             Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 1 of 271




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    SANCHEZ ENERGY CORPORATION, et al., 1                           )      Case No. 19-34508 (MI)
                                                                    )
                             Debtors.                               )      (Jointly Administered)
                                                                    )

               GLOBAL NOTES, METHODOLOGY, AND SPECIFIC DISCLOSURES
                 REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
                  LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Sanchez Energy Corporation (“Sanchez”) and its affiliated debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) have filed their
respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) in the United States Bankruptcy Court for the Southern District of Texas
(the “Court”). The Debtors, with the assistance of their legal and financial advisors, prepared the
Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) and Rules 1007 and 1009 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and Bankruptcy Rules for the Southern District of Texas
Rules 1007-1 and 1009-1.

       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”) are
incorporated by reference in, and comprise an integral part of, each Debtor’s respective Schedules
and Statements, and should be referred to and considered in connection with any review of the
Schedules and Statements.

        Cameron W. George has signed each set of the Schedules and Statements. Mr. George
serves as the Executive Vice President and Chief Financial Officer for Sanchez and he is an
authorized signatory for each of the Debtors in these chapter 11 cases. In reviewing and signing
the Schedules and Statements, Mr. George has necessarily relied upon the efforts, statements,
advice, and representations of personnel of the Debtors and their legal and financial advisors. Mr.
George has not (and could not have) personally verified the accuracy of each such statement and
representation, including statements and representations concerning amounts owed to creditors.



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
    Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
    L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
    LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
       Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 2 of 271




        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. The Debtors, and
their agents, attorneys, and financial advisors do not guarantee or warrant the accuracy or
completeness of the data that is provided herein, and shall not be liable for any loss or injury arising
out of or caused in whole or in part by the acts, errors, or omissions, whether negligent or
otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating, or
delivering the information contained herein. While commercially reasonable efforts have been
made to provide accurate and complete information herein, inadvertent errors or omissions may
exist. The Debtors reserve their rights to amend and supplement the Schedules and Statements as
may be necessary or appropriate. For the avoidance of doubt, the Debtors and their agents,
attorneys, and financial advisors expressly do not undertake any obligation to update, modify,
revise, or re-categorize the information provided herein, or to notify any third party should the
information be updated, modified, revised, or re-categorized, except as required by applicable law.
In no event shall the Debtors, or their agents, attorneys, and financial advisors, be liable to any
third party for any direct, indirect, incidental, consequential, or special damages (including, but
not limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, or financial advisors are advised of
the possibility of such damages.

                           Global Notes and Overview of Methodology

1.     Description of Cases. On August 11, 2019, (the “Petition Date”), each of the Debtors
       filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors
       are operating their businesses and managing their property as debtors in possession
       pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August 12, 2019, an
       Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting Related
       Relief [Docket No. 27] was entered directing joint administration of the Debtors’ chapter
       11 cases. Notwithstanding the joint administration of the Debtors’ cases for procedural
       purposes, each Debtor has filed its own Schedules and Statements. No request for the
       appointment of a trustee or examiner has been made in these chapter 11 cases. The
       information provided herein, except as otherwise noted, is reported as of the Petition Date.

2.     Global Notes Control. These Global Notes pertain to and comprise an integral part of
       each of the Schedules and Statements and should be referenced in connection with any
       review thereof. In the event that the Schedules and Statements conflict with these Global
       Notes, these Global Notes shall control.

3.     Reservations and Limitations. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, as noted above, inadvertent
       errors or omissions may exist. The Debtors reserve all rights to amend and supplement the
       Schedules and Statements as may be necessary or appropriate. Nothing contained in the
       Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
       of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
       or claims of the Debtors against any third party or issues involving substantive
       consolidation, equitable subordination, or defenses or causes of action arising under the
       provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy


                                                   2
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 3 of 271




or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
rights contained elsewhere in the Global Notes does not limit in any respect the general
reservation of rights contained in this paragraph.

(a)    No Admission. Nothing contained in the Schedules and Statements is intended or
       should be construed as an admission or stipulation of the validity of any claim
       against the Debtors, any assertion made therein or herein, or a waiver of the
       Debtors’ rights to dispute any claim or assert any cause of action or defense against
       any party.

(b)    Recharacterization. Notwithstanding that the Debtors have made commercially
       reasonable efforts to correctly characterize, classify, categorize, or designate certain
       claims, assets, executory contracts, unexpired leases, and other items reported in
       the Schedules and Statements, the Debtors nonetheless may have improperly
       characterized, classified, categorized, or designated certain items. The Debtors
       reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
       reported in the Schedules and Statements at a later time as is necessary and
       appropriate, including whether contracts or leases listed herein were deemed
       executory or unexpired as of the Petition Date and remain executory and unexpired
       postpetition.

(c)    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
       Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
       “executory” or “unexpired” does not constitute an admission by the Debtors of the
       legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
       rights to recharacterize or reclassify such claim or contract. Moreover, listing a
       claim as priority or secured reflects the claim’s status on the Debtors’ books and
       records and does not take into account whether any lien is properly perfected under
       applicable law or subject to any potential avoidance actions, which legal analysis
       is ongoing.

(d)    Claims Description. Any failure to designate a claim on the Debtors’ Schedules
       and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
       an admission by the Debtors that such amount is not “disputed,” “contingent,” or
       “unliquidated.” Each Debtor reserves all rights to dispute, or assert offsets or
       defenses to, any claim reflected on its respective Schedules and Statements on any
       grounds, including, without limitation, liability or classification, or to otherwise
       subsequently designate such claims as “disputed,” “contingent,” or “unliquidated”
       or object to the extent, validity, enforceability, priority of any claim. Moreover,
       listing a claim does not constitute an admission of liability by the Debtors against
       which the claim is listed or by any of the Debtors. The Debtors reserve all rights
       to amend their Schedules and Statements as necessary and appropriate, including,
       but not limited to, with respect to claim description and designation.

(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and


                                          3
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 4 of 271




      contingent liabilities on the date of the Schedules and Statements, and the reported
      amounts of revenues and expenses during the applicable reporting periods. Actual
      results could differ from such estimates.

(f)   Causes of Action. Despite commercially reasonable efforts, the Debtors may not
      have identified all current and potential causes of action the Debtors may have
      against third parties in their respective Schedules and Statements, including,
      without limitation, avoidance actions arising under chapter 5 of the Bankruptcy
      Code and actions under other relevant bankruptcy and non-bankruptcy laws to
      recover assets. The Debtors reserve all rights with respect to any causes of action,
      and nothing in these Global Notes or the Schedules and Statements should be
      construed as a waiver of any such causes of action.

(g)   Intellectual Property Rights. Exclusion of certain intellectual property from the
      Schedules and Statements should not be construed as an admission that such
      intellectual property rights have been abandoned, have been terminated or
      otherwise expired by their terms, or have been assigned or otherwise transferred
      pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of certain
      intellectual property rights in the Schedules and Statements should not be construed
      as an admission that such intellectual property rights have not been abandoned,
      have not been terminated or otherwise expired by their terms, or have not been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other
      transaction. The Debtors have made every effort to attribute intellectual property
      to the rightful Debtor owner, however, in some instances intellectual property
      owned by one Debtor may, in fact, be owned by another Debtor or a non-Debtor or
      vice-versa. Accordingly, the Debtors reserve all of their rights with respect to the
      legal status of any and all intellectual property rights.

(h)   Insiders. In the circumstance where the Schedules and Statements require
      information regarding “insiders,” the Debtors have included information with
      respect to the individuals and entities who the Debtors believe may be included in
      the definition of “insider” set forth in section 101(31) of the Bankruptcy Code
      during the relevant time periods. Such individuals may no longer serve in such
      capacities.

      The listing or omission of a party as an insider for purposes of the Schedules and
      Statements is for informational purposes and is not intended to be, nor should it be,
      construed as an admission that those parties are insiders for purpose of section
      101(31) of the Bankruptcy Code. Information regarding the individuals listed as
      insiders in the Schedules and Statements may not be used for: (i) the purposes of
      determining (A) control of the Debtors; (B) the extent to which any individual
      exercised management responsibilities or functions; (C) corporate decision-making
      authority over the Debtors; or (D) whether such individual could successfully argue
      that he or she is not an insider under applicable law, including the Bankruptcy Code
      and federal securities laws, or with respect to any theories of liability or (ii) any
      other purpose.



                                        4
     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 5 of 271




     (i)   Excluded Assets and Liabilities. The Debtors have excluded certain categories of
           assets, tax accruals, and liabilities from the Schedules and Statements, including
           goodwill, accrued salaries, employee benefit accruals, and accrued accounts
           payable. The Debtors also have excluded potential rejection damage Claims of
           counterparties to executory contracts and unexpired leases that may or may not be
           rejected, to the extent such damage Claims exist. The Debtors have also excluded
           unbilled receivables. In addition, certain immaterial assets and liabilities may have
           been excluded.

4.   Methodology.

     (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
           financial statements prepared in accordance with Generally Accepted Accounting
           Principles in the United States (“GAAP”) nor are they intended to be fully
           reconciled to the financial statements of each Debtor. The Schedules and
           Statements contain unaudited information that is subject to further review and
           potential adjustment. The Schedules and Statements reflect the Debtors’
           commercially reasonable efforts to report the assets and liabilities of each Debtor
           on an unconsolidated basis.

     (b)   Confidential Information. There may be instances in the Schedules and
           Statements where the Debtors deemed it necessary and appropriate to redact from
           the public record information such as names, addresses, or amounts. Generally, the
           Debtors have used this approach because of a confidentiality agreement between
           the Debtors and a third party, for the protection of sensitive commercial
           information, or for the privacy of an individual.

     (c)   Master Agreements. Contracts and leases listed in the Schedules and Statements
           may be master agreements that cover relationships with some or all of the Debtors.
           Where relevant, such agreements have been listed in the Schedules and Statements
           only of the Debtor entity that signed the original umbrella or master agreement.
           Other Debtors, however, may be liable together with such Debtor on account of
           such agreements and the Debtors reserve all rights to amend the Schedules and
           Statements to reflect changes regarding the liability of the Debtors with respect to
           such agreements, if appropriate.

     (d)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
           may properly be disclosed in multiple parts of the Statements and Schedules. To
           the extent these disclosures would be duplicative, the Debtors have endeavored to
           only list such assets, liabilities, and prepetition payments once. Notwithstanding
           the foregoing, as a result of the Debtors’ shared services arrangements (“SSA”)
           with Sanchez Oil & Gas Corporation (“SOG”) pursuant to which, among other
           things, the Debtors utilize the services of SOG employees, including the Debtors’
           management, payments and transfers to SOG reflected on the Statements are
           inclusive of certain payments and transfers to the Debtors’ insiders that are also
           listed on the Statements and the ultimate beneficiary of such amounts. For the
           avoidance of doubt, the Debtors have made commercially reasonable efforts to


                                             5
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 6 of 271




      disclose payments and transfers to the Debtors’ insiders that were paid or
      transferred pursuant to the SSA with SOG and not paid directly by the Debtors to
      such insiders.

(e)   Net Book Value. In certain instances, current market valuations for individual
      items of property and other assets are neither maintained by, nor readily available
      to the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
      and Statements reflect net book values. Market values may vary, in some instances,
      materially, from net book values presented as of July 31, 2019. Assets that have
      been fully depreciated or that were expensed for accounting purposes either do not
      appear in these Schedules and Statements, or are listed with a zero-dollar value, as
      such assets have no net book value. The omission of an asset from the Schedules
      and Statements does not constitute a representation regarding the ownership of such
      asset, and any such omission does not constitute a waiver of any rights of the
      Debtors with respect to such asset. Moreover, the book values of certain assets may
      materially differ from the Debtors’ enterprise valuation that will be prepared in
      connection with a disclosure statement filed in the Debtors’ chapter 11 cases. For
      the avoidance of any doubt, nothing contained in the Schedules and Statements is
      indicative of the Debtors’ enterprise value.

(f)   Undetermined Amounts. The description of an amount as “unknown,” “TBD,”
      or “undetermined” is not intended to reflect upon the materiality of such amount.

(g)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
      Debtors are scheduled as “unliquidated.”

(h)   Totals. All totals that are included in the Schedules and Statements represent totals
      of all known amounts. To the extent there are unknown or undetermined amounts,
      the actual total may be different from the listed total.

(i)   Property and Equipment. Unless otherwise indicated, owned property and
      equipment are valued at net book value. The Debtors may lease furniture, fixtures,
      and equipment from certain third party lessors. To the extent possible, any such
      leases are listed in the Schedules and Statements. Nothing in the Schedules and
      Statements is, or should be construed as, an admission as to the determination of
      the legal status of any lease (including whether any lease is a true lease or a
      financing arrangement), and the Debtors reserve all rights with respect thereto.

(j)   Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
      and postpetition periods based on the information and research conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between the prepetition and postpetition periods may change.

(k)   Credits and Adjustments. The claims of individual creditors for, among other
      things, goods, products, services, or taxes are listed as the amounts entered on the
      Debtors’ books and records and may either (i) not reflect credits, allowances, or



                                        6
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 7 of 271




      other adjustments due from such creditors to the Debtors, or (ii) be net of accrued
      credits, allowances, or other adjustments that are actually owed by a creditor to the
      Debtors on a postpetition basis on account of such credits, allowances, or other
      adjustments earned from prepetition payments and critical vendor payments, if
      applicable. The Debtors reserve all of their rights with regard to such credits,
      allowances, or other adjustments, including, but not limited to, the right to modify
      the Schedules, assert claims objections and/or setoffs with respect to the same, or
      apply such allowances in the ordinary course of business on a postpetition basis.

(l)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
      payables pursuant to Court order—as such, outstanding liabilities may have been
      reduced by any Court-approved postpetition payments made on prepetition
      payables. Where and to the extent these liabilities have been satisfied, they are not
      listed in the Schedules and Statements. To the extent the Debtors later pay any
      amount of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Court, the Debtors reserve all rights to amend or supplement the
      Schedules and Statements or to take other action, such as filing claims objections,
      as is necessary and appropriate to avoid overpayment or duplicate payments for
      liabilities. Nothing contained herein should be deemed to alter the rights of any
      party in interest to contest a payment made pursuant to an order of the Court where
      such order preserves the right to contest.

(m)   Intercompany Claims. As described in the Debtors’ Emergency Motion For Entry
      of Interim And Final Orders (I) Authorizing The Debtors to Continue to (A) Operate
      Their Cash Management System and Maintain Existing Bank Accounts, (B)
      Maintain Existing Business Forms, and (C) Perform Intercompany Transactions;
      and (II) Granting Related Relief [Docket No. 11] (the “Cash Management
      Motion”), the Debtors maintain business relationships with their affiliates and
      conduct transactions from time to time that result in intercompany receivables and
      payables and/or are on account of capital contributions, equity investments, or
      distributions on account of equity investments. Prepetition intercompany
      receivables and payables among and between the Debtors and their non-Debtor
      affiliates are reported on Schedule A/B 77, and Schedule E/F, respectively, per the
      Debtors’ books and records. The listing of any amounts with respect to such
      receivables and payables is not, and should not be construed as, an admission of the
      characterization of such balances as debt, equity, or otherwise. For the avoidance
      of doubt, the Debtors reserve all rights, claims, and defenses in connection with any
      and all intercompany receivables and payables, including, but not limited to, with
      respect to the characterization of intercompany claims, loans, and notes.

      Certain Disclosures with Respect to Related Parties. The Debtors maintain
      business relationships with certain related parties. The Debtors have scheduled
      certain contracts, leases, or other documents to which certain of the Debtors and
      SOG and/or Sanchez Midstream Partners LP (“SNMP”) (or its predecessors,
      successors, or affiliates) may be party. Such disclosure is for informational
      purposes only and all the Debtors’ rights with respect to the characterization of any
      contract or other document are reserved. The Debtors reserve all rights, claims,


                                        7
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 8 of 271




      and defenses in connection with any and all receivables and payables between the
      Debtors and any related parties.

      In accordance with GAAP, the Debtors report net related party receivable and
      related party payable balances between legal entities. It is the Debtors’ historical
      practice to accumulate related party receivables and related party payables over
      time within related party accounts. For example, Sanchez, for itself and on behalf
      of the consolidated Debtor entities, pays SOG for Joint Interest Billing (“JIB”)
      advances as part of the SSA and records a related party receivable with SOG when
      the cash is paid. SOG pays for various costs on behalf of the Debtors, which are
      then allocated and charged back to the specific individual entities through the JIB
      process. In connection with the JIB process, related party payables are recorded in
      the Debtors’ accounting system for the specific individual entities on whose behalf
      such expenses were incurred. As a result of these historical practices, the Debtors’
      books and records reflect various receivables and payables on account of the SSA
      that are offset on a consolidated basis.

      While the Statements and Schedules are filed on a legal entity basis, the receivables
      and payables between the Debtors and SOG should be viewed on a consolidated
      (and net) basis due to the historical approach that mechanically allows offsetting
      balances to grow over time. The Debtors have included a “Summary of Related
      Party Receivables and Payables” as of July 31, 2019 within Schedule A/B: Assets
      – Real and Personal Property Part 11 Other Assets Question 77 of each Debtor
      which summarizes on a consolidated basis the net related party receivable and
      related party payable balances between legal entities.

(n)   Guarantees and Indemnification Claims. The Debtors have exercised
      commercially reasonable efforts to locate and identify guarantees of their executory
      contracts, unexpired leases, secured financings, and other such agreements. Where
      guarantees or indemnification claims have been identified, they have been included
      in the relevant Schedules E/F, G and H for the affected Debtor. The Debtors may
      have inadvertently omitted guarantees or indemnifications embedded in their
      contractual agreements and may identify additional guarantees or indemnifications
      as they continue to review their books and records and contractual agreements. The
      Debtors reserve their rights, but are not required, to amend the Schedules and
      Statements if additional guarantees are identified.

(o)   Excluded Assets and Liabilities. The Debtors have excluded certain categories of
      assets and liabilities from the Schedules and Statements, including, but not limited
      to: certain deferred charges, accounts, or reserves recorded only for purposes of
      complying with the requirements of GAAP; deferred tax assets and liabilities;
      goodwill and other intangibles; deferred revenue accounts; and certain accrued
      liabilities including, but not limited to, accrued salaries and employee benefits.
      Other immaterial assets and liabilities may also have been excluded.

(p)   Liens. The inventories, property, and equipment listed in the Schedules and
      Statements are presented without consideration of any liens.


                                        8
     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 9 of 271




     (q)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (r)    Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
            course of business. Such setoffs and nettings may occur due to a variety of
            transactions or disputes including, but not limited to, intercompany transactions,
            related party transactions, counterparty settlements, pricing discrepancies, credits,
            rebates, returns, refunds, negotiations, and/or disputes between the Debtors and
            their customers and/or suppliers. These normal, ordinary course setoffs and
            nettings are common to the industry. Due to the voluminous nature of setoffs and
            nettings, it would be unduly burdensome and costly for the Debtors to list each such
            transaction. Therefore, although such setoffs and other similar rights may have
            been accounted for when scheduling certain amounts, these ordinary course setoffs
            are not independently accounted for, and as such, are or may be excluded from the
            Debtors’ Schedules and Statements. In addition, some amounts listed in the
            Schedules and Statements may have been affected by setoffs or nettings by third
            parties of which the Debtors are not yet aware and/or of which the Debtors have
            approved to effectuate in the claims process of their chapter 11 cases. The Debtors
            reserve all rights to challenge any setoff and/or recoupment rights that may be
            asserted.

5.   Specific Schedules Disclosures.

     (a)    Schedules Summary. Except as otherwise noted, the asset totals represent
            amounts as of July 31, 2019 and liability information provided herein represents
            the Debtors’ liabilities as of the Petition Date.

     (b)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
            Prepayments. Details with respect to the Debtors’ cash management system and
            bank accounts are set forth in the Debtors’ Cash Management Motion and Interim
            Order (I) Authorizing The Debtors To Continue To (A) Operate Their Cash
            Management System And Maintain Existing Bank Accounts, (B) Maintain Existing
            Business Forms And (C) Perform Intercompany Transactions; And (II) Granting
            Related Relief [Docket No. 128].

            Additionally, the Court, pursuant to the Amended Order (I) Approving Debtors’
            Emergency Proposed Adequate Assurance Of Payment For Future Utility Services;
            (II) Prohibiting Utility Companies From Altering, Refusing, Or Discontinuing
            Services; (III) Approving Debtors’ Proposed Procedures For Resolving Additional
            Assurance Requests; And (IV) Granting Related Relief [Docket No. 221], has
            authorized the Debtors to provide a deposit, in the aggregate amount of $47,357 as
            adequate assurance for their utility providers. Such deposit is not listed on Schedule
            A/B, Part 2, which has been prepared as of the Petition Date. Bank account
            balances listed in Part 1 represent the bank balances as of the Petition Date.

     (c)    Schedule A/B, Part 3 – Accounts Receivable, Item 11. The Debtors’ reported
            accounts receivable includes amounts that may be uncollectible. Notwithstanding
            the foregoing, the Debtors have used commercially reasonable efforts to deduct



                                              9
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 10 of 271




       doubtful or uncollectible accounts. The Debtors are unable to determine with
       certainty what amounts will actually be collected. Because of the ongoing
       investigation and analysis of claims that may exist relating to prepetition
       transactions between and among Debtors and/or related parties, certain payables
       and receivables have been marked as “undetermined.”

 (d)   Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
       in Incorporated and Unincorporated Businesses, including any Interest in an
       LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
       partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
       undetermined amounts on account of the fact that the fair market value of such
       ownership is dependent on numerous variables and factors, and may differ
       significantly from their net book value.

 (e)   Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
       Collectibles. Dollar amounts are presented net of accumulated depreciation and
       other adjustments. Due to the volume, the individual fixed asset schedules have
       not been included in Part 7.

 (f)   Schedule A/B, Part 8 – Machinery, Equipment, & Vehicles. Dollar amounts are
       presented net of accumulated depreciation and other adjustments. Due to the
       volume, the individual fixed asset schedules have not been included in Part 8.

 (g)   Schedule A/B, Part 9 – Real Property. For those Debtors that own real property,
       such owned real estate is reported at book value, net of accumulated depreciation.
       The Debtors may have listed certain assets as real property when such assets are in
       fact personal property, or the Debtors may have listed certain assets as personal
       property when such assets are in fact real property. Any buildings and land
       improvements are listed on Schedule A/B, Part 9, independent of whether the real
       property to which the building or land improvement is connected is Debtor-owned
       property. The Debtors reserve all of their rights to re-categorize and/or re-
       characterize such asset holdings to the extent the Debtors determine that such
       holdings were improperly listed.

       Certain of the instruments reflected on Schedule A/B 55 may contain renewal
       options, guarantees of payments, options to purchase, rights of first refusal, rights
       to lease additional lands, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not separately set forth on Schedule A/B 55. The
       Debtors hereby expressly reserve the right to assert that any instrument listed on
       Schedule A/B 55 is an executory contract or unexpired lease within the meaning of
       section 365 of the Bankruptcy Code. The Debtors reserve all of their rights, claims,
       and causes of action with respect to claims associated with any contracts and
       agreements listed on Schedule A/B 55, including their right to dispute or challenge
       the characterization or the structure of any transaction, document, or instrument,
       including any intercompany or related party agreement.




                                        10
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 11 of 271




       The Debtors recorded certain real property asset impairments on their general
       ledger based on the reserve valuation reports at a field level basis. For purposes of
       individual Schedules of Assets by Debtor, the company allocated real property asset
       impairment values based on the weighted average real property net book value of
       each individual Debtor to the company’s consolidated real property net book value.
       This asset impairment allocation method between Debtors represents an estimate
       that could materially differ from a reserve valuation if it was performed on a Debtor
       by Debtor basis.

       The response to Schedule A/B 58 for the Debtors that hold real property is checked
       Yes. While the real property is not technically appraised by a licensed appraiser,
       the Debtor contracts a third party advisor to value its oil and gas reserves.

 (h)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
       impairments and other adjustments.

       Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
       including Counterclaims of the Debtors and Rights to Setoff Claims. In the
       ordinary course of their businesses, the Debtors may have accrued, or may
       subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, credits,
       rebates, or refunds with their customers and suppliers, or potential warranty or
       indemnity claims against counterparties Additionally, certain of the Debtors may
       be party to pending litigation in which such Debtor has asserted, or may assert,
       claims as a plaintiff or counter-claims and/or cross-claims as a defendant. Because
       such claims are unknown to the Debtors and not quantifiable as of the Petition Date,
       they are not listed on Schedule A/B, Part 11.

       Interests in Insurance Policies or Annuities. A list of Debtors’ insurance policies
       and related information is available as an exhibit to the Order (I) Authorizing
       Debtors to (A) Continue Insurance Coverage Entered Into Prepetition and Satisfy
       Prepetition Obligations Related Thereto and (B) Renew, Amend, Supplement,
       Extend, or Purchase Insurance Policies; and (II) Granting Related Relief [Docket
       No. 349] (the “Insurance Motion”). The Debtors believe that there is little or no
       cash value to the vast majority of such insurance policies. Such policies have all
       been included on Schedule A/B, Part 11, with values listed as “undetermined.”
       Additionally, the Debtors may have interest in certain insurance policies held by
       SOG on behalf of the Debtors.

       Other Property of any kind not already listed. Intercompany and related party
       receivables reflect the balance as of July 31, 2019.

       Executory Contracts and Unexpired Leases. Because of the large number of the
       executory contracts and unexpired leases, as well as the size and scope of such
       documents, the Debtors have not attached such agreements to Schedule A/B.
       Instead, the Debtors have only listed such agreements on Schedule G. Certain
       agreements may not be listed on Schedule G due to express confidentiality
       provisions contained within such agreements.



                                        11
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 12 of 271




 (i)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
       otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
       reserve their rights to dispute or challenge the validity, perfection, or immunity
       from avoidance of any lien purported to be granted or perfected in any specific asset
       to a secured creditor listed on Schedule D. Moreover, although the Debtors have
       scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any such creditor’s claim or the
       characterization of the structure of any such transaction or any document or
       instrument related to such creditor’s claim.

       The descriptions provided in Schedule D are intended only to be a summary.
       Reference to the applicable agreements and other related relevant documents is
       necessary for a complete description of the collateral and the nature, extent, and
       priority of any liens. The listing of a lien does not constitute an admission by the
       Debtors of its validity or perfection. In certain instances, some of the Debtors may
       be a co-obligor, co-mortgagor, or guarantor with respect to scheduled claims of
       other Debtors, and no claim set forth on Schedule D of any Debtor is intended to
       acknowledge claims of creditors that are otherwise satisfied or discharged by other
       entities.

       The Debtors have not included on Schedule D parties that may believe such claims
       are secured through setoff rights or inchoate statutory lien rights. Although there
       are multiple parties that hold a portion of the debt included in the secured facilities,
       only the administrative agents have been listed for purposes of Schedule D.

 (j)   Schedule E/F – Creditors Who Have Unsecured Claims.

       Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order (I)
       Authorizing The Payment Of Certain Prepetition Taxes And Fees And (II) Granting
       Related Relief [Docket No. 110] (the “Tax Order”), the Debtors have been granted
       the authority to pay, in their discretion, certain tax liabilities that accrued
       prepetition. Accordingly, any unsecured priority claims based upon prepetition tax
       accruals that have been paid pursuant to the Tax Order are not listed in Schedule E.

       The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
       the Debtors that such claim or any portion thereof is entitled to priority status.

       Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
       in Schedule E/F, Part 2, are derived from the Debtors’ books and records. The
       Debtors made a commercially reasonable attempt to set forth their unsecured
       obligations, although the actual amount of claims against the Debtors may vary
       from those liabilities represented on Schedule E/F, Part 2. The listed liabilities,
       which have been listed on a gross accounts payable basis, may not reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all
       unsecured claims.




                                         12
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 13 of 271




       Pursuant to various orders to pay certain prepetition nonpriority unsecured claims,
       the Debtors have been granted the authority to pay, in their discretion, certain
       prepetition obligations. These orders include: Order (I) Authorizing Payment Of
       (A) Obligations Owed To Holders Of Mineral And Other Interests And Non-Op
       Working Interests, (B) Joint-Interest Billings, And (C) Cash Calls And (II) Granting
       Related Relief [Docket No. 139] and Order (I) Authorizing The Payment Of (A)
       Operating Expenses, (B) Marketing Expenses, (C) Shipping And Warehousing
       Claims, (D) 503(B)(9) Claims, And (E) Outstanding Orders; And (II) Granting
       Related Relief [Docket No. 140].

       Schedule E/F, Part 2, contains information regarding certain claims of insiders of
       the Debtors, with such claims being listed as “contingent,” “unliquidated,” and/or
       “disputed.” In scheduling such claims, the Debtors make no representation or
       assertion as to the validity of such claims, and the Debtors reserve all rights, claims,
       and defenses in connection therewith.

       Schedule E/F, Part 2, contains information regarding threatened or pending
       litigation involving the Debtors. The amounts for these potential claims are listed
       as “undetermined” and are marked as contingent, unliquidated, and disputed in the
       Schedules and Statements.

       Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
       to executory contracts and unexpired leases. Such prepetition amounts, however,
       may be paid in connection with the assumption or assumption and assignment of
       an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
       not include claims that may arise in connection with the rejection of any executory
       contracts and unexpired leases, if any, that may be or have been rejected.

       In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
       incurred on various dates or on a date or dates that are unknown to the Debtors or
       are subject to dispute. Where the determination of the date on which a claim arose,
       accrued, or was incurred would be unduly burdensome and costly to the Debtors’
       estates, the Debtors have not listed a specific date or dates for such claim.

       As of the time of filing of the Schedules and Statements, the Debtors have not
       received all invoices for payables, expenses, and other liabilities that may have
       accrued prior to the Petition Date. Accordingly, the information contained in
       Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
       undertake no obligations, to amend Schedules D and E/F if, or when, the Debtors
       receive such invoices.

 (k)   Schedule G – Executory Contracts and Unexpired Leases. While commercially
       reasonable efforts have been made to ensure the accuracy of Schedule G,
       inadvertent errors or omissions may have occurred. Additionally, relationships
       between the Debtors and their vendors are often governed by a master services
       agreement, under which the Debtors also place work and purchase orders, which
       may be considered executory contracts. Disclosure of all of these purchase and



                                         13
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 14 of 271




       work orders, however, is impracticable and unduly burdensome. Accordingly, to
       the extent the Debtors have determined to disclose non-confidential master services
       agreements in Schedule G, purchase and work orders placed thereunder may have
       been omitted. The Debtors have not listed non-disclosure, confidentiality or related
       agreements on their Schedule G.

       Listing a contract or agreement on Schedule G does not constitute an admission
       that such contract or agreement is an executory contract or unexpired lease or that
       such contract or agreement was in effect on the Petition Date or is valid or
       enforceable. Expired contracts and leases may have also been inadvertently
       included. The Debtors hereby reserve all of their rights to dispute the validity,
       status, or enforceability of any contracts, agreements, or leases set forth in Schedule
       G and to amend or supplement such Schedule as necessary. Certain of the leases
       and contracts listed on Schedule G may contain renewal options, guarantees of
       payment, indemnifications, options to purchase, rights of first refusal and other
       miscellaneous rights. Such rights, powers, duties, and obligations are not set forth
       separately on Schedule G. In addition, the Debtors may have entered into various
       other types of agreements in the ordinary course of their business, such as
       supplemental agreements and letter agreements, which documents may not be set
       forth in Schedule G. The Debtors reserve the right to dispute the effectiveness of
       any such contract listed on Schedule G or to amend Schedule G at any time to
       remove any contract.

       The Debtors have reserved all rights to dispute or challenge the characterization of
       any transaction or any document or instrument related to a creditor’s claim.

       In some cases, the same supplier or provider may appear multiple times in
       Schedule G. Multiple listings, if any, reflect distinct agreements between the
       applicable Debtor and such supplier or provider.

       Although the Debtors have made diligent attempts to attribute an executory contract
       to its rightful Debtor, in certain instances, the Debtors may have inadvertently failed
       to do so due to the complexity and size of the Debtors’ businesses. Accordingly,
       the Debtors reserve all of its rights with respect to the named parties of any and all
       executory contracts, including the right to amend Schedule G.

       Omission of a contract or agreement from Schedule G does not constitute an
       admission that such omitted contract or agreement is not an executory contract or
       unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
       any such omitted contract or agreement is not impaired by the omission. Certain
       Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
       prepetition credit facility. The guaranty obligations arising under these agreements
       are reflected on Schedules D and F only.

       Moreover, the Debtors have acquired certain oil and natural gas properties and
       related contracts from third-parties. The Debtors have made commercially
       reasonable efforts to include all such agreements and/or accurately disclose parties



                                         14
     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 15 of 271




             to such agreements. Notwithstanding such efforts, there may be omissions and
             inaccuracies with respect to such disclosures due to the age, volume or state of the
             records that the Debtors received in connection with the applicable transaction.

      (l)    Schedule H – Co-Debtors. The Debtors have not listed any litigation-related co-
             Debtors on Schedule H. Instead, all such listings can be found on the Debtors’
             Schedules E/F.

6.    Specific Statements Disclosures.

      (a)    Statements, Part 1, Question 1 – Income. The Debtors reported income from
             January 1, 2019 to July 31, 2019. The Debtors did not include estimated income
             for the period August 1, 2019 through the Petition Date.

      (b)    Statements, Part 2, Question 3 – Payments and Transfers to Certain Creditors
             within 90 Days. The dates set forth in the “Dates” column relate to one of the
             following: (i) the date of a wire transfer; (ii) the date of an “ACH” processing; or
             (iii) the check date. Prior to the Petition Date, the Debtors maintained a centralized
             cash management system through which certain Debtors made payments on behalf
             of certain Debtor affiliates and certain non-debtor affiliates, as further explained in
             the Cash Management Motion. Consequently, for the purpose of this schedule,
             payments are recorded on the Debtor’s Statements, Part 2, Question 3, based on the
             Debtor’s bank account owned.

             Payments to the Debtors’ bankruptcy professionals, insiders, intercompany
             transactions, related party transactions and donations are not included in the
             payments to creditors. Payments to the aforementioned parties are included in the
             following locations within the Statements: bankruptcy professionals (Question 11),
             insider (Question 4), and intercompany (Question 4).

      (c)    Statements, Part 2, Question 4 – Payments and Transfers to Insiders. As set
             forth in more detail in the Debtors’ Emergency Motion For Entry Of Interim And
             Final Orders Authorizing Continued Performance Of Obligations Under Shared
             Services Arrangements [Docket No. 10] (the “Shared Services Motion”), SOG
             provides certain operational, managerial and administrative services to the Debtors.
             Moreover, the Debtors’ entire workforce consists of SOG employees. SOG
             provides the SSA on a pass through basis, including, among other things the
             Debtors’ allocable share of compensation and benefits paid to such employees. The
             Debtors have disclosed in Statement 4 (i) payments made by the Debtors directly
             to insiders and (ii) the funds transferred by the Debtors to SOG that are ultimately
             paid to the Debtors’ insiders under the SSA.

             The payroll-related amounts shown in response to this question for any salary,
             bonus or additional compensation, and/or severance payments are gross amounts
             that do not include reductions for amounts including employee tax or benefit
             withholdings. For the sake of completeness and out of an abundance of caution,




                                               15
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 16 of 271




       the Debtors have listed transfers valued at less than $6,825 in their response to
       Statement Question 4.

       Business travel arrangements, including flights and hotels, for certain of the
       Debtors’ directors and officers have been paid for by the Debtors’ corporate credit
       card. Such payments are not listed in the response to Question 4 on the Statements.

       The Debtors have disclosed personal use of the Debtors assets such as use of
       corporate planes, ranch and sporting event tickets. The Debtors calculated the
       personal use based on imputed income in accordance with IRS regulations or actual
       costs. To the extent that the insider reimbursed the Debtors for the personal usage,
       the usage is not taxed and thus not disclosed. Business use of such assets has not
       been disclosed.

       As more fully described in the Cash Management Motion, the Debtors recorded
       numerous intercompany transactions in their books and records each month,
       including cash transfers and journal entries. In addition, the Debtors record
       transactions with certain related parties on their books and records. Instead of
       listing each of these numerous transactions and entries in their Statements and
       Schedules for each month, the Debtors have included the net annual change
       between Debtor entities, non-Debtor entities, and related parties. In addition, the
       Debtors have separately listed any cash payments between Debtors, between
       Debtors and non-Debtor affiliates and between Debtors and related parties. These
       cash transactions are also recorded in the net annual activity listing in the Debtors’
       books and records.

 (d)   Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
       incurred by the Debtors, refer to paragraph 4(r) of these Global Notes.

 (e)   Statements, Part 6, Question 11 – Payments Related to Bankruptcy. The
       payments provided in Question 11 are reported at the specific Debtor who made the
       payment. The Debtors believe that it would be an inefficient use of the assets of
       the estates to allocate these payments on a Debtor-by-Debtor basis.

 (f)   Statements, Part 12, Questions 22-24 – Details About Environmental
       Information. The Debtors have endeavored to disclose all applicable information
       in response to Statements, Part 12, Questions 22–24. However, at some locations,
       the Debtors no longer have any active operations and may no longer have relevant
       records, or the records may no longer be complete or reasonably accessible or
       reviewable. In some cases, statutory document retention periods have passed.
       This response also does not cover: (i) periodic information requests, investigations,
       or inspections from governmental units concerning compliance with environmental
       laws; or (ii) routine reports and submissions concerning permitted discharges
       resulting from routine operations where such reports and submissions were made
       in compliance with regulatory requirements, such as monthly discharge monitoring
       reports. For all these reasons, it may not be possible to identify and supply the




                                        16
Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 17 of 271




       requested information for all of the requested information that is responsive to
       Statements Part 12, Questions 22-24.

 (g)   Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
       The Debtors provide certain parties, such as banks, auditors, potential investors,
       vendors, and financial advisors, with financial statements that may not be part of a
       public filing. The Debtors do not maintain complete lists or other records tracking
       such disclosures. Therefore, the Debtors have not provided full lists of these parties
       in their Responses to Statement, Part 13, Question 26.

 (h)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
       Credited or Given to Insiders. Distributions by the Debtors to their respective
       directors and officers are listed on the attachment to Question 4. Certain directors
       and executive officers of the Debtors are also directors and executive officers of
       certain Debtor and non-Debtor affiliates. To the extent payments to such
       individuals are not listed in the response to Question 4 on the Statements for such
       Debtor affiliates, they did not receive payment for their services as directors or
       executive officers of these entities. Certain of the Debtors’ directors and executive
       officers received payments net of tax withholdings in the year preceding the
       Petition Date. The amounts listed under Question 4 reflect the gross amounts paid
       to such directors and executive officers, rather than the net amounts after deducting
       for tax withholdings.

                         *       *       *       *       *




                                        17
      Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 18 of 271
                                                   dŚĞ'ůŽďĂůEŽƚĞƐ͕DĞƚŚŽĚŽůŽŐǇĂŶĚ^ƉĞĐŝĨŝĐ
                                                   ŝƐĐůŽƐƵƌĞƐZĞŐĂƌĚŝŶŐƚŚĞĞďƚŽƌƐ͛^ĐŚĞĚƵůĞƐŽĨ
61()0DYHULFN//&                                ƐƐĞƚƐĂŶĚ>ŝĂďŝůŝƚŝĞƐĂŶĚ^ƚĂƚĞŵĞŶƚƐŽĨ&ŝŶĂŶĐŝĂů
                      6RXWKHUQ             7H[DV
                                                   ĨĨĂŝƌƐ;^ĐŚĞĚƵůĞƐĂŶĚ^ƚĂƚĞŵĞŶƚƐͿĂƌĞĂŶŝŶƚĞŐƌĂů
                                                   ƉĂƌƚŽĨƚŚĞ^ĐŚĞĚƵůĞƐĂŶĚ^ƚĂƚĞŵĞŶƚƐĂŶĚƐŚŽƵůĚ
                                           ďĞƌĞǀŝĞǁĞĚŝŶĐŽŶũƵŶĐƚŝŽŶƚŚĞƌĞǁŝƚŚ͘




                                                                                     



                                                                                      
                                                                               XQGHWHUPLQHGDPRXQWV



                                                                                     
                                                                               XQGHWHUPLQHGDPRXQWV




                                                                                     
                                                                               XQGHWHUPLQHGDPRXQWV




                                 D                                                              
                                                                               XQGHWHUPLQHGDPRXQWV



                                                                                   
                                      E                                       XQGHWHUPLQHGDPRXQWV




                                                                                   
                                                                               XQGHWHUPLQHGDPRXQWV
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 19 of 271



           61()0DYHULFN//&

                                    6RXWKHUQ   7H[DV

                         




;




                                                                                         




    6HH$WWDFKHG5LGHU                                                           




    1RQH                                                                                  




                                                                                 




;




    6HH$WWDFKHG5LGHU                                                              
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 20 of 271


           61()0DYHULFN//&                                 




    6HH$WWDFKHG5LGHU                                                           




                                                                                 




;




                                                            


                                                                                        



                                                                             




;




                                                                                        
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 21 of 271


          61()0DYHULFN//&                                    




 ;




1RQH                                                                                     



1RQH                                                                                     




1RQH                                                                                     



6HH$WWDFKHG5LGHU                                                   



                                                                                 




 ;




 ;                        8QGHWHUPLQHG                       8QGHWHUPLQHG


 ;




 ;
             Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 22 of 271



            61()0DYHULFN//&                                  




                                                                                          




 ;




1RQH                                                                                     



1RQH                                                                                     




6HH$WWDFKHG5LGHU                                                       




     1RQH                                                                                




                                                                                   




;



;
            Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 23 of 271



           61()0DYHULFN//&                                          




;




    1RQH                                                                              




    1RQH                                                                              




    1RQH                                                                              




),;('$66(76                                         1HW%RRN9DOXH        



                                                                                   




;



;
          Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 24 of 271


        61()0DYHULFN//&                                                 




;




    6HH$WWDFKHG5LGHU                           1HW%RRN9DOXH                




                                                                                             




;




;




;




1RQH                                                                                                    


1RQH                                                                                                    


6HH$WWDFKHG5LGHU                                                                                  
                                                                                       XQGHWHUPLQHGDPRXQWV

1RQH                                                                                                    


1RQH                                                                                                    


1RQH                                                                                                    


                                                                                                        
                                                                                       XQGHWHUPLQHGDPRXQWV
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 25 of 271



          61()0DYHULFN//&                                                                




;




;




;




;




1RQH                                                                                                                     




7H[DV&RPSWUROOHURI3XEOLF$FFRXQWV6DOHV7D[5HIXQG)LOHGIRUWKHSHULRG
                                                                                9DULRXV                 




6HH$WWDFKHG5LGHU                                                                                                       
                                                                                                        XQGHWHUPLQHGDPRXQWV




1RQH                                                                                                                     




6HH$WWDFKHG5LGHU                                                                                                       
                                                                                                        XQGHWHUPLQHGDPRXQWV




1RQH                                                                                                                     




6HH$WWDFKHG5LGHU                                                                                                
                                                                                                        XQGHWHUPLQHGDPRXQWV



                                                                                                                  
                                                                                                        XQGHWHUPLQHGDPRXQWV



;
 Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 26 of 271



61()0DYHULFN//&                                            




                                           


                                            



                                           


                                                    


                                            


                                                    



                                             


                                                


                                                               


                                                    
                                      XQGHWHUPLQHGDPRXQWV

                                              
                                      XQGHWHUPLQHGDPRXQWV

                                                   
                                  XQGHWHUPLQHGDPRXQWV




                                                                                      
                                                                                 XQGHWHUPLQHGDPRXQWV
             Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 27 of 271


'HEWRU1DPH 61()0DYHULFN//&                                                                  &DVH1XPEHU 

                                                  $VVHWV5HDODQG3HUVRQDO3URSHUW\

                           3DUW4XHVWLRQ&KHFNLQJVDYLQJVPRQH\PDUNHWRUILQDQFLDOEURNHUDJHDFFRXQWV



1DPHRILQVWLWXWLRQ EDQNRUEURNHUDJH                                          /DVWGLJLWVRIDFFRXQW        &XUUHQWYDOXHRIGHEWRU V
                                            7\SHRIDFFRXQW
ILUP                                                                             QXPEHU                           LQWHUHVW
-3025*$1&+$6(%$1.1$               0DVWHU$FFRXQW                       [                                            

-3025*$1&+$6(%$1.1$               5HYHQXH'LVEXUVHPHQW$FFRXQW         [                                                      

-3025*$1&+$6(%$1.1$               $3'LVEXUVHPHQW$FFRXQW              [                                                      

-3025*$1&+$6(%$1.1$               0DVWHU0DUNHWLQJ$FFRXQW             [                                                

-3025*$1&+$6(%$1.1$               ,QYHVWPHQW$FFRXQW                   [                                                      

                                                                                                      727$/                      




                                                                3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 28 of 271


  'HEWRU1DPH 61()0DYHULFN//&                                                                  &DVH1XPEHU 

                                                  $VVHWV5HDODQG3HUVRQDO3URSHUW\

                               3DUW4XHVWLRQ'HSRVLWVLQFOXGLQJVHFXULW\GHSRVLWVDQGXWLOLW\GHSRVLWV




'HVFULSWLRQ                                                  1DPHRIKROGHURIGHSRVLW                          &XUUHQWYDOXHRIGHEWRU VLQWHUHVW
/HDVHG9HKLFOH'HSRVLW                                       (17(535,6(                                                               
                                                                                                    727$/                             




                                                              3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 29 of 271


  'HEWRU1DPH 61()0DYHULFN//&                                                                  &DVH1XPEHU 

                                                    $VVHWV5HDODQG3HUVRQDO3URSHUW\

               3DUW4XHVWLRQ3UHSD\PHQWVLQFOXGLQJSUHSD\PHQWVRQH[HFXWRU\FRQWUDFWVOHDVHVLQVXUDQFHWD[HVDQGUHQW




'HVFULSWLRQ                                                    1DPHRIKROGHURISUHSD\PHQW                  &XUUHQWYDOXHRIGHEWRU VLQWHUHVW
3UHSDLG,QVXUDQFH                                              ,%&,1685$1&(                                                       
3UHSDLG6DQG                                                   021$5&+6,/,&$//&                                                 
3UHSDLG&RPSDQ\$LUFUDIW&RVWV                                 :($7+(5)25'9,68$/6<67(06                                            
                                                                                                    727$/                          




                                                                3DJHRI
               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 30 of 271


'HEWRU1DPH          61()0DYHULFN//&                                                         &DVH1XPEHU          

                                                   $VVHWV5HDODQG3HUVRQDO3URSHUW\

                                               3DUW4XHVWLRQ2WKHULQYHQWRU\RUVXSSOLHV




*HQHUDOGHVFULSWLRQ              'DWHRIODVWSK\VLFDO          1HWERRNYDOXHRI       9DOXDWLRQPHWKRGXVHG   &XUUHQWYDOXHRI
                                 LQYHQWRU\                       GHEWRU VLQWHUHVW        IRUFXUUHQWYDOXH        GHEWRU VLQWHUHVW
,19(1725<(48,30(17             1$                                          1HW%RRN9DOXH                          

/,1(),//                        1$                                         1HW%RRN9DOXH                       

                                                                                                          727$/               




                                                             3DJHRI
               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 31 of 271


'HEWRU1DPH          61()0DYHULFN//&                                                         &DVH1XPEHU          

                                                    $VVHWV5HDODQG3HUVRQDO3URSHUW\

         3DUW4XHVWLRQ2IILFHHTXLSPHQWLQFOXGLQJDOOFRPSXWHUHTXLSPHQWDQGFRPPXQLFDWLRQV\VWHPVHTXLSPHQWDQGVRIWZDUH




*HQHUDOGHVFULSWLRQ       %DVLV                      'HSUHFLDWLRQ         1HWERRNYDOXHRI    9DOXDWLRQPHWKRG     &XUUHQWYDOXHRI
                                                                          GHEWRU VLQWHUHVW     XVHGIRUFXUUHQW     GHEWRU VLQWHUHVW
                                                                                                YDOXH
&20387(5                                                            1HW%RRN9DOXH                        
(48,30(17
&20387(5                                                     1HW%RRN9DOXH                   
62)7:$5(
                                                                                                727$/                           




                                                            3DJHRI
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 32 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619016-015      LAND LEASE                               ALICE E WILSON A MINOR                           ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0619007-003      LAND LEASE                               ALICE KUEHLER                                    ANADARKO E&P COMPANY LP                            03/17/2011                 0.3333    TX         Dimmit
T0616008-011      LAND LEASE                               ANDREA CARROLL TIMMONS                           ANADARKO E&P COMPANY LP                            04/13/2011                 0.1250    TX         Dimmit
T0616008-010      LAND LEASE                               ANITA CARROLL HAMILTON                           ANADARKO E&P COMPANY LP                            04/13/2011                 0.1250    TX         Dimmit
T0619007-026      LAND LEASE                               ANNA M WINK                                      ANADARKO E&P COMPANY LP                            03/17/2011                 0.3333    TX         Dimmit
T0620006-003      LAND LEASE                               ANNE GATLIN BURKEL                               ANADARKO E&P COMPANY LP                            12/08/2011                 1.5077    TX         Dimmit
T0621002-004      LAND LEASE                               ANNE GATLIN BURKEL                               ANADARKO E&P COMPANY LP                            12/08/2011                 6.1425    TX         Dimmit
T0621003-001      LAND LEASE                               ANNETTE DAVIS                                    ANADARKO E&P COMPANY LP                            09/27/2012                 0.7880    TX         Dimmit
T0620046          LAND LEASE                               ANNIE BETTIE HERREN LIVING TRUST                 ANADARKO E&P COMPANY LP                            04/27/2012                 1.0000    TX         Dimmit
T0619001-014      LAND LEASE                               APRIL P ELLIOTT                                  ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083    TX         Dimmit
T0620038-004      LAND LEASE                               AUDREY G BAILEY                                  ANADARKO E&P COMPANY LP                            05/29/2012                 0.0417    TX         Dimmit
T0620038-001      LAND LEASE                               AUDREY JO SCOTT BOLIN                            ANADARKO E&P COMPANY LP                            04/18/2012                 0.1250    TX         Dimmit
T0620017          LAND LEASE                               AUSTIN PRESBYTERIAN THEOLOGICAL SEM              ANADARKO E&P COMPANY LP                            03/21/2011                 1.7200    TX         Dimmit
T0616008-008      LAND LEASE                               BARBARA FELTON LEVISAY                           ANADARKO E&P COMPANY LP                            03/25/2011                 0.2500    TX         Dimmit
T0620010-004      LAND LEASE                               BARBARA JO STAVINOHA                             ANADARKO E&P COMPANY LP                            07/15/2010                 0.2667    TX         Dimmit
T0620002-020      LAND LEASE                               BARRY LEE HUTCHISON                              ANADARKO E&P COMPANY LP                            08/22/2012                 0.5000    TX         Dimmit
T0619006-014      LAND LEASE                               BECKY DEWAN                                      ANADARKO E&P COMPANY LP                            11/16/2010                 0.1500    TX         Dimmit
T0620020          LAND LEASE                               BERNARD PREECE ET AL                             ANADARKO E&P COMPANY LP                            07/09/2010                 1.0000    TX         Dimmit
T0619008-011      LAND LEASE                               BERTRICE F SCRIBNER MARCH 1988 TRUS              ANADARKO E&P COMPANY LP                            10/26/2011                 0.8743    TX         Dimmit
T0620018-012      LAND LEASE                               BETSY BOSBY HINES                                ANADARKO E&P COMPANY LP                            03/16/2012                 0.0600    TX         Dimmit
T0619008-045      LAND LEASE                               BETTY BENNETT                                    ANADARKO E&P COMPANY LP                            08/10/2011                 0.1044    TX         Dimmit
T0619002-006      LAND LEASE                               BETTY LOU GLADEN                                 ANADARKO E&P COMPANY LP                            05/31/2012                 0.7500    TX         Dimmit
T0619002-009      LAND LEASE                               BETTY T THON                                     ANADARKO E&P COMPANY LP                            04/05/2010                 0.5000    TX         Dimmit
T0619007-023      LAND LEASE                               BILL M VANCE                                     ANADARKO E&P COMPANY LP                            03/15/2011                 0.7500    TX         Dimmit
T0618007-012      LAND LEASE                               BILLIE MILLS HARRIS                              ANADARKO E&P COMPANY LP                            01/23/2012                 0.1286    TX         Dimmit
T0619007-017      LAND LEASE                               BLANCHE C KOETTING                               ANADARKO E&P COMPANY LP                            03/17/2011                 0.3333    TX         Dimmit
T0619001-003      LAND LEASE                               BOTTOM INVESTMENT COMPANY LTD                    ANADARKO E&P COMPANY LP                            08/26/2010                 1.8789    TX         Dimmit
T0619002-002      LAND LEASE                               BOY SCOUTS OF AMERICA                            ANADARKO E&P COMPANY LP                            04/30/2011                 2.0000    TX         Dimmit
T0620047-005      LAND LEASE                               BRADLEY STEPHEN FRITZ                            ANADARKO E&P COMPANY LP                            08/21/2012                 0.0556    TX         Dimmit
T0619016-002      LAND LEASE                               BRANDON CHRISTOPHER WESCOE                       ANADARKO E&P COMPANY LP                            05/12/2010                 0.2500    TX         Dimmit
T0619008-001      LAND LEASE                               BRAZORIA COUNTY OIL AND GAS CORPORA              ANADARKO E&P COMPANY LP                            08/01/2010                33.6812    TX         Dimmit
T0619008-048      LAND LEASE                               BRENDA PAYNE                                     ANADARKO E&P COMPANY LP                            08/10/2011                 0.1044    TX         Dimmit
T0619008-025      LAND LEASE                               BRENDA S BROWN                                   ANADARKO E&P COMPANY LP                            02/05/2012                 0.0799    TX         Dimmit
T0619001-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            10/15/2005              1,472.2611   TX         Dimmit
T0619002-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            10/15/2005              2,182.3650   TX         Dimmit
T0619003          LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            10/15/2005              2,338.7715   TX         Dimmit
T0619004          LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            03/01/2010              1,605.0988   TX         Dimmit
T0619005          LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            10/15/2005              1,640.7743   TX         Dimmit
T0619015-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            03/01/2011                 2.2200    TX         Dimmit
T0622001-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            06/10/2006                54.0000    TX         Maverick
T0622002-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            06/10/2006                30.0000    TX         Maverick
T0622003-001      LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            06/10/2006                23.3578    TX         Maverick
T0623004          LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            03/06/2006              5,338.7005   TX         Webb
T0626001          LAND LEASE                               BRISCOE RANCH INC                                ANADARKO E&P COMPANY LP                            10/15/2005              1,548.2250   TX         Webb
T0621003-002      LAND LEASE                               BRUCE R GARDNER                                  ANADARKO E&P COMPANY LP                            08/16/2012                 0.3468    TX         Dimmit
T0621022          LAND LEASE                               BURRIS A WORKMAN ET UX                           ANADARKO E&P COMPANY LP                            01/24/2012                 2.3700    TX         Dimmit
T0622004-001      LAND LEASE                               CAGE MINERALS LTD ET AL                          ANADARKO E&P COMPANY LP                            08/31/2006               542.6624    TX         Maverick
T0619018-003      LAND LEASE                               CANDACE ALLEGRA CURRIE                           ANADARKO E&P COMPANY LP                            04/20/2011                 1.0000    TX         Dimmit
T0619007-010      LAND LEASE                               CAROL JEAN MAYFIELD                              ANADARKO E&P COMPANY LP                            03/14/2011                 1.0000    TX         Dimmit
T0621003-017      LAND LEASE                               CAROLE CLARK NAGEL                               ANADARKO E&P COMPANY LP                            08/21/2012                 0.2627    TX         Dimmit
T0616008-005      LAND LEASE                               CARPENTER LAND MANAGEMENT COMPANY                ANADARKO E&P COMPANY LP                            05/10/2011                 0.2502    TX         Dimmit
T0619001-021      LAND LEASE                               CATHLEEN J STUBBLEFIELD                          ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083    TX         Dimmit
T0619008-021      LAND LEASE                               CHARLES F KOEHNE                                 ANADARKO E&P COMPANY LP                            08/31/2011                 0.1722    TX         Dimmit
T0619016-014      LAND LEASE                               CHERE MATLOCK                                    ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0618004-015      LAND LEASE                               CHRISTINE BLAKENEY                               ANADARKO E&P COMPANY LP                            07/25/2012                 0.5000    TX         Dimmit
T0619016-009      LAND LEASE                               CHRISTOPHER D WILSON                             ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0619008-032      LAND LEASE                               CINDY BROWN                                      ANADARKO E&P COMPANY LP                            01/30/2012                 0.0266    TX         Dimmit
T0619016-012      LAND LEASE                               CLARE A WILSON, A MINOR                          ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0619006-015      LAND LEASE                               CONLEY EUGENE HOUSE ET UX                        ANADARKO E&P COMPANY LP                            05/11/2011                 0.1500    TX         Dimmit
T0619014          LAND LEASE                               CONSTANCE L YEAGER                               ANADARKO E&P COMPANY LP                            05/06/2010                 6.0000    TX         Dimmit
T0619001-016      LAND LEASE                               CYNTHIA M PHILLIPS                               ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083    TX         Dimmit
T0619007-022      LAND LEASE                               DAN METCALF                                      ANADARKO E&P COMPANY LP                            03/16/2011                 0.2250    TX         Dimmit
T0619008-019      LAND LEASE                               DANIEL E SPRINGMAN                               ANADARKO E&P COMPANY LP                            01/17/2012                 0.2581    TX         Dimmit
T0619008-031      LAND LEASE                               DAVID BROWN                                      ANADARKO E&P COMPANY LP                            01/30/2012                 0.0266    TX         Dimmit
T0621003-015      LAND LEASE                               DEBBIE GARDNER SILVESTRI                         ANADARKO E&P COMPANY LP                            11/26/2012                 0.2627    TX         Dimmit
T0619010-010      LAND LEASE                               DEE ANN SCHALLHORN JOHNSON                       ANADARKO E&P COMPANY LP                            10/14/2010                 0.2222    TX         Dimmit
T0619008-004      LAND LEASE                               DELL M KELBY                                     ANADARKO E&P COMPANY LP                            08/30/2011                 1.5896    TX         Dimmit
T0620002-017      LAND LEASE                               DENNIS PAT VANWEY ET AL RECEIVERSHI              ANADARKO E&P COMPANY LP                            07/25/2011                 0.5000    TX         Dimmit
T0616003-001      LAND LEASE                               DIAMOND H RANCHES LIMITED PARTNERSH              ANADARKO E&P COMPANY LP                            05/14/2007              1,158.0111   TX         Dimmit
T0618001          LAND LEASE                               DOLPH BRISCOE III ET UX                          ANADARKO E&P COMPANY LP                            10/25/2005              1,022.4480   TX         Dimmit
T0618003-001      LAND LEASE                               DOLPH BRISCOE III ET UX                          ANADARKO E&P COMPANY LP                            10/25/2005               169.0053    TX         Dimmit




                                                                                                           Page 1
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 33 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619007-004      LAND LEASE                               DONALD DETTEN                                    ANADARKO E&P COMPANY LP                            03/16/2011                 0.3333    TX         Dimmit
T0619001-018      LAND LEASE                               DONALD K PHILLIPS                                ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083    TX         Dimmit
T0620005          LAND LEASE                               DONNA W MERKEL ET AL                             ANADARKO E&P COMPANY LP                            04/30/2010                39.1600    TX         Dimmit
T0619007-021      LAND LEASE                               DORIS GABEL                                      ANADARKO E&P COMPANY LP                            03/18/2011                 1.5000    TX         Dimmit
T0618005-002      LAND LEASE                               DORIS R MONROE TRUST                             ANADARKO E&P COMPANY LP                            06/08/2011                 1.3755    TX         Dimmit
T0619008-029      LAND LEASE                               DOROTHY D WHITLOCK                               ANADARKO E&P COMPANY LP                            02/10/2012                 0.0793    TX         Dimmit
T0620010-008      LAND LEASE                               DOROTHY LYNN HOSTER                              ANADARKO E&P COMPANY LP                            07/15/2010                 0.2667    TX         Dimmit
T0622004-002      LAND LEASE                               DOUGLAS M VANDER PLOEG ET UX                     ANADARKO E&P COMPANY LP                            02/01/2011                36.1775    TX         Maverick
T0619008-007      LAND LEASE                               EARL SCHWARM INSURANCE TRUST                     ANADARKO E&P COMPANY LP                            06/07/2011                 1.1920    TX         Dimmit
T0616007-002      LAND LEASE                               EARLENE F BRENNER ET AL                          ANADARKO E&P COMPANY LP                            02/25/2011                 6.4418    TX         Dimmit
T0619010-001      LAND LEASE                               EDNA FELL                                        ANADARKO E&P COMPANY LP                            10/14/2010                 0.6667    TX         Dimmit
T0616008-032      LAND LEASE                               EDWIN HARRISON                                   ANADARKO E&P COMPANY LP                            02/03/2012                 0.0210    TX         Dimmit
T0620010-001      LAND LEASE                               ELAINE D HEFFLER                                 ANADARKO E&P COMPANY LP                            07/15/2010                 1.3333    TX         Dimmit
T0619007-015      LAND LEASE                               ELIZABETH ANN METCALF                            ANADARKO E&P COMPANY LP                            03/14/2011                 1.0000    TX         Dimmit
T0620018-002      LAND LEASE                               ELIZABETH EARHART                                ANADARKO E&P COMPANY LP                            03/16/2012                 0.1500    TX         Dimmit
T0618004-014      LAND LEASE                               ELIZABETH ENGWALL REVERE                         ANADARKO E&P COMPANY LP                            07/25/2012                 0.5000    TX         Dimmit
T0619016-005      LAND LEASE                               ELIZABETH F ORTON                                ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0619001-017      LAND LEASE                               ELIZABETH KLOSTERMAN                             ANADARKO E&P COMPANY LP                            08/21/2012                 1.1224    TX         Dimmit
T0619016-010      LAND LEASE                               ELIZABETH TAZEWELL WILSON                        ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227    TX         Dimmit
T0619002-003      LAND LEASE                               EPISCOPAL FOUNDATION OF TEXAS                    ANADARKO E&P COMPANY LP                            04/30/2011                 2.0000    TX         Dimmit
T0620018-010      LAND LEASE                               ERNEST JEFFREY BOSBY                             ANADARKO E&P COMPANY LP                            03/16/2012                 0.0600    TX         Dimmit
T0619010-007      LAND LEASE                               EUGENIA TAYLOR                                   ANADARKO E&P COMPANY LP                            10/14/2010                 0.6667    TX         Dimmit
T0619007-001      LAND LEASE                               EVELYN I METCALF                                 ANADARKO E&P COMPANY LP                            09/23/2010                 3.0000    TX         Dimmit
T0621001-003      LAND LEASE                               EWING ENTERPRISES LIMITED PARTNERSH              ANADARKO E&P COMPANY LP                            09/20/2006               271.3033    TX         Dimmit
T0620012-001      LAND LEASE                               FAYRENE JACQUES REVOCABLE TRUST                  ANADARKO E&P COMPANY LP                            09/08/2011                 1.0000    TX         Dimmit
T0621001-001      LAND LEASE                               FITZSIMONS OIL AND GAS MANAGEMENT T              ANADARKO E&P COMPANY LP                            12/22/2005              7,172.2849   TX         Dimmit
T0619007-019      LAND LEASE                               FRANCES ANN SINCLAIR                             ANADARKO E&P COMPANY LP                            03/18/2011                 1.5000    TX         Dimmit
T0619008-049      LAND LEASE                               FRANCES HEROD                                    ANADARKO E&P COMPANY LP                            08/10/2011                 0.1044    TX         Dimmit
T0619007-007      LAND LEASE                               FRANK VANCE                                      ANADARKO E&P COMPANY LP                            03/15/2011                 0.7500    TX         Dimmit
T0621003-029      LAND LEASE                               FRED W DAVIS JR                                  ANADARKO E&P COMPANY LP                            09/06/2012                 0.1970    TX         Dimmit
T0618004-003      LAND LEASE                               FREDRICK MATTHEW BRYMER                          ANADARKO E&P COMPANY LP                            12/29/2011                 0.3535    TX         Dimmit
T0621003-020      LAND LEASE                               GAIL GARDNER LEVERETT                            ANADARKO E&P COMPANY LP                            08/16/2012                 0.2627    TX         Dimmit
T0618009          LAND LEASE                               GARY ECKHARDT ET UX                              ANADARKO E&P COMPANY LP                            11/05/2010                 4.0050    TX         Dimmit
T0621003-016      LAND LEASE                               GARY M CLARK                                     ANADARKO E&P COMPANY LP                            08/21/2012                 0.2627    TX         Dimmit
T0621004-002      LAND LEASE                               GAYE L KOPAS                                     ANADARKO E&P COMPANY LP                            04/09/2012                 5.2500    TX         Dimmit
T0620010-006      LAND LEASE                               GELA WEST                                        ANADARKO E&P COMPANY LP                            07/15/2010                 0.6667    TX         Dimmit
T0619018-001      LAND LEASE                               GENEVIEVE C GREEN                                ANADARKO E&P COMPANY LP                            04/21/2011                 2.0000    TX         Dimmit
T0620002-006      LAND LEASE                               GEORGE F GRANTHAM                                ANADARKO E&P COMPANY LP                            07/28/2010                 0.2187    TX         Dimmit
T0619008-003      LAND LEASE                               GEORGE L SPRINGMAN REVOCABLE TRUST               ANADARKO E&P COMPANY LP                            01/17/2012                 2.6427    TX         Dimmit
T0619007-006      LAND LEASE                               GLADYS LOOTEN                                    ANADARKO E&P COMPANY LP                            03/17/2011                 0.3333    TX         Dimmit
T0619007-002      LAND LEASE                               GLEN RAY METCALF                                 ANADARKO E&P COMPANY LP                            03/09/2011                 1.0000    TX         Dimmit
T0618004-005      LAND LEASE                               GLORIA DELGADO                                   ANADARKO E&P COMPANY LP                            11/18/2010                 3.1635    TX         Dimmit
T0619008-012      LAND LEASE                               GREGORY ALLEN GOLDSBORO                          ANADARKO E&P COMPANY LP                            06/27/2011                 0.5960    TX         Dimmit
T0620006-001      LAND LEASE                               GREGORY FOWLER GATLIN                            ANADARKO E&P COMPANY LP                            12/08/2011                 1.5077    TX         Dimmit
T0621002-001      LAND LEASE                               GREGORY FOWLER GATLIN                            ANADARKO E&P COMPANY LP                            12/08/2011                 6.1425    TX         Dimmit
T0621003-055      LAND LEASE                               GREGORY W MONTGOMERY                             ANADARKO E&P COMPANY LP                            09/06/2012                 0.0985    TX         Dimmit
T0619019          LAND LEASE                               HAL BERDOLL ET UX                                ANADARKO E&P COMPANY LP                            06/01/2012                 8.4990    TX         Dimmit
T0620024          LAND LEASE                               HARLOW ROYALTIES LTD                             ANADARKO E&P COMPANY LP                            10/04/2012                 1.0000    TX         Dimmit
T0616008-033      LAND LEASE                               HAROLD HARRISON                                  ANADARKO E&P COMPANY LP                            02/03/2012                 0.0210    TX         Dimmit
T0620002-002      LAND LEASE                               HAROLD M STARK ET AL RECEIVERSHIP                ANADARKO E&P COMPANY LP                            08/24/2011                 2.0000    TX         Dimmit
T0619007-012      LAND LEASE                               HARRY VANCE JR                                   ANADARKO E&P COMPANY LP                            03/15/2011                 0.7500    TX         Dimmit
T0619006-012      LAND LEASE                               HAZEN FIRST BAPTIST CHURCH                       ANADARKO E&P COMPANY LP                            08/17/2010                 0.1500    TX         Dimmit
T0619006-011      LAND LEASE                               HAZEN HIGH SCHOOL SCHOLARSHIP FUND               ANADARKO E&P COMPANY LP                            08/17/2015                 0.6000    TX         Dimmit
T0621003-036      LAND LEASE                               HELEN DAVIS HUTTO                                ANADARKO E&P COMPANY LP                            09/06/2012                 0.1969    TX         Dimmit
T0621023          LAND LEASE                               HENRY PETER HILLEBRANDT                          ANADARKO E&P COMPANY LP                            05/01/2012                 1.5000    TX         Dimmit
T0621003-054      LAND LEASE                               HERBERT HOLLAND                                  ANADARKO E&P COMPANY LP                            08/21/2012                 0.0985    TX         Dimmit
T0620038-003      LAND LEASE                               HILDA MARIE SCOTT PERCIVAL                       ANADARKO E&P COMPANY LP                            04/18/2012                 0.1250    TX         Dimmit
T0619007-014      LAND LEASE                               IRENE DETTEN LEWIS                               ANADARKO E&P COMPANY LP                            03/17/2011                 0.3333    TX         Dimmit
T0619008-008      LAND LEASE                               IRIS WHITEHEAD HALL                              ANADARKO E&P COMPANY LP                            08/31/2011                 1.1920    TX         Dimmit
T0619007-009      LAND LEASE                               JACK JOHN METCALF                                ANADARKO E&P COMPANY LP                            03/09/2011                 1.0000    TX         Dimmit
T0621001-005      LAND LEASE                               JACKSON BENJAMIN LOVE JR                         ANADARKO E&P COMPANY LP                            01/17/2012                 8.0000    TX         Dimmit
T0621024-002      LAND LEASE                               JACKSON BENJAMIN LOVE JR                         ANADARKO E&P COMPANY LP                            01/17/2012                 0.3750    TX         Dimmit
T0619008-028      LAND LEASE                               JAKE F BROWN                                     ANADARKO E&P COMPANY LP                            04/17/2012                 0.0799    TX         Dimmit
T0618004-004      LAND LEASE                               JAMES A BRYMER                                   ANADARKO E&P COMPANY LP                            12/29/2011                 0.3535    TX         Dimmit
T0619002-011      LAND LEASE                               JAMES A THON                                     ANADARKO E&P COMPANY LP                            06/04/2012                 0.2500    TX         Dimmit
T0618007-001      LAND LEASE                               JAMES B WINDHAM JR                               ANADARKO E&P COMPANY LP                            11/19/2010                 0.2856    TX         Dimmit
T0619001-010      LAND LEASE                               JAMES J PHILLIPS                                 ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083    TX         Dimmit
T0621015-002      LAND LEASE                               JAMES STEVEN STEWART                             ANADARKO E&P COMPANY LP                            10/02/2012                 0.5000    TX         Dimmit
T0620044          LAND LEASE                               JANE NORTH LYON                                  ANADARKO E&P COMPANY LP                            04/30/2012                 1.0000    TX         Dimmit
T0619008-023      LAND LEASE                               JANET D VAN SANT                                 ANADARKO E&P COMPANY LP                            11/08/2011                 0.0799    TX         Dimmit
T0619006-005      LAND LEASE                               JANET LOUISE AREHART                             ANADARKO E&P COMPANY LP                            07/15/2010                 0.2271    TX         Dimmit




                                                                                                           Page 2
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 34 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0621015-003      LAND LEASE                               JANET RUTH STEWART GLYNN                         ANADARKO E&P COMPANY LP                            10/03/2012                 0.5000   TX         Dimmit
T0619010-003      LAND LEASE                               JANET SCHALLHORN VANDERFORD                      ANADARKO E&P COMPANY LP                            10/14/2010                 1.3333   TX         Dimmit
T0620002-010      LAND LEASE                               JAY M GATES III                                  ANADARKO E&P COMPANY LP                            07/21/2010                 0.1094   TX         Dimmit
T0620047-003      LAND LEASE                               JEAN LOUISE BELL                                 ANADARKO E&P COMPANY LP                            08/21/2012                 0.1667   TX         Dimmit
T0619002-005      LAND LEASE                               JEANNE E LUFKIN                                  ANADARKO E&P COMPANY LP                            04/05/2010                 0.7500   TX         Dimmit
T0620018-015      LAND LEASE                               JEFFERY L TRIM                                   ANADARKO E&P COMPANY LP                            04/02/2012                 0.0300   TX         Dimmit
T0620018-011      LAND LEASE                               JENNIFER BOSBY GEORGE                            ANADARKO E&P COMPANY LP                            03/16/2012                 0.0600   TX         Dimmit
T0621003-003      LAND LEASE                               JENNY GARDNER                                    ANADARKO E&P COMPANY LP                            08/29/2012                 0.7880   TX         Dimmit
T0619008-024      LAND LEASE                               JEWEL D BROWN                                    ANADARKO E&P COMPANY LP                            11/08/2011                 0.0799   TX         Dimmit
T0619006-004      LAND LEASE                               JO ANN SNOW                                      ANADARKO E&P COMPANY LP                            07/15/2010                 0.2271   TX         Dimmit
T0620047-004      LAND LEASE                               JOANN GRACE FRITZ LIFE TENANT                    ANADARKO E&P COMPANY LP                            08/21/2012                 0.0556   TX         Dimmit
T0619001-002      LAND LEASE                               JOE P PRITCHETT                                  ANADARKO E&P COMPANY LP                            08/26/2010                 1.8789   TX         Dimmit
T0620048          LAND LEASE                               JOE S SHANNON                                    ANADARKO E&P COMPANY LP                            06/25/2012                 1.0000   TX         Dimmit
T0616003-024      LAND LEASE                               JOHN CALHOUN MOORE                               ANADARKO E&P COMPANY LP                            04/03/2012                 1.5000   TX         Dimmit
T0619010-008      LAND LEASE                               JOHN D SCHALLHORN                                ANADARKO E&P COMPANY LP                            10/14/2010                 0.4444   TX         Dimmit
T0619008-034      LAND LEASE                               JOHN F PETTIT JR                                 ANADARKO E&P COMPANY LP                            01/19/2012                 0.0000   TX         Dimmit
T0618004-001      LAND LEASE                               JOHN H BRYMER IV                                 ANADARKO E&P COMPANY LP                            12/29/2011                 3.4139   TX         Dimmit
T0621003-050      LAND LEASE                               JOHN HOLLAND                                     ANADARKO E&P COMPANY LP                            08/21/2012                 0.0985   TX         Dimmit
T0619008-015      LAND LEASE                               JOHN J SPRINGMAN IV                              ANADARKO E&P COMPANY LP                            06/01/2011                 0.3576   TX         Dimmit
T0619018-004      LAND LEASE                               JOHN QUIN BECKELHEIMER                           ANADARKO E&P COMPANY LP                            04/21/2011                 1.0000   TX         Dimmit
T0619010-002      LAND LEASE                               JOHN SCHALLHORN                                  ANADARKO E&P COMPANY LP                            10/14/2010                 1.3333   TX         Dimmit
T0619008-020      LAND LEASE                               JON S BROWN                                      ANADARKO E&P COMPANY LP                            10/31/2011                 0.1778   TX         Dimmit
T0619008-002      LAND LEASE                               JOSEPH J SPRINGMAN SR TRUST                      ANADARKO E&P COMPANY LP                            10/10/2011                 7.9484   TX         Dimmit
T0618007-003      LAND LEASE                               JOSEPH MARSHALL HOLLARN III                      ANADARKO E&P COMPANY LP                            03/28/2011                 0.2858   TX         Dimmit
T0620019          LAND LEASE                               JUANITA A PETERS                                 ANADARKO E&P COMPANY LP                            03/01/2011                 1.0200   TX         Dimmit
T0620021          LAND LEASE                               JUDITH L LEITCH                                  ANADARKO E&P COMPANY LP                            03/10/2011                 1.0000   TX         Dimmit
T0619007-025      LAND LEASE                               JUDY DETTEN TRUST                                ANADARKO E&P COMPANY LP                            09/22/2011                 0.3333   TX         Dimmit
T0619002-010      LAND LEASE                               JUDY M THON JONES                                ANADARKO E&P COMPANY LP                            06/04/2012                 0.2500   TX         Dimmit
T0620012-002      LAND LEASE                               JUDY WAY                                         ANADARKO E&P COMPANY LP                            11/02/2011                 0.5000   TX         Dimmit
T0620047-006      LAND LEASE                               JULIE ANN FRITZ-RUBERT                           ANADARKO E&P COMPANY LP                            10/03/2012                 0.0556   TX         Dimmit
T0620002-009      LAND LEASE                               KAREN H GATES FIELDS                             ANADARKO E&P COMPANY LP                            08/03/2010                 0.1094   TX         Dimmit
T0619008-039      LAND LEASE                               KAREN LOMAS WOODY                                ANADARKO E&P COMPANY LP                            10/22/2012                 0.2438   TX         Dimmit
T0619010-005      LAND LEASE                               KAREN SULLARDS                                   ANADARKO E&P COMPANY LP                            10/14/2010                 1.3333   TX         Dimmit
T0621001-004      LAND LEASE                               KATHLEEN FITZSIMONS LOVE ET AL                   ANADARKO E&P COMPANY LP                            01/17/2012                23.3125   TX         Dimmit
T0621024-001      LAND LEASE                               KATHLEEN FITZSIMONS LOVE ET AL                   ANADARKO E&P COMPANY LP                            01/17/2012                 1.1250   TX         Dimmit
T0621003-045      LAND LEASE                               KATHRYN A CLARDY                                 ANADARKO E&P COMPANY LP                            11/26/2012                 0.1050   TX         Dimmit
T0619007-024      LAND LEASE                               KATHY TERRY                                      ANADARKO E&P COMPANY LP                            03/16/2011                 0.2250   TX         Dimmit
T0616008-002      LAND LEASE                               KAY WILLIAMS                                     ANADARKO E&P COMPANY LP                            07/22/2010                 0.7500   TX         Dimmit
T0619006-006      LAND LEASE                               KENNETH M BRIGGS                                 ANADARKO E&P COMPANY LP                            07/15/2010                 0.2271   TX         Dimmit
T0619001-006      LAND LEASE                               KINGDON R HUGHES FAMILY LIMITED PAR              ANADARKO E&P COMPANY LP                            07/25/2011                 2.4309   TX         Dimmit
T0621001-002      LAND LEASE                               LA BANDERA RANCH LP                              ANADARKO E&P COMPANY LP                            09/29/2006               313.7372   TX         Dimmit
T0619002-013      LAND LEASE                               LAURIE A BURBANK                                 ANADARKO E&P COMPANY LP                            06/04/2012                 0.2500   TX         Dimmit
T0621003-047      LAND LEASE                               LAWRENCE E ONEILL                                ANADARKO E&P COMPANY LP                            10/02/2012                 0.1050   TX         Dimmit
T0619008-026      LAND LEASE                               LEWIS S BROWN                                    ANADARKO E&P COMPANY LP                            02/10/2012                 0.0799   TX         Dimmit
T0620002-018      LAND LEASE                               LILLIE W BOYD ET AL                              ANADARKO E&P COMPANY LP                            08/24/2011                 0.1250   TX         Dimmit
T0620018-013      LAND LEASE                               LINDA BOSBY LICHTMAN                             ANADARKO E&P COMPANY LP                            03/16/2012                 0.0600   TX         Dimmit
T0619008-046      LAND LEASE                               LINDA CAGLE                                      ANADARKO E&P COMPANY LP                            08/10/2011                 0.1044   TX         Dimmit
T0621004-003      LAND LEASE                               LINDA H LEE                                      ANADARKO E&P COMPANY LP                            04/09/2012                 5.2500   TX         Dimmit
T0619007-011      LAND LEASE                               LINDA KAY CARTER                                 ANADARKO E&P COMPANY LP                            03/11/2011                 1.0000   TX         Dimmit
T0616008-001      LAND LEASE                               LOCKESBURG FIRST UNITED METHODIST C              ANADARKO E&P COMPANY LP                            09/04/2011                 1.5000   TX         Dimmit
T0619001-019      LAND LEASE                               LOIS M PHILLIPS                                  ANADARKO E&P COMPANY LP                            08/21/2012                 0.0249   TX         Dimmit
T0620001-003      LAND LEASE                               LOLA WRIGHT FOUNDATION                           ANADARKO E&P COMPANY LP                            06/14/2011                 1.5000   TX         Dimmit
T0620018-009      LAND LEASE                               LOUIS E BOSBY JR                                 ANADARKO E&P COMPANY LP                            03/16/2012                 0.0600   TX         Dimmit
T0620002-019      LAND LEASE                               LUCILLE J SWANSON ET AL RECEIVERSHI              ANADARKO E&P COMPANY LP                            07/25/2011                 0.5000   TX         Dimmit
T0619008-030      LAND LEASE                               M SUZANNE IMMEN                                  ANADARKO E&P COMPANY LP                            02/05/2012                 0.0793   TX         Dimmit
T0618004-012      LAND LEASE                               MARCIA LOUISE MENATH                             ANADARKO E&P COMPANY LP                            08/15/2012                 1.0000   TX         Dimmit
T0621003-028      LAND LEASE                               MARGARET J DAVIS                                 ANADARKO E&P COMPANY LP                            09/06/2012                 0.1970   TX         Dimmit
T0620008          LAND LEASE                               MARGARET MITCHELL SEBERN                         ANADARKO E&P COMPANY LP                            02/23/2010                 6.0000   TX         Dimmit
T0619001-011      LAND LEASE                               MARGARET P MATTHEWS REVOCABLE TRUST ANADARKO E&P COMPANY LP                                         08/21/2012                 1.4965   TX         Dimmit
T0620047-001      LAND LEASE                               MARGARET T JENSEN REVOCABLE TRUST                ANADARKO E&P COMPANY LP                            08/21/2012                 0.5000   TX         Dimmit
T0619016-001      LAND LEASE                               MARGARET WESCOE                                  ANADARKO E&P COMPANY LP                            03/10/2010                 2.0000   TX         Dimmit
T0620018-001      LAND LEASE                               MARIAN JEFFREY                                   ANADARKO E&P COMPANY LP                            06/06/2012                 0.3000   TX         Dimmit
T0620002-003      LAND LEASE                               MARIE PREYSZ SCHOONOVER ET AL RECEI              ANADARKO E&P COMPANY LP                            08/24/2011                 1.3125   TX         Dimmit
T0618007-002      LAND LEASE                               MARIEANN HOLLARN AKA MARIANNE DUNA               ANADARKO E&P COMPANY LP                            03/28/2011                 0.2858   TX         Dimmit
T0619008-050      LAND LEASE                               MARILYN JOHNSTON                                 ANADARKO E&P COMPANY LP                            08/10/2011                 0.1044   TX         Dimmit
T0619008-022      LAND LEASE                               MARILYN M CALVERT                                ANADARKO E&P COMPANY LP                            04/17/2012                 0.0995   TX         Dimmit
T0619008-033      LAND LEASE                               MARION BROWN                                     ANADARKO E&P COMPANY LP                            01/30/2012                 0.0266   TX         Dimmit
T0620002-005      LAND LEASE                               MARIUS SMITH                                     ANADARKO E&P COMPANY LP                            07/21/2010                 0.4375   TX         Dimmit
T0619008-009      LAND LEASE                               MARJORIE M SPRINGMAN                             ANADARKO E&P COMPANY LP                            08/29/2011                 0.9936   TX         Dimmit
T0619016-011      LAND LEASE                               MARK E WILSON                                    ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227   TX         Dimmit
T0620018-007      LAND LEASE                               MARTHA KIMBLE                                    ANADARKO E&P COMPANY LP                            04/12/2012                 0.0750   TX         Dimmit




                                                                                                           Page 3
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 35 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0619016-013      LAND LEASE                               MARTIN W WILSON, A MINOR                         ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227   TX         Dimmit
T0619008-027      LAND LEASE                               MARY B DUFFY                                     ANADARKO E&P COMPANY LP                            04/17/2012                 0.0799   TX         Dimmit
T0621003-012      LAND LEASE                               MARY ELIZABETH SIMS                              ANADARKO E&P COMPANY LP                            08/21/2012                 0.3205   TX         Dimmit
T0620018-003      LAND LEASE                               MARY FRICKS                                      ANADARKO E&P COMPANY LP                            03/16/2012                 0.1500   TX         Dimmit
T0619010-004      LAND LEASE                               MARY JEAN DABBS                                  ANADARKO E&P COMPANY LP                            10/14/2010                 1.3333   TX         Dimmit
T0618003-002      LAND LEASE                               MARY LOIS FRIDAY HULSMAN                         ANADARKO E&P COMPANY LP                            10/25/2005               510.7603   TX         Dimmit
T0618003-004      LAND LEASE                               MARY MARSHALL SMITH TRUST FBO KATHA              ANADARKO E&P COMPANY LP                            04/01/2010                18.0000   TX         Dimmit
T0618003-005      LAND LEASE                               MARY MARSHALL SMITH TRUST FBO MARGA              ANADARKO E&P COMPANY LP                            04/01/2010                 6.0000   TX         Dimmit
T0619007-008      LAND LEASE                               MARY RUTH RICE                                   ANADARKO E&P COMPANY LP                            03/14/2011                 1.0000   TX         Dimmit
T0619001-015      LAND LEASE                               MARY SUE KORUS                                   ANADARKO E&P COMPANY LP                            08/21/2012                 0.0374   TX         Dimmit
T0621003-018      LAND LEASE                               MATTHEW ONEILL                                   ANADARKO E&P COMPANY LP                            09/27/2012                 0.2627   TX         Dimmit
T0620002-001      LAND LEASE                               MAUND FAMILY LIMITED PARTNERSHIP ET              ANADARKO E&P COMPANY LP                            03/06/2006               346.2301   TX         Dimmit
T0621003-046      LAND LEASE                               MAURICE G ONEILL                                 ANADARKO E&P COMPANY LP                            10/16/2012                 0.1050   TX         Dimmit
T0620009          LAND LEASE                               MCROREY CHILDRENS TRUST                          ANADARKO E&P COMPANY LP                            06/29/2010                 1.0000   TX         Dimmit
T0620014          LAND LEASE                               MCROREY CHILDRENS TRUST                          ANADARKO E&P COMPANY LP                            08/02/2010                 2.0000   TX         Dimmit
T0619001-005      LAND LEASE                               MEKUSUKEY OIL COMPANY LLC                        ANADARKO E&P COMPANY LP                            03/28/2011                 0.9116   TX         Dimmit
T0619008-047      LAND LEASE                               MELISSA MUNOZ                                    ANADARKO E&P COMPANY LP                            03/07/2012                 0.1044   TX         Dimmit
T0616008-007      LAND LEASE                               MELRAY LLC                                       ANADARKO E&P COMPANY LP                            07/22/2010                 0.2500   TX         Dimmit
T0620018-016      LAND LEASE                               MEREDITH B TRIM                                  ANADARKO E&P COMPANY LP                            03/16/2012                 0.0300   TX         Dimmit
T0621004-001      LAND LEASE                               MICHELLE MOCK LUSIGNAN                           ANADARKO E&P COMPANY LP                            04/09/2012                10.5000   TX         Dimmit
T0618004-002      LAND LEASE                               MICHMER CONTRACTING INC                          ANADARKO E&P COMPANY LP                            12/29/2011                 1.0605   TX         Dimmit
T0620022          LAND LEASE                               MILBURN W HOBSON TRUST DTD 6/19/89               ANADARKO E&P COMPANY LP                            08/01/2011                 1.0000   TX         Dimmit
T0620002-014      LAND LEASE                               MILDRED PATTERSON ET AL RECEIVERSHI              ANADARKO E&P COMPANY LP                            07/25/2011                 2.0000   TX         Dimmit
T0619011          LAND LEASE                               MIRAMAR HOLDINGS, LP ET AL                       ANADARKO E&P COMPANY LP                            05/01/2015                12.0000   TX         Dimmit
T0621003-048      LAND LEASE                               NANCY A WILSON                                   ANADARKO E&P COMPANY LP                            10/04/2012                 0.1050   TX         Dimmit
T0621016-004      LAND LEASE                               NANCY VAN DUYNE                                  ANADARKO E&P COMPANY LP                            09/19/2012                 0.1094   TX         Dimmit
T0619001-009      LAND LEASE                               NELVIA LOUISE PHILLIPS MORGAN                    ANADARKO E&P COMPANY LP                            08/21/2012                 0.0748   TX         Dimmit
T0616008-014      LAND LEASE                               NORMA MCLEOD RICE                                ANADARKO E&P COMPANY LP                            02/03/2012                 0.0624   TX         Dimmit
T0619006-003      LAND LEASE                               PATRICIA MCALLISTER                              ANADARKO E&P COMPANY LP                            07/15/2010                 0.3407   TX         Dimmit
T0619007-005      LAND LEASE                               PAUL A DETTEN ET UX                              ANADARKO E&P COMPANY LP                            03/18/2011                 0.5000   TX         Dimmit
T0619001-013      LAND LEASE                               PHILLIP A RUFF                                   ANADARKO E&P COMPANY LP                            08/21/2012                 0.0249   TX         Dimmit
T0619008-010      LAND LEASE                               PHYLLIS E. MCELHENEY TRUST DTD 7/30              ANADARKO E&P COMPANY LP                            09/04/2011                 0.8743   TX         Dimmit
T0619007-013      LAND LEASE                               PLUMA PETERSON                                   ANADARKO E&P COMPANY LP                            03/16/2011                 0.9000   TX         Dimmit
T0619008-005      LAND LEASE                               R L SUTHERLAND III                               ANADARKO E&P COMPANY LP                            08/29/2011                 1.2921   TX         Dimmit
T0620018-014      LAND LEASE                               RALPH J KIMBLE                                   ANADARKO E&P COMPANY LP                            10/21/2011                 0.0500   TX         Dimmit
T0619008-014      LAND LEASE                               RAND J SPRINGMAN                                 ANADARKO E&P COMPANY LP                            06/01/2011                 0.3576   TX         Dimmit
T0619006-013      LAND LEASE                               RANDALL L GAMMILL                                ANADARKO E&P COMPANY LP                            08/16/2010                 0.4500   TX         Dimmit
T0620010-003      LAND LEASE                               REBECCA ANN OLEY                                 ANADARKO E&P COMPANY LP                            07/15/2010                 0.2667   TX         Dimmit
T0619006-002      LAND LEASE                               RICHARD E BRIGGS ET UX                           ANADARKO E&P COMPANY LP                            07/15/2010                 0.6813   TX         Dimmit
T0619015-002      LAND LEASE                               RISKEN FAMILY TRUST                              ANADARKO E&P COMPANY LP                            03/22/2012                 2.2200   TX         Dimmit
T0620001-004      LAND LEASE                               RISKEN FAMILY TRUST                              ANADARKO E&P COMPANY LP                            03/22/2012                 1.2000   TX         Dimmit
T0620002-015      LAND LEASE                               RISKEN FAMILY TRUST                              ANADARKO E&P COMPANY LP                            03/22/2012                 0.8000   TX         Dimmit
T0619001-020      LAND LEASE                               ROBERT A RUFF                                    ANADARKO E&P COMPANY LP                            08/21/2012                 0.0249   TX         Dimmit
T0618007-004      LAND LEASE                               ROBERT CHARLES WINDHAM ET UX                     ANADARKO E&P COMPANY LP                            02/03/2011                 0.5715   TX         Dimmit
T0621003-051      LAND LEASE                               ROBERT L MONTGOMERY                              ANADARKO E&P COMPANY LP                            09/26/2012                 0.0985   TX         Dimmit
T0620010-002      LAND LEASE                               ROBERT MICHAEL STAVINOHA                         ANADARKO E&P COMPANY LP                            07/15/2010                 0.2667   TX         Dimmit
T0619001-023      LAND LEASE                               ROBERT T PELLER ET UX                            ANADARKO E&P COMPANY LP                            03/11/2011                 4.5000   TX         Dimmit
T0620001-001      LAND LEASE                               ROGERS DENTONIO RANCH LTD                        ANADARKO E&P COMPANY LP                            03/06/2006               673.7491   TX         Dimmit
T0619001-012      LAND LEASE                               RONALD D RUFF                                    ANADARKO E&P COMPANY LP                            08/21/2012                 0.0249   TX         Dimmit
T0620018-008      LAND LEASE                               ROY LOGAN KIMBLE                                 ANADARKO E&P COMPANY LP                            10/21/2011                 0.0750   TX         Dimmit
T0619007-018      LAND LEASE                               RUTH KINCANNON                                   ANADARKO E&P COMPANY LP                            03/16/2011                 0.2250   TX         Dimmit
T0619002-004      LAND LEASE                               SALVATION ARMY                                   ANADARKO E&P COMPANY LP                            04/30/2011                 2.0000   TX         Dimmit
T0619007-016      LAND LEASE                               SAM METCALF                                      ANADARKO E&P COMPANY LP                            03/16/2011                 0.2250   TX         Dimmit
T0621003-021      LAND LEASE                               SAMMY NEAL CLARK                                 ANADARKO E&P COMPANY LP                            08/21/2012                 0.2627   TX         Dimmit
T0619007-020      LAND LEASE                               SAN JACINTO BAPTIST CHURCH                       ANADARKO E&P COMPANY LP                            03/14/2011                 2.8000   TX         Dimmit
T0619016-003      LAND LEASE                               SANDRA D WESCOE                                  ANADARKO E&P COMPANY LP                            05/13/2010                 0.2500   TX         Dimmit
T0621015-001      LAND LEASE                               SANDRA J CAUDLE                                  ANADARKO E&P COMPANY LP                            10/03/2012                 0.5000   TX         Dimmit
T0619002-012      LAND LEASE                               SANDRA L MOLUMBY                                 ANADARKO E&P COMPANY LP                            06/04/2012                 0.2500   TX         Dimmit
T0616003-023      LAND LEASE                               SARA CAROLINE SPENCE                             ANADARKO E&P COMPANY LP                            07/20/2010                 1.5000   TX         Dimmit
T0620038-002      LAND LEASE                               SARAH JEAN SCOTT BURGE                           ANADARKO E&P COMPANY LP                            04/18/2012                 0.1250   TX         Dimmit
T0619001-008      LAND LEASE                               SCOTT EDWARD RUFF                                ANADARKO E&P COMPANY LP                            08/21/2012                 0.0374   TX         Dimmit
T0620012-003      LAND LEASE                               SCOTT FAMILY TRUST                               ANADARKO E&P COMPANY LP                            01/31/2012                 0.5000   TX         Dimmit
T0620013          LAND LEASE                               SCOTT M FLEMING                                  ANADARKO E&P COMPANY LP                            08/24/2010                 2.0000   TX         Dimmit
T0616008-013      LAND LEASE                               SHARON CHANEY                                    ANADARKO E&P COMPANY LP                            02/03/2012                 0.0625   TX         Dimmit
T0619007-027      LAND LEASE                               SHARON DAUGHTERS                                 ANADARKO E&P COMPANY LP                            07/26/2011                 0.7500   TX         Dimmit
T0620002-008      LAND LEASE                               SHAUNA LOIS GATES BELL                           ANADARKO E&P COMPANY LP                            07/21/2010                 0.1094   TX         Dimmit
T0619008-006      LAND LEASE                               SHELBY KUCHLER                                   ANADARKO E&P COMPANY LP                            08/29/2011                 1.2921   TX         Dimmit
T0620045          LAND LEASE                               SHIRLEY ANN ORMOND                               ANADARKO E&P COMPANY LP                            04/18/2012                 1.0000   TX         Dimmit
T0620003-001      LAND LEASE                               SOUTH SPUR LP                                    ANADARKO E&P COMPANY LP                            03/06/2006               188.4065   TX         Dimmit
T0616004          LAND LEASE                               STATE OF TEXAS MF-107481 ET AL                   ANADARKO E&P COMPANY LP                            05/14/2007               255.0165   TX         Dimmit
T0620004          LAND LEASE                               STATE OF TEXAS MF-110291 ET AL                   ANADARKO E&P COMPANY LP                            03/06/2009                61.0799   TX         Dimmit




                                                                                                           Page 4
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 36 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0620007          LAND LEASE                               STATE OF TEXAS MF-111277                         ANADARKO E&P COMPANY LP                            07/20/2010                22.2180   TX         Dimmit
T0616006          LAND LEASE                               STATE OF TEXAS MF-112121 ET AL                   ANADARKO E&P COMPANY LP                            09/01/2010                16.6350   TX         La Salle
T0620010-007      LAND LEASE                               STEVE GROTE                                      ANADARKO E&P COMPANY LP                            07/15/2010                 0.6667   TX         Dimmit
T0620006-002      LAND LEASE                               SUSAN GATLIN KELLY                               ANADARKO E&P COMPANY LP                            12/08/2011                 1.5077   TX         Dimmit
T0621002-003      LAND LEASE                               SUSAN GATLIN KELLY                               ANADARKO E&P COMPANY LP                            12/08/2011                 6.1425   TX         Dimmit
T0619008-013      LAND LEASE                               SUSAN L WODTKE REVOCABLE TRUST AGMT ANADARKO E&P COMPANY LP                                         08/02/2011                 0.5763   TX         Dimmit
T0619008-016      LAND LEASE                               SUSAN MARIE OLSON                                ANADARKO E&P COMPANY LP                            06/01/2011                 0.3576   TX         Dimmit
T0621014-001      LAND LEASE                               SUSAN S WAGNER TRUST ET AL                       ANADARKO E&P COMPANY LP                            10/26/2012                 0.7500   TX         Dimmit
T0616008-034      LAND LEASE                               SUSAN SMITH                                      ANADARKO E&P COMPANY LP                            02/03/2012                 0.0210   TX         Dimmit
T0620018-005      LAND LEASE                               SUSAN T ALLEN                                    ANADARKO E&P COMPANY LP                            04/17/2012                 0.1050   TX         Dimmit
T0621003-052      LAND LEASE                               SUSANNE PARRISH                                  ANADARKO E&P COMPANY LP                            08/21/2012                 0.0985   TX         Dimmit
T0618008          LAND LEASE                               SWONKE FAMILY TRUST                              ANADARKO E&P COMPANY LP                            07/14/2010                 4.2640   TX         Dimmit
T0619008-018      LAND LEASE                               TEXAS LAND AND MINERAL COMPANY LLC               ANADARKO E&P COMPANY LP                            11/20/2012                 0.2782   TX         Dimmit
T0618003-003      LAND LEASE                               THE SOUTH TEXAS CHILDRENS HOME                   ANADARKO E&P COMPANY LP                            10/25/2005               162.9232   TX         Dimmit
T0620038-005      LAND LEASE                               THOMAS GUIN                                      ANADARKO E&P COMPANY LP                            04/18/2012                 0.0417   TX         Dimmit
T0621003-049      LAND LEASE                               THOMAS M ONEILL                                  ANADARKO E&P COMPANY LP                            09/27/2012                 0.1050   TX         Dimmit
T0619010-009      LAND LEASE                               TOM SCHALLHORN                                   ANADARKO E&P COMPANY LP                            10/14/2010                 0.4444   TX         Dimmit
T0619016-004      LAND LEASE                               TRACI W MCDEVITT                                 ANADARKO E&P COMPANY LP                            05/13/2010                 0.2500   TX         Dimmit
T0616007-001      LAND LEASE                               TRIPLE B INVESTMENTS LLC                         ANADARKO E&P COMPANY LP                            11/26/2010                 6.4418   TX         Dimmit
T0619018-002      LAND LEASE                               TULLY R CURRIE                                   ANADARKO E&P COMPANY LP                            04/21/2011                 2.0000   TX         Dimmit
T0619016-008      LAND LEASE                               TYLER J WILSON                                   ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227   TX         Dimmit
T0619001-022      LAND LEASE                               UNA S HENG                                       ANADARKO E&P COMPANY LP                            08/21/2012                 0.0748   TX         Dimmit
T0619016-006      LAND LEASE                               VICTORIA A WILSON A MINOR                        ANADARKO E&P COMPANY LP                            09/19/2011                 0.0227   TX         Dimmit
T0619001-004      LAND LEASE                               VICTORIA TRADING COMPANY LLC                     ANADARKO E&P COMPANY LP                            08/26/2010                 1.8789   TX         Dimmit
T0619016-007      LAND LEASE                               VIRGINIA ORTON HUBBARD                           ANADARKO E&P COMPANY LP                            10/19/2011                 0.0227   TX         Dimmit
T0620006-004      LAND LEASE                               WESLEY GATLIN JR                                 ANADARKO E&P COMPANY LP                            12/08/2011                 1.5077   TX         Dimmit
T0621002-002      LAND LEASE                               WESLEY GATLIN JR                                 ANADARKO E&P COMPANY LP                            12/08/2011                 6.1425   TX         Dimmit
T0622005          LAND LEASE                               WESLEY WEST MINERALS LTD ET AL                   ANADARKO E&P COMPANY LP                            06/09/2006                60.0000   TX         Maverick
T0622006          LAND LEASE                               WESLEY WEST MINERALS LTD ET AL                   ANADARKO E&P COMPANY LP                            06/09/2006                24.0000   TX         Maverick
T0622007          LAND LEASE                               WESLEY WEST MINERALS LTD ET AL                   ANADARKO E&P COMPANY LP                            06/09/2006                12.0000   TX         Maverick
T0618005-001      LAND LEASE                               WILL ALSTON BEINHORN                             ANADARKO E&P COMPANY LP                            12/15/2010                11.0040   TX         Dimmit
T0618014          LAND LEASE                               WILL ALSTON BEINHORN                             ANADARKO E&P COMPANY LP                            12/15/2010                 3.9800   TX         Dimmit
T0618002          LAND LEASE                               WILLIAM A BEINHORN JR FAMILY LTD                 ANADARKO E&P COMPANY LP                            03/06/2006               431.7549   TX         Dimmit
T0619001-007      LAND LEASE                               WILLIAM A PHILLIPS                               ANADARKO E&P COMPANY LP                            08/21/2012                 0.0083   TX         Dimmit
T0620010-005      LAND LEASE                               WILLIAM DAVID STAVINOHA                          ANADARKO E&P COMPANY LP                            07/15/2010                 0.2667   TX         Dimmit
T0619010-006      LAND LEASE                               WILLIAM DAY SCHALLHORN                           ANADARKO E&P COMPANY LP                            10/14/2010                 0.2222   TX         Dimmit
T0621003-019      LAND LEASE                               WILLIAM H GARDNER JR                             ANADARKO E&P COMPANY LP                            08/16/2012                 0.2627   TX         Dimmit
T0620018-004      LAND LEASE                               WILLIAM KEITH KIMBLE                             ANADARKO E&P COMPANY LP                            04/23/2012                 0.1500   TX         Dimmit
T0622001-002      LAND LEASE                               WILLIAM WEST LLOYD ET AL                         ANADARKO E&P COMPANY LP                            06/09/2006                54.0000   TX         Maverick
T0622002-002      LAND LEASE                               WILLIAM WEST LLOYD ET AL                         ANADARKO E&P COMPANY LP                            06/09/2006                24.0000   TX         Maverick
T0622003-002      LAND LEASE                               WILLIAM WEST LLOYD ET AL                         ANADARKO E&P COMPANY LP                            06/09/2006                23.3578   TX         Maverick
T0621017-004      LAND LEASE                               5 QUEENS LLC                                     ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.1446   TX         Dimmit
T0620034-005      LAND LEASE                               A JAY MUNOZ                                      ANADARKO E&P ONSHORE LLC                           10/06/2014                 0.1667   TX         Dimmit
T0621019-023      LAND LEASE                               AARON BASSORE                                    ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0015   TX         Dimmit
T0616008-035      LAND LEASE                               ADELL MCLEOD                                     ANADARKO E&P ONSHORE LLC                           05/22/2013                 0.0209   TX         Dimmit
T0621003-062      LAND LEASE                               AGNES JAN SPAHN                                  ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0616008-022      LAND LEASE                               ALBERT EDWARD PATTERSON JR                       ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0498   TX         Dimmit
T0621020-009      LAND LEASE                               ALBERT S ROBBINS                                 ANADARKO E&P ONSHORE LLC                           10/23/2014                 0.0547   TX         Dimmit
T0620036-014      LAND LEASE                               ALEX BUMPAS                                      ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0278   TX         Dimmit
T0620036-007      LAND LEASE                               ALISON MONNICH                                   ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0833   TX         Dimmit
T0621007-007      LAND LEASE                               ALLAN RAWSON ATKIN                               ANADARKO E&P ONSHORE LLC                           11/22/2013                 0.0626   TX         Dimmit
T0620043-024      LAND LEASE                               AMANDA JONES                                     ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0620033-002      LAND LEASE                               AMFAR THE FOUNDATION FOR AIDS RESEA              ANADARKO E&P ONSHORE LLC                           11/12/2014                 0.5000   TX         Dimmit
T0619017          LAND LEASE                               ANADARKO LAND CORP                               ANADARKO E&P ONSHORE LLC                           04/07/2015                 1.2310   TX         Dimmit
T0620043-026      LAND LEASE                               ANGELA GENTRY                                    ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0620033-001      LAND LEASE                               ANIMAL HUMANE SOCIETY OF HENNEPIN C              ANADARKO E&P ONSHORE LLC                           04/30/2013                 0.5000   TX         Dimmit
T0621019-007      LAND LEASE                               ANNABELLE GLEGHORN                               ANADARKO E&P ONSHORE LLC                           11/12/2014                 0.0260   TX         Dimmit
T0621007-028      LAND LEASE                               ANNETTE GORDON                                   ANADARKO E&P ONSHORE LLC                           08/14/2014                 0.0234   TX         Dimmit
T0620039-012      LAND LEASE                               ARTHUR BROWN                                     ANADARKO E&P ONSHORE LLC                           05/19/2014                 0.0200   TX         Dimmit
T0616003-022      LAND LEASE                               ARVIL WAYNE MORRIS                               ANADARKO E&P ONSHORE LLC                           10/13/2015                 0.1000   TX         Dimmit
T0621017-013      LAND LEASE                               AUDREY WHITE                                     ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0482   TX         Dimmit
T0621003-059      LAND LEASE                               B R WOOD                                         ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0621006-002      LAND LEASE                               BARBARA A HARRIS                                 ANADARKO E&P ONSHORE LLC                           10/20/2015                 1.5000   TX         Dimmit
T0620039-018      LAND LEASE                               BARBARA B JONES                                  ANADARKO E&P ONSHORE LLC                           05/27/2014                 0.0111   TX         Dimmit
T0621019-011      LAND LEASE                               BARBARA BASSORE PRUENTE                          ANADARKO E&P ONSHORE LLC                           08/04/2015                 0.0134   TX         Dimmit
T0621016-010      LAND LEASE                               BARBARA MEISTER CUMMINS                          ANADARKO E&P ONSHORE LLC                           08/15/2013                 0.0365   TX         Dimmit
T0620040-002      LAND LEASE                               BARBARA RUTH FAULES                              ANADARKO E&P ONSHORE LLC                           12/04/2014                 0.0208   TX         Dimmit
T0616008-058      LAND LEASE                               BARBARA S BENNEFELD                              ANADARKO E&P ONSHORE LLC                           07/01/2014                 0.0156   TX         Dimmit
T0620043-004      LAND LEASE                               BENITA LOU POWELL YORK                           ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0621007-020      LAND LEASE                               BERNARD GEORGE DEVLIN                            ANADARKO E&P ONSHORE LLC                           01/28/2014                 0.0312   TX         Dimmit
T0620039-002      LAND LEASE                               BETTE ROBY                                       ANADARKO E&P ONSHORE LLC                           05/21/2014                 0.1000   TX         Dimmit




                                                                                                           Page 5
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 37 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0621019-014      LAND LEASE                               BETTY BASSORE                                    ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0447   TX         Dimmit
T0620041-003      LAND LEASE                               BETTY JANE KIEREN                                ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0556   TX         Dimmit
T0616008-039      LAND LEASE                               BEVERLY JO MOORE                                 ANADARKO E&P ONSHORE LLC                           07/21/2014                 0.0156   TX         Dimmit
T0621007-011      LAND LEASE                               BEVERLY JOAN GATTIS                              ANADARKO E&P ONSHORE LLC                           01/09/2014                 0.0470   TX         Dimmit
T0616008-043      LAND LEASE                               BOBBIE L MCLEOD                                  ANADARKO E&P ONSHORE LLC                           04/18/2013                 0.0104   TX         Dimmit
T0620042-003      LAND LEASE                               BRENDA M LOPEZ                                   ANADARKO E&P ONSHORE LLC                           11/18/2013                 0.0000   TX         Dimmit
T0621019-021      LAND LEASE                               BRIAN NEELY                                      ANADARKO E&P ONSHORE LLC                           10/21/2014                 0.0022   TX         Dimmit
T0621019-019      LAND LEASE                               BRUCE KEVIN NEELY                                ANADARKO E&P ONSHORE LLC                           09/11/2014                 0.0022   TX         Dimmit
T0620043-007      LAND LEASE                               CALEB GLENN PARKS TRUST                          ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0621007-034      LAND LEASE                               CAMILLE LOFFREDO                                 ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0188   TX         Dimmit
T0620039-025      LAND LEASE                               CARLON ARTHUR CLEMENTS                           ANADARKO E&P ONSHORE LLC                           06/26/2014                 0.0063   TX         Dimmit
T0620036-012      LAND LEASE                               CAROL BUMPAS LIFE TENANT                         ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0417   TX         Dimmit
T0621016-012      LAND LEASE                               CAROLYN MEISTER                                  ANADARKO E&P ONSHORE LLC                           08/15/2013                 0.0365   TX         Dimmit
T0620034-002      LAND LEASE                               CAROLYN WROUGHTON SMITH BRADSHAW                 ANADARKO E&P ONSHORE LLC                           10/06/2014                 0.2500   TX         Dimmit
T0621003-024      LAND LEASE                               CARROLL ROSS BURNS                               ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.1970   TX         Dimmit
T0621007-035      LAND LEASE                               CATHY ANN LOFFREDO                               ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0188   TX         Dimmit
T0619006-009      LAND LEASE                               CHAD ALAN DURDEN                                 ANADARKO E&P ONSHORE LLC                           08/20/2013                 0.0852   TX         Dimmit
T0619006-007      LAND LEASE                               CHERYL LYNN RINER                                ANADARKO E&P ONSHORE LLC                           08/20/2013                 0.0852   TX         Dimmit
T0621019-013      LAND LEASE                               CHERYL SCHOEN                                    ANADARKO E&P ONSHORE LLC                           09/10/2014                 0.0045   TX         Dimmit
T0616008-024      LAND LEASE                               CHET E STUART                                    ANADARKO E&P ONSHORE LLC                           05/15/2013                 0.0417   TX         Dimmit
T0620037-005      LAND LEASE                               CHIN CHIN HO                                     ANADARKO E&P ONSHORE LLC                           03/09/2015                 0.0278   TX         Dimmit
T0620039-028      LAND LEASE                               CHRISTINE ANN FIRTH                              ANADARKO E&P ONSHORE LLC                           07/01/2014                 0.0056   TX         Dimmit
T0620039-006      LAND LEASE                               CHRISTINE GLAVIN                                 ANADARKO E&P ONSHORE LLC                           08/06/2014                 0.0750   TX         Dimmit
T0621019-017      LAND LEASE                               CHRISTOPHER TODD BASSORE                         ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0030   TX         Dimmit
T0621003-039      LAND LEASE                               CHRISTOPHER WALLACE WILLIAMS                     ANADARKO E&P ONSHORE LLC                           08/12/2013                 0.1051   TX         Dimmit
T0621003-067      LAND LEASE                               CHRISTOPHER WRIGHT WILLIAMS                      ANADARKO E&P ONSHORE LLC                           09/02/2013                 0.0175   TX         Dimmit
T0620039-016      LAND LEASE                               CLARA FAY CUZZORT FAVREAU                        ANADARKO E&P ONSHORE LLC                           02/09/2015                 0.0188   TX         Dimmit
T0620035-003      LAND LEASE                               CLAUDE P MASSIE                                  ANADARKO E&P ONSHORE LLC                           06/26/2013                 0.0833   TX         Dimmit
T0620043-020      LAND LEASE                               CLAUDINE TEAGUE                                  ANADARKO E&P ONSHORE LLC                           04/20/2015                 0.0000   TX         Dimmit
T0620043-016      LAND LEASE                               CLAY POWELL                                      ANADARKO E&P ONSHORE LLC                           04/20/2015                 0.0000   TX         Dimmit
T0621007-027      LAND LEASE                               CONNIE EMPOLEN                                   ANADARKO E&P ONSHORE LLC                           07/15/2014                 0.0234   TX         Dimmit
T0621003-065      LAND LEASE                               COURTNEY JACKSON                                 ANADARKO E&P ONSHORE LLC                           10/21/2013                 0.0175   TX         Dimmit
T0621003-042      LAND LEASE                               CRYSTAL RAGSDALE                                 ANADARKO E&P ONSHORE LLC                           08/06/2013                 0.1051   TX         Dimmit
T0621019-024      LAND LEASE                               DANA BASSORE WILDERS                             ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0002   TX         Dimmit
T0619007-029      LAND LEASE                               DANIEL JOSEPH BYRD F/K/A HERBERT ES              ANADARKO E&P ONSHORE LLC                           07/09/2015                 0.3111   TX         Dimmit
T0616008-029      LAND LEASE                               DANNY F GRAVES                                   ANADARKO E&P ONSHORE LLC                           07/09/2014                 0.0312   TX         Dimmit
T0620043-027      LAND LEASE                               DANNY R FANKHAUSER                               ANADARKO E&P ONSHORE LLC                           05/21/2015                 0.0000   TX         Dimmit
T0619007-028      LAND LEASE                               DANNY WAYNE CHISUM, JR., ET AL                   ANADARKO E&P ONSHORE LLC                           02/05/2015                 0.6222   TX         Dimmit
T0621017-002      LAND LEASE                               DAVID ALLAN MARTIN                               ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.1641   TX         Dimmit
T0616008-003      LAND LEASE                               DAVID FELTON WILLIAMS                            ANADARKO E&P ONSHORE LLC                           02/10/2015                 0.5834   TX         Dimmit
T0621003-053      LAND LEASE                               DAVID HOLLAND                                    ANADARKO E&P ONSHORE LLC                           03/07/2013                 0.0985   TX         Dimmit
T0620036-003      LAND LEASE                               DAVID M FRETWELL                                 ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0833   TX         Dimmit
T0620018-006      LAND LEASE                               DAVID TRIM                                       ANADARKO E&P ONSHORE LLC                           01/22/2013                 0.1050   TX         Dimmit
T0621017-011      LAND LEASE                               DAWN WEBSTER                                     ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0000   TX         Dimmit
T0621007-018      LAND LEASE                               DEANNA DONALDSON                                 ANADARKO E&P ONSHORE LLC                           02/14/2014                 0.0312   TX         Dimmit
T0620043-003      LAND LEASE                               DEBORAH J PUTMAN                                 ANADARKO E&P ONSHORE LLC                           04/20/2015                 0.0000   TX         Dimmit
T0616003-005      LAND LEASE                               DEBORAH K HICKS                                  ANADARKO E&P ONSHORE LLC                           07/21/2015                 0.3996   TX         Dimmit
T0620016-005      LAND LEASE                               DEBRA L BURNS                                    ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.3333   TX         Dimmit
T0620039-045      LAND LEASE                               DELIA A SMITH                                    ANADARKO E&P ONSHORE LLC                           07/01/2014                 0.0167   TX         Dimmit
T0620039-033      LAND LEASE                               DELIA DAUGHERITY                                 ANADARKO E&P ONSHORE LLC                           10/07/2014                 0.0033   TX         Dimmit
T0620039-034      LAND LEASE                               DENISE SUTTON                                    ANADARKO E&P ONSHORE LLC                           10/07/2014                 0.0033   TX         Dimmit
T0616003-003      LAND LEASE                               DENNIE L LINDSEY                                 ANADARKO E&P ONSHORE LLC                           07/21/2015                 0.3996   TX         Dimmit
T0620016-001      LAND LEASE                               DENNIS G LANDBERG                                ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.5000   TX         Dimmit
T0616008-040      LAND LEASE                               DONALD K MARTIN                                  ANADARKO E&P ONSHORE LLC                           04/18/2013                 0.0104   TX         Dimmit
T0620036-009      LAND LEASE                               DONALD L BUMPAS                                  ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0417   TX         Dimmit
T0620039-011      LAND LEASE                               DOUGLAS B ROBERSON                               ANADARKO E&P ONSHORE LLC                           05/08/2014                 0.0200   TX         Dimmit
T0621003-033      LAND LEASE                               E KENT FELDMAN                                   ANADARKO E&P ONSHORE LLC                           09/09/2013                 0.1970   TX         Dimmit
T0621003-006      LAND LEASE                               EARDLEY MINERALS LLC                             ANADARKO E&P ONSHORE LLC                           05/16/2013                 0.7880   TX         Dimmit
T0621016-005      LAND LEASE                               EDWARD H MEISTER                                 ANADARKO E&P ONSHORE LLC                           07/23/2013                 0.1094   TX         Dimmit
T0620036-001      LAND LEASE                               EDWARD L FRETWELL III                            ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.1667   TX         Dimmit
T0620039-010      LAND LEASE                               EDWARD ROBERSON                                  ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0200   TX         Dimmit
T0621007-024      LAND LEASE                               EDWIN T ATKIN                                    ANADARKO E&P ONSHORE LLC                           11/19/2013                 0.0312   TX         Dimmit
T0621003-014      LAND LEASE                               ELIZABETH DEE DOMINY                             ANADARKO E&P ONSHORE LLC                           08/06/2013                 0.3151   TX         Dimmit
T0621007-023      LAND LEASE                               ELIZABETH FOGLE                                  ANADARKO E&P ONSHORE LLC                           07/15/2014                 0.0312   TX         Dimmit
T0621019-002      LAND LEASE                               ELIZABETH JEAN LITTLE                            ANADARKO E&P ONSHORE LLC                           10/30/2014                 0.0938   TX         Dimmit
T0620003-002      LAND LEASE                               ELIZABETH L SEMMENS                              ANADARKO E&P ONSHORE LLC                           07/25/2013                 0.0278   TX         Dimmit
T0621007-030      LAND LEASE                               ELIZABETH MOON                                   ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0234   TX         Dimmit
T0621013-001      LAND LEASE                               ELIZABETH WITHERS KENNEDY                        ANADARKO E&P ONSHORE LLC                           05/14/2014                 1.1250   TX         Dimmit
T0621003-068      LAND LEASE                               ERIN WILLIAMS                                    ANADARKO E&P ONSHORE LLC                           08/07/2013                 0.0175   TX         Dimmit
T0621003-027      LAND LEASE                               ESTATE OF ROBERT ALLEN BURNS                     ANADARKO E&P ONSHORE LLC                           09/10/2013                 0.1969   TX         Dimmit
T0620036-011      LAND LEASE                               EUGENE F BUMPAS JR                               ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0417   TX         Dimmit




                                                                                                           Page 6
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 38 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0616008-012      LAND LEASE                               EVELYN G THRELKELD                               ANADARKO E&P ONSHORE LLC                           05/01/2013                 0.1248   TX         Dimmit
T0621005          LAND LEASE                               FITZSIMONS OIL AND GAS MANAGEMENT                ANADARKO E&P ONSHORE LLC                           04/30/2014                 6.0000   TX         Dimmit
T0621011          LAND LEASE                               FITZSIMONS OIL AND GAS MANAGEMENT T              ANADARKO E&P ONSHORE LLC                           04/30/2014                 1.5000   TX         Dimmit
T0620039-013      LAND LEASE                               FLAKE DIANE BARBER                               ANADARKO E&P ONSHORE LLC                           08/04/2014                 0.0167   TX         Dimmit
T0620041-006      LAND LEASE                               FLOYD WAYNE BRISCOE                              ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0139   TX         Dimmit
T0616008-048      LAND LEASE                               FRANCES KAYLEEN JOHNSTON                         ANADARKO E&P ONSHORE LLC                           11/13/2014                 0.0026   TX         Dimmit
T0620043-029      LAND LEASE                               FRANKIE GENE POWELL                              ANADARKO E&P ONSHORE LLC                           05/20/2015                 0.0000   TX         Dimmit
T0621003-023      LAND LEASE                               FRED G BURNS                                     ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.1970   TX         Dimmit
T0621007-012      LAND LEASE                               GABRIEL HALL                                     ANADARKO E&P ONSHORE LLC                           06/11/2014                 0.0312   TX         Dimmit
T0620043-010      LAND LEASE                               GARRY L ANDERSON                                 ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0616008-042      LAND LEASE                               GARY A MCLEOD                                    ANADARKO E&P ONSHORE LLC                           04/18/2013                 0.0104   TX         Dimmit
T0620016-003      LAND LEASE                               GARY J LANDBERG                                  ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.3333   TX         Dimmit
T0619008-017      LAND LEASE                               GARY KOEHNE ET AL HEIRS RECEIVERSH               ANADARKO E&P ONSHORE LLC                           05/17/2013                 0.3445   TX         Dimmit
T0616008-053      LAND LEASE                               GAYLYN GREEN                                     ANADARKO E&P ONSHORE LLC                           04/04/2014                 0.0024   TX         Dimmit
T0621007-002      LAND LEASE                               GAYLYNN A DENNIS                                 ANADARKO E&P ONSHORE LLC                           11/12/2013                 0.0938   TX         Dimmit
T0620040-004      LAND LEASE                               GENE MARTIN HAUSMANN                             ANADARKO E&P ONSHORE LLC                           12/03/2014                 0.0208   TX         Dimmit
T0620039-046      LAND LEASE                               GEORGE DWIGHT CLIFTON                            ANADARKO E&P ONSHORE LLC                           06/09/2014                 0.0028   TX         Dimmit
T0620036-002      LAND LEASE                               GILES BUMPAS                                     ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.1250   TX         Dimmit
T0621003-064      LAND LEASE                               GJERTRUD J WILLIAMS                              ANADARKO E&P ONSHORE LLC                           09/02/2013                 0.0351   TX         Dimmit
T0620035-002      LAND LEASE                               GLADYS ELAINE MASSIE GOWAN                       ANADARKO E&P ONSHORE LLC                           06/26/2013                 0.0833   TX         Dimmit
T0616008-050      LAND LEASE                               GLORIA GORBET                                    ANADARKO E&P ONSHORE LLC                           11/05/2014                 0.0026   TX         Dimmit
T0621020-008      LAND LEASE                               GLORIA J ROBBINS                                 ANADARKO E&P ONSHORE LLC                           10/27/2014                 0.0547   TX         Dimmit
T0621007-032      LAND LEASE                               GREGORY J DEVLIN                                 ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0234   TX         Dimmit
T0616008-015      LAND LEASE                               HARRY C COOPER                                   ANADARKO E&P ONSHORE LLC                           07/09/2014                 0.0624   TX         Dimmit
T0620039-029      LAND LEASE                               HEATHER TALCOTT                                  ANADARKO E&P ONSHORE LLC                           07/03/2014                 0.0056   TX         Dimmit
T0621019-001      LAND LEASE                               HELEN DAVIS TESS                                 ANADARKO E&P ONSHORE LLC                           09/30/2014                 0.0938   TX         Dimmit
T0621017-010      LAND LEASE                               HELEN IDA SAMMONS A/K/A HELEN IDA B              ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0268   TX         Dimmit
T0616008-023      LAND LEASE                               J JOANN CARROLL ET AL                            ANADARKO E&P ONSHORE LLC                           04/23/2014                 0.0498   TX         Dimmit
T0621007-006      LAND LEASE                               JACK C ATKIN JR                                  ANADARKO E&P ONSHORE LLC                           12/05/2013                 0.0626   TX         Dimmit
T0616003-009      LAND LEASE                               JACK L LEAKE                                     ANADARKO E&P ONSHORE LLC                           07/07/2015                 0.6000   TX         Dimmit
T0621003-013      LAND LEASE                               JACK VANDERVOORT WILLIAMS                        ANADARKO E&P ONSHORE LLC                           08/06/2013                 0.3151   TX         Dimmit
T0620043-009      LAND LEASE                               JACKIE POLK                                      ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0616003-008      LAND LEASE                               JACKIE RAY LEAKE                                 ANADARKO E&P ONSHORE LLC                           07/15/2015                 0.2000   TX         Dimmit
T0621019-008      LAND LEASE                               JAMES A DORROH                                   ANADARKO E&P ONSHORE LLC                           09/10/2014                 0.0234   TX         Dimmit
T0620003-003      LAND LEASE                               JAMES ARTHUR MONSEN DANIELS                      ANADARKO E&P ONSHORE LLC                           07/25/2013                 0.0278   TX         Dimmit
T0620039-009      LAND LEASE                               JAMES C CANTRELL JR                              ANADARKO E&P ONSHORE LLC                           08/06/2014                 0.0286   TX         Dimmit
T0621003-009      LAND LEASE                               JAMES D CHANDLER                                 ANADARKO E&P ONSHORE LLC                           09/25/2013                 0.3940   TX         Dimmit
T0621007-022      LAND LEASE                               JAMES J DEVLIN                                   ANADARKO E&P ONSHORE LLC                           02/12/2014                 0.0312   TX         Dimmit
T0621007-029      LAND LEASE                               JAMES JOSEPH GILBERY                             ANADARKO E&P ONSHORE LLC                           07/23/2014                 0.0234   TX         Dimmit
T0616003-015      LAND LEASE                               JAMES K WALKER                                   ANADARKO E&P ONSHORE LLC                           08/10/2015                 0.6000   TX         Dimmit
T0621003-031      LAND LEASE                               JAMES L IRWIN                                    ANADARKO E&P ONSHORE LLC                           09/26/2013                 0.1970   TX         Dimmit
T0620043-019      LAND LEASE                               JAMES LARRY POWELL                               ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0616008-038      LAND LEASE                               JAMES M BRANCH                                   ANADARKO E&P ONSHORE LLC                           07/01/2014                 0.0156   TX         Dimmit
T0620039-004      LAND LEASE                               JAMES M ROBINSON                                 ANADARKO E&P ONSHORE LLC                           07/03/2014                 0.0500   TX         Dimmit
T0620039-032      LAND LEASE                               JAMES MARSHAL BRIDGES                            ANADARKO E&P ONSHORE LLC                           06/23/2014                 0.0037   TX         Dimmit
T0620042-002      LAND LEASE                               JAMES MYERS                                      ANADARKO E&P ONSHORE LLC                           12/10/2013                 0.0000   TX         Dimmit
T0621003-043      LAND LEASE                               JAMES PATRICK SAUNDERS                           ANADARKO E&P ONSHORE LLC                           10/02/2013                 0.1051   TX         Dimmit
T0621017-009      LAND LEASE                               JAMES R ADAMS                                    ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0482   TX         Dimmit
T0619006-008      LAND LEASE                               JAMES SCOTT DURDEN                               ANADARKO E&P ONSHORE LLC                           08/20/2013                 0.0852   TX         Dimmit
T0620040-003      LAND LEASE                               JAN MILTON HAUSMANN                              ANADARKO E&P ONSHORE LLC                           12/18/2014                 0.0208   TX         Dimmit
T0620001-002      LAND LEASE                               JANE ANN SHAW                                    ANADARKO E&P ONSHORE LLC                           09/02/2013                 2.0000   TX         Dimmit
T0621019-003      LAND LEASE                               JANE R SMITH                                     ANADARKO E&P ONSHORE LLC                           10/30/2014                 0.0938   TX         Dimmit
T0621016-007      LAND LEASE                               JANICE CAROL WEATHERWAX                          ANADARKO E&P ONSHORE LLC                           07/16/2013                 0.1094   TX         Dimmit
T0621012          LAND LEASE                               JEAN H HAMPTON                                   ANADARKO E&P ONSHORE LLC                           08/05/2013                 1.5000   TX         Dimmit
T0621003-038      LAND LEASE                               JEAN W MCDERMOTT                                 ANADARKO E&P ONSHORE LLC                           09/23/2013                 0.1051   TX         Dimmit
T0616003-018      LAND LEASE                               JEANETTE L MORRIS                                ANADARKO E&P ONSHORE LLC                           10/13/2015                 0.1000   TX         Dimmit
T0621003-010      LAND LEASE                               JEANINE HELEN RUBY                               ANADARKO E&P ONSHORE LLC                           05/20/2013                 0.3940   TX         Dimmit
T0621019-012      LAND LEASE                               JEFF RICHARDSON                                  ANADARKO E&P ONSHORE LLC                           09/10/2014                 0.0045   TX         Dimmit
T0620040-005      LAND LEASE                               JEFFREY JOHN MOELLER                             ANADARKO E&P ONSHORE LLC                           12/16/2014                 0.0000   TX         Dimmit
T0620036-013      LAND LEASE                               JENNIFER LYNN HALL                               ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0278   TX         Dimmit
T0621007-003      LAND LEASE                               JERRY KAY FLOYD                                  ANADARKO E&P ONSHORE LLC                           11/12/2013                 0.0938   TX         Dimmit
T0616003-010      LAND LEASE                               JERRY R SHIRES                                   ANADARKO E&P ONSHORE LLC                           07/02/2015                 0.6000   TX         Dimmit
T0621003-008      LAND LEASE                               JO BETH FAWCETT                                  ANADARKO E&P ONSHORE LLC                           03/05/2013                 0.3940   TX         Dimmit
T0616008-019      LAND LEASE                               JO P POPHAM                                      ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0500   TX         Dimmit
T0621019-009      LAND LEASE                               JOAN DOLAN                                       ANADARKO E&P ONSHORE LLC                           09/10/2014                 0.0023   TX         Dimmit
T0621007-036      LAND LEASE                               JOAN LOFFREDO                                    ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0188   TX         Dimmit
T0621007-039      LAND LEASE                               JOHN C GREEN ET AL RECEIVERSHIP                  ANADARKO E&P ONSHORE LLC                           08/05/2014                 0.7812   TX         Dimmit
T0621017-003      LAND LEASE                               JOHN DAVID CARVER                                ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0482   TX         Dimmit
T0621003-063      LAND LEASE                               JOHN G WOOD                                      ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0621003-060      LAND LEASE                               JOHN HILL LANDRUM                                ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0620039-001      LAND LEASE                               JOHN L ROBERTSON JR                              ANADARKO E&P ONSHORE LLC                           05/20/2014                 0.1250   TX         Dimmit




                                                                                                           Page 7
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 39 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0621007-038      LAND LEASE                               JOHN MICHAEL LOFFREDO                            ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0188   TX         Dimmit
T0621013-003      LAND LEASE                               JOHN MICHAEL VESTAL JR TRUST U/W/O               ANADARKO E&P ONSHORE LLC                           05/14/2014                 0.0938   TX         Dimmit
T0616008-031      LAND LEASE                               JOHN RICHARD KIKER                               ANADARKO E&P ONSHORE LLC                           01/25/2014                 0.0249   TX         Dimmit
T0621007-019      LAND LEASE                               JOLENE D SCHWARTZ                                ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0312   TX         Dimmit
T0620015-001      LAND LEASE                               JON F DULLNIG ET AL                              ANADARKO E&P ONSHORE LLC                           11/11/2013                 1.0000   TX         Dimmit
T0620042-001      LAND LEASE                               JONATHAN MYERS                                   ANADARKO E&P ONSHORE LLC                           11/14/2013                 0.0000   TX         Dimmit
T0616008-020      LAND LEASE                               JOSEPH GEROME PATTERSON                          ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0500   TX         Dimmit
T0621007-037      LAND LEASE                               JOSEPH JAMES LOFFREDO                            ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0188   TX         Dimmit
T0621007-010      LAND LEASE                               JOSETTE DORIUS                                   ANADARKO E&P ONSHORE LLC                           02/24/2014                 0.0470   TX         Dimmit
T0616003-011      LAND LEASE                               JOYCE MCDANIEL                                   ANADARKO E&P ONSHORE LLC                           08/05/2015                 0.1333   TX         Dimmit
T0620036-015      LAND LEASE                               JUD BUMPAS                                       ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0278   TX         Dimmit
T0621019-018      LAND LEASE                               JULI BASSORE HEINZLER                            ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0030   TX         Dimmit
T0621007-021      LAND LEASE                               JULIE ANN NAISBITT                               ANADARKO E&P ONSHORE LLC                           02/18/2014                 0.0312   TX         Dimmit
T0621017-012      LAND LEASE                               JULIE BOLES                                      ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0241   TX         Dimmit
T0619006-010      LAND LEASE                               KAREN RENEE HALL                                 ANADARKO E&P ONSHORE LLC                           08/20/2013                 0.0852   TX         Dimmit
T0620039-021      LAND LEASE                               KARI BRAUNE                                      ANADARKO E&P ONSHORE LLC                           06/26/2014                 0.0083   TX         Dimmit
T0620015-002      LAND LEASE                               KATHERINE FROST HARPER TRUST                     ANADARKO E&P ONSHORE LLC                           03/10/2014                 0.4720   TX         Dimmit
T0616008-055      LAND LEASE                               KATHLEEN IRIS SLOAN                              ANADARKO E&P ONSHORE LLC                           04/06/2014                 0.0024   TX         Dimmit
T0621016-011      LAND LEASE                               KATHRYN MEISTER MATTHEWS                         ANADARKO E&P ONSHORE LLC                           08/15/2013                 0.0365   TX         Dimmit
T0621003-026      LAND LEASE                               KAY SHOUMAKER                                    ANADARKO E&P ONSHORE LLC                           04/19/2013                 0.1970   TX         Dimmit
T0616008-026      LAND LEASE                               KEITH C STUART                                   ANADARKO E&P ONSHORE LLC                           05/15/2013                 0.0416   TX         Dimmit
T0621003-044      LAND LEASE                               KELLY ANN WOOD                                   ANADARKO E&P ONSHORE LLC                           08/12/2013                 0.1051   TX         Dimmit
T0620035-001      LAND LEASE                               KENNETH A WITBRODT ET AL                         ANADARKO E&P ONSHORE LLC                           08/21/2013                 0.2500   TX         Dimmit
T0616008-052      LAND LEASE                               KENNETH T GREEN                                  ANADARKO E&P ONSHORE LLC                           03/26/2014                 0.0024   TX         Dimmit
T0616008-056      LAND LEASE                               KEVIN JAMES GREEN                                ANADARKO E&P ONSHORE LLC                           03/26/2014                 0.0024   TX         Dimmit
T0620039-024      LAND LEASE                               KEVIN LEE TUCKER                                 ANADARKO E&P ONSHORE LLC                           07/21/2014                 0.0071   TX         Dimmit
T0620016-002      LAND LEASE                               KEVIN W LANDBERG                                 ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.5000   TX         Dimmit
T0620039-047      LAND LEASE                               KIM CARDWELL                                     ANADARKO E&P ONSHORE LLC                           12/08/2014                 0.0000   TX         Dimmit
T0616003-021      LAND LEASE                               KRISTA L LEWIS                                   ANADARKO E&P ONSHORE LLC                           08/05/2015                 0.0889   TX         Dimmit
T0616008-049      LAND LEASE                               LANNY C MYERS                                    ANADARKO E&P ONSHORE LLC                           11/06/2014                 0.0026   TX         Dimmit
T0620037-006      LAND LEASE                               LARRY MOREAU                                     ANADARKO E&P ONSHORE LLC                           06/05/2019                 0.2778   TX         Dimmit
T0620039-023      LAND LEASE                               LARRY RICHARD JONES                              ANADARKO E&P ONSHORE LLC                           06/09/2014                 0.0083   TX         Dimmit
T0616003-013      LAND LEASE                               LARRY W MCDANIEL                                 ANADARKO E&P ONSHORE LLC                           09/01/2015                 0.2000   TX         Dimmit
T0616003-020      LAND LEASE                               LEAH K PITTS                                     ANADARKO E&P ONSHORE LLC                           08/27/2015                 0.0889   TX         Dimmit
T0616003-006      LAND LEASE                               LEAKE EXPLORATION LLC BY ARTHUR GAY              ANADARKO E&P ONSHORE LLC                           07/17/2015                 0.2000   TX         Dimmit
T0621019-015      LAND LEASE                               LEE ANN DONOHO                                   ANADARKO E&P ONSHORE LLC                           09/22/2014                 0.0045   TX         Dimmit
T0620030          LAND LEASE                               LEONARD L BALL ET UX                             ANADARKO E&P ONSHORE LLC                           03/12/2013                 1.0000   TX         Dimmit
T0619013-001      LAND LEASE                               LEONARD L SCARCELLA                              ANADARKO E&P ONSHORE LLC                           06/18/2013                 2.0070   TX         Dimmit
T0620043-022      LAND LEASE                               LESLIE EVANS                                     ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0620034-004      LAND LEASE                               LESLIE KITTLEMAN                                 ANADARKO E&P ONSHORE LLC                           10/06/2014                 0.1111   TX         Dimmit
T0621016-001      LAND LEASE                               LILA R SCHLOSSTEIN                               ANADARKO E&P ONSHORE LLC                           10/09/2013                 0.2187   TX         Dimmit
T0620043-025      LAND LEASE                               LILLIAN E ANDERSON                               ANADARKO E&P ONSHORE LLC                           05/19/2015                 0.0000   TX         Dimmit
T0620039-035      LAND LEASE                               LINDA DIANNE SMITH                               ANADARKO E&P ONSHORE LLC                           06/18/2014                 0.0028   TX         Dimmit
T0620036-008      LAND LEASE                               LINDA E MAYFIELD                                 ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0417   TX         Dimmit
T0620043-008      LAND LEASE                               LINDA GAIL MCCOY                                 ANADARKO E&P ONSHORE LLC                           04/30/2015                 0.0000   TX         Dimmit
T0620016-004      LAND LEASE                               LINDA K KRAMER                                   ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.3333   TX         Dimmit
T0621016-017      LAND LEASE                               LINDA L MEISTER                                  ANADARKO E&P ONSHORE LLC                           02/17/2014                 0.0273   TX         Dimmit
T0620002-013      LAND LEASE                               LINDA L MORROW                                   ANADARKO E&P ONSHORE LLC                           04/30/2015                 0.0729   TX         Dimmit
T0621007-015      LAND LEASE                               LINDA LEE STOKES                                 ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0312   TX         Dimmit
T0621020-007      LAND LEASE                               LINDA M ROBBINS                                  ANADARKO E&P ONSHORE LLC                           10/23/2014                 0.0547   TX         Dimmit
T0620039-042      LAND LEASE                               LINDA MAGERS                                     ANADARKO E&P ONSHORE LLC                           10/14/2014                 0.0010   TX         Dimmit
T0620039-003      LAND LEASE                               LINDA ROBINSON-KELLY                             ANADARKO E&P ONSHORE LLC                           06/19/2014                 0.0500   TX         Dimmit
T0621003-066      LAND LEASE                               LINN ALEXANDRA WILLIAMS                          ANADARKO E&P ONSHORE LLC                           09/02/2013                 0.0175   TX         Dimmit
T0619002-007      LAND LEASE                               LISA THON KOLLAR TRUST                           ANADARKO E&P ONSHORE LLC                           01/04/2013                 0.7500   TX         Dimmit
T0620043-018      LAND LEASE                               LITTA TURNER                                     ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0621019-010      LAND LEASE                               LLOYD T EVATT                                    ANADARKO E&P ONSHORE LLC                           11/03/2014                 0.0156   TX         Dimmit
T0621019-006      LAND LEASE                               LOIS GRAY                                        ANADARKO E&P ONSHORE LLC                           11/11/2014                 0.0391   TX         Dimmit
T0620043-001      LAND LEASE                               LONA L ARCHER                                    ANADARKO E&P ONSHORE LLC                           04/15/2015                 0.0000   TX         Dimmit
T0620002-011      LAND LEASE                               LORI ANN PLATTS                                  ANADARKO E&P ONSHORE LLC                           05/14/2015                 0.0729   TX         Dimmit
T0618007-027      LAND LEASE                               LOUIS B REED                                     ANADARKO E&P ONSHORE LLC                           10/27/2015                 0.1876   TX         Dimmit
T0620037-004      LAND LEASE                               MARCIA MCLAUGHLIN                                ANADARKO E&P ONSHORE LLC                           12/08/2014                 0.0278   TX         Dimmit
T0621003-041      LAND LEASE                               MARGARET DAWN GORE                               ANADARKO E&P ONSHORE LLC                           08/05/2013                 0.1051   TX         Dimmit
T0616003-002      LAND LEASE                               MARGARET L WORD                                  ANADARKO E&P ONSHORE LLC                           06/25/2015                 0.6000   TX         Dimmit
T0621013-004      LAND LEASE                               MARISSA LOUISE VESTAL TRUST U/W/O L              ANADARKO E&P ONSHORE LLC                           05/14/2014                 0.0938   TX         Dimmit
T0621007-033      LAND LEASE                               MARJORIE DEVLIN                                  ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0234   TX         Dimmit
T0620041-005      LAND LEASE                               MARK DEWAYNE CARROZZA                            ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0139   TX         Dimmit
T0620036-004      LAND LEASE                               MARTHA LIDJI                                     ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0833   TX         Dimmit
T0616008-044      LAND LEASE                               MARTHA OATES                                     ANADARKO E&P ONSHORE LLC                           11/05/2014                 0.0104   TX         Dimmit
T0620040-001      LAND LEASE                               MARTIN FAMILY TRUST                              ANADARKO E&P ONSHORE LLC                           12/03/2014                 0.0625   TX         Dimmit
T0620043-015      LAND LEASE                               MARTIN POWELL                                    ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0621007-017      LAND LEASE                               MARY ALLENE HAMBLEN                              ANADARKO E&P ONSHORE LLC                           01/27/2014                 0.0312   TX         Dimmit




                                                                                                           Page 8
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 40 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0621003-056      LAND LEASE                               MARY ELIZABETH BRAKER                            ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0618007-025      LAND LEASE                               MARY HELEN WINDHAM SEAGO ET UX                   ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.2496   TX         Dimmit
T0621016-003      LAND LEASE                               MARY L SLOMAN RECEIVERSHIP                       ANADARKO E&P ONSHORE LLC                           08/05/2014                 0.1875   TX         Dimmit
T0621003-007      LAND LEASE                               MARY LILLIAN WILFONG                             ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.7880   TX         Dimmit
T0621007-016      LAND LEASE                               MARY NESTLER                                     ANADARKO E&P ONSHORE LLC                           01/28/2014                 0.0312   TX         Dimmit
T0616008-021      LAND LEASE                               MARY SUZANNE PATTERSON BACK                      ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0498   TX         Dimmit
T0616008-046      LAND LEASE                               MELISSA BOWMAN                                   ANADARKO E&P ONSHORE LLC                           07/21/2014                 0.0078   TX         Dimmit
T0620039-030      LAND LEASE                               MELISSA G SMITH                                  ANADARKO E&P ONSHORE LLC                           06/23/2014                 0.0037   TX         Dimmit
T0621016-014      LAND LEASE                               MICHAEL EDWARD MEISTER                           ANADARKO E&P ONSHORE LLC                           02/17/2014                 0.0273   TX         Dimmit
T0621003-032      LAND LEASE                               MICHAEL R IRWIN                                  ANADARKO E&P ONSHORE LLC                           09/09/2013                 0.1970   TX         Dimmit
T0620043-005      LAND LEASE                               MODENA PARKS JESTER                              ANADARKO E&P ONSHORE LLC                           04/28/2015                 0.0000   TX         Dimmit
T0616003-004      LAND LEASE                               MOLLIE E STINSON                                 ANADARKO E&P ONSHORE LLC                           07/21/2015                 0.3996   TX         Dimmit
T0620039-031      LAND LEASE                               MONTY LLOYD BRIDGES                              ANADARKO E&P ONSHORE LLC                           06/23/2014                 0.0037   TX         Dimmit
T0621003-022      LAND LEASE                               MORRIS E BURNS                                   ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.1970   TX         Dimmit
T0619012          LAND LEASE                               MPT FARM LLC                                     ANADARKO E&P ONSHORE LLC                           02/06/2014                11.4780   TX         Dimmit
T0621019-022      LAND LEASE                               NANCY BROWN                                      ANADARKO E&P ONSHORE LLC                           01/06/2015                 0.0022   TX         Dimmit
T0621016-008      LAND LEASE                               NANCY JEAN PORTER                                ANADARKO E&P ONSHORE LLC                           07/16/2013                 0.1094   TX         Dimmit
T0621019-004      LAND LEASE                               NATIONAL AVENUE CHRISTIAN CHURCH                 ANADARKO E&P ONSHORE LLC                           10/30/2014                 0.0938   TX         Dimmit
T0616008-036      LAND LEASE                               NELDA Y BRASHEAR                                 ANADARKO E&P ONSHORE LLC                           01/25/2014                 0.0167   TX         Dimmit
T0620039-037      LAND LEASE                               NINA MEEKS                                       ANADARKO E&P ONSHORE LLC                           06/05/2014                 0.0028   TX         Dimmit
T0621007-013      LAND LEASE                               NORMA DEVLIN FREESTONE                           ANADARKO E&P ONSHORE LLC                           07/22/2014                 0.0312   TX         Dimmit
T0621017-008      LAND LEASE                               NORMAN LEE                                       ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0625   TX         Dimmit
T0621003-035      LAND LEASE                               OLLIE E CLARK JR                                 ANADARKO E&P ONSHORE LLC                           09/09/2013                 0.1969   TX         Dimmit
T0619002-008      LAND LEASE                               PAIGE L THON TRUST                               ANADARKO E&P ONSHORE LLC                           01/04/2013                 0.7500   TX         Dimmit
T0620039-022      LAND LEASE                               PAMELA J HIRSCH                                  ANADARKO E&P ONSHORE LLC                           05/27/2014                 0.0083   TX         Dimmit
T0616008-004      LAND LEASE                               PAMELA SUE WILLIAMS REVOCABLE TRUST              ANADARKO E&P ONSHORE LLC                           06/27/2013                 0.5000   TX         Dimmit
T0616003-017      LAND LEASE                               PAMELA WELSH                                     ANADARKO E&P ONSHORE LLC                           08/13/2015                 0.0889   TX         Dimmit
T0620043-002      LAND LEASE                               PARKER RAY POWELL                                ANADARKO E&P ONSHORE LLC                           04/20/2015                 0.0000   TX         Dimmit
T0616008-047      LAND LEASE                               PATRICIA L LAKE                                  ANADARKO E&P ONSHORE LLC                           03/26/2014                 0.0054   TX         Dimmit
T0621007-001      LAND LEASE                               PATRICIA LARSON                                  ANADARKO E&P ONSHORE LLC                           11/26/2013                 0.7500   TX         Dimmit
T0620037-002      LAND LEASE                               PATRICIA MOREAU                                  ANADARKO E&P ONSHORE LLC                           12/08/2014                 0.0556   TX         Dimmit
T0620043-006      LAND LEASE                               PATRICIA PARKS MCCLENDON                         ANADARKO E&P ONSHORE LLC                           04/28/2015                 0.0000   TX         Dimmit
T0621003-004      LAND LEASE                               PATRICIA VANDERVOORT                             ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.7877   TX         Dimmit
T0620041-001      LAND LEASE                               PAULA ANN SMITH                                  ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0556   TX         Dimmit
T0621007-004      LAND LEASE                               PAULINE ELIZABETH GREEN                          ANADARKO E&P ONSHORE LLC                           01/09/2014                 0.0938   TX         Dimmit
T0620039-041      LAND LEASE                               PEGGY NUETZMAN                                   ANADARKO E&P ONSHORE LLC                           10/07/2014                 0.0010   TX         Dimmit
T0621016-002      LAND LEASE                               RAND ROBERT BOOKMAN                              ANADARKO E&P ONSHORE LLC                           10/09/2013                 0.2187   TX         Dimmit
T0621003-058      LAND LEASE                               RAYMOND A LANDRUM JR                             ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0621007-026      LAND LEASE                               RAYMOND GILBERY                                  ANADARKO E&P ONSHORE LLC                           07/15/2014                 0.0234   TX         Dimmit
T0620039-026      LAND LEASE                               REAVIS EDWARD CLEMENTS                           ANADARKO E&P ONSHORE LLC                           10/07/2014                 0.0062   TX         Dimmit
T0619013-005      LAND LEASE                               REGINA LYNN NOVOSAD SMITH                        ANADARKO E&P ONSHORE LLC                           06/18/2013                 0.1672   TX         Dimmit
T0621003-061      LAND LEASE                               RENEE BERRY                                      ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0619013-006      LAND LEASE                               RENEE DAWN MEDINA                                ANADARKO E&P ONSHORE LLC                           06/18/2013                 0.1672   TX         Dimmit
T0620043-028      LAND LEASE                               RETHA JEAN POWELL                                ANADARKO E&P ONSHORE LLC                           04/30/2015                 0.0000   TX         Dimmit
T0620034-006      LAND LEASE                               RICARDO J MUNOZ DDS                              ANADARKO E&P ONSHORE LLC                           10/06/2014                 0.1111   TX         Dimmit
T0621019-020      LAND LEASE                               RICHARD BRENT NEELY                              ANADARKO E&P ONSHORE LLC                           10/09/2014                 0.0022   TX         Dimmit
T0620039-008      LAND LEASE                               RICHARD JOSEPH ROBERSON JR                       ANADARKO E&P ONSHORE LLC                           07/15/2014                 0.0333   TX         Dimmit
T0621019-016      LAND LEASE                               RICHARD L NEELY                                  ANADARKO E&P ONSHORE LLC                           01/06/2015                 0.0045   TX         Dimmit
T0619013-004      LAND LEASE                               RITA JO FRAILICKS                                ANADARKO E&P ONSHORE LLC                           06/18/2013                 0.1672   TX         Dimmit
T0616008-041      LAND LEASE                               ROBBIE L MCLEOD                                  ANADARKO E&P ONSHORE LLC                           04/18/2013                 0.0104   TX         Dimmit
T0621007-005      LAND LEASE                               ROBERT ATKIN                                     ANADARKO E&P ONSHORE LLC                           11/18/2013                 0.0626   TX         Dimmit
T0620039-027      LAND LEASE                               ROBERT D CLEMENTS                                ANADARKO E&P ONSHORE LLC                           10/08/2014                 0.0062   TX         Dimmit
T0616008-028      LAND LEASE                               ROBERT GRAVES                                    ANADARKO E&P ONSHORE LLC                           07/01/2014                 0.0312   TX         Dimmit
T0621007-025      LAND LEASE                               ROBERT JAMES WALLWORK                            ANADARKO E&P ONSHORE LLC                           03/13/2014                 0.0312   TX         Dimmit
T0621007-009      LAND LEASE                               ROBERT JOSEPH DEVLIN                             ANADARKO E&P ONSHORE LLC                           02/24/2014                 0.0470   TX         Dimmit
T0620028          LAND LEASE                               ROBERT LARRY WHELESS                             ANADARKO E&P ONSHORE LLC                           05/14/2013                 1.0000   TX         Dimmit
T0620029          LAND LEASE                               ROBERT LARRY WHELESS                             ANADARKO E&P ONSHORE LLC                           05/14/2013                 1.0000   TX         Dimmit
T0621006-001      LAND LEASE                               ROBERT M JOHNSON                                 ANADARKO E&P ONSHORE LLC                           03/01/2016                 1.5000   TX         Dimmit
T0621017-001      LAND LEASE                               ROBERT PAUL CHRISTMAN                            ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.2500   TX         Dimmit
T0616008-009      LAND LEASE                               ROBERT TODD TEMPLETON                            ANADARKO E&P ONSHORE LLC                           09/04/2014                 0.1667   TX         Dimmit
T0621003-034      LAND LEASE                               ROBERT W FELDMAN                                 ANADARKO E&P ONSHORE LLC                           09/09/2013                 0.1969   TX         Dimmit
T0621016-009      LAND LEASE                               ROBERT W HAMMERSTEIN III                         ANADARKO E&P ONSHORE LLC                           10/09/2013                 0.1094   TX         Dimmit
T0621003-040      LAND LEASE                               ROBERT WRIGHT WILLIAMS III                       ANADARKO E&P ONSHORE LLC                           08/06/2013                 0.1051   TX         Dimmit
T0621003-030      LAND LEASE                               ROBIN E CLARK                                    ANADARKO E&P ONSHORE LLC                           10/16/2013                 0.1970   TX         Dimmit
T0620039-014      LAND LEASE                               RODGER OLSON                                     ANADARKO E&P ONSHORE LLC                           07/21/2014                 0.0143   TX         Dimmit
T0616003-016      LAND LEASE                               RODNEY J LISBY                                   ANADARKO E&P ONSHORE LLC                           09/01/2015                 0.2000   TX         Dimmit
T0620036-010      LAND LEASE                               ROGER M BUMPAS                                   ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0417   TX         Dimmit
T0620039-044      LAND LEASE                               RONNIE GUTHRIE                                   ANADARKO E&P ONSHORE LLC                           02/23/2015                 0.0010   TX         Dimmit
T0620043-011      LAND LEASE                               RONNIE KIDD                                      ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0620034-003      LAND LEASE                               RONNIE WROUGHTON SMITH                           ANADARKO E&P ONSHORE LLC                           10/06/2014                 0.2500   TX         Dimmit
T0620041-002      LAND LEASE                               ROSA LEE COOK                                    ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0556   TX         Dimmit




                                                                                                           Page 9
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 41 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0616008-057      LAND LEASE                               ROSE D BRANCH                                    ANADARKO E&P ONSHORE LLC                           07/09/2014                 0.0840   TX         Dimmit
T0620036-006      LAND LEASE                               RUTH J BUMPAS LIFE TENANT                        ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0833   TX         Dimmit
T0616008-037      LAND LEASE                               SAM L GREEN                                      ANADARKO E&P ONSHORE LLC                           01/21/2014                 0.0167   TX         Dimmit
T0619013-002      LAND LEASE                               SAM NED FACHORN LIVING TRUST                     ANADARKO E&P ONSHORE LLC                           06/18/2013                 1.0035   TX         Dimmit
T0620041-008      LAND LEASE                               SAMMY JOE BRISCOE                                ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0139   TX         Dimmit
T0619013-003      LAND LEASE                               SAMUEL FACHORN                                   ANADARKO E&P ONSHORE LLC                           06/18/2013                 0.5017   TX         Dimmit
T0616003-019      LAND LEASE                               SANDRA K NOBLES                                  ANADARKO E&P ONSHORE LLC                           09/29/2015                 0.2000   TX         Dimmit
T0621020-006      LAND LEASE                               SANDRA K PATTERSON                               ANADARKO E&P ONSHORE LLC                           10/13/2014                 0.0547   TX         Dimmit
T0620039-017      LAND LEASE                               SANDRA SVITEK                                    ANADARKO E&P ONSHORE LLC                           11/06/2014                 0.0125   TX         Dimmit
T0620039-019      LAND LEASE                               SARA B INNMON                                    ANADARKO E&P ONSHORE LLC                           06/12/2014                 0.0111   TX         Dimmit
T0621003-005      LAND LEASE                               SARAH VANDERVOORT HARRIS                         ANADARKO E&P ONSHORE LLC                           02/21/2013                 0.7880   TX         Dimmit
T0620043-030      LAND LEASE                               SCOTTY L POWELL                                  ANADARKO E&P ONSHORE LLC                           06/08/2015                 0.0000   TX         Dimmit
T0621007-014      LAND LEASE                               SHAREN MAY KINCAID                               ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0312   TX         Dimmit
T0616003-014      LAND LEASE                               SHERRY W TAYLOR                                  ANADARKO E&P ONSHORE LLC                           08/27/2015                 0.6000   TX         Dimmit
T0620043-012      LAND LEASE                               SHIRL D MCCOY                                    ANADARKO E&P ONSHORE LLC                           04/22/2015                 0.0000   TX         Dimmit
T0621008          LAND LEASE                               STANLEY RAY CRAWFORD                             ANADARKO E&P ONSHORE LLC                           08/01/2012                 1.5000   TX         Dimmit
T0620043-023      LAND LEASE                               STEPHEN LABONTE                                  ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0621017-005      LAND LEASE                               STEVEN H LEE                                     ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.1250   TX         Dimmit
T0621016-013      LAND LEASE                               STEVEN J MEISTER ET AL                           ANADARKO E&P ONSHORE LLC                           02/17/2014                 0.0273   TX         Dimmit
T0616008-045      LAND LEASE                               STEVEN L RAGLAND                                 ANADARKO E&P ONSHORE LLC                           07/21/2014                 0.0078   TX         Dimmit
T0620037-001      LAND LEASE                               STEVEN REINBOLT                                  ANADARKO E&P ONSHORE LLC                           03/09/2015                 0.1667   TX         Dimmit
T0620036-005      LAND LEASE                               STUART BUMPAS                                    ANADARKO E&P ONSHORE LLC                           01/07/2013                 0.0833   TX         Dimmit
T0620039-043      LAND LEASE                               SUE BISHOP                                       ANADARKO E&P ONSHORE LLC                           10/20/2014                 0.0010   TX         Dimmit
T0621016-006      LAND LEASE                               SUSAN BATT                                       ANADARKO E&P ONSHORE LLC                           10/09/2013                 0.1094   TX         Dimmit
T0620003-004      LAND LEASE                               SUSAN DANIELS SCHMITZ                            ANADARKO E&P ONSHORE LLC                           07/25/2013                 0.0278   TX         Dimmit
T0616008-027      LAND LEASE                               SUSAN L BESANCON                                 ANADARKO E&P ONSHORE LLC                           07/09/2014                 0.0414   TX         Dimmit
T0621017-007      LAND LEASE                               SUSAN LEE SMITH                                  ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0625   TX         Dimmit
T0621003-037      LAND LEASE                               SUSAN SAUNDERS HALE                              ANADARKO E&P ONSHORE LLC                           10/16/2013                 0.1051   TX         Dimmit
T0621014-002      LAND LEASE                               SUZANNE J PACHE                                  ANADARKO E&P ONSHORE LLC                           01/16/2013                 0.7500   TX         Dimmit
T0620039-005      LAND LEASE                               SYLVIA A HAWKINS                                 ANADARKO E&P ONSHORE LLC                           06/16/2014                 0.0750   TX         Dimmit
T0620039-039      LAND LEASE                               TAMMIE PRACHYL                                   ANADARKO E&P ONSHORE LLC                           11/06/2014                 0.0017   TX         Dimmit
T0621016-016      LAND LEASE                               TERRIE L WASHBURN                                ANADARKO E&P ONSHORE LLC                           12/04/2013                 0.0332   TX         Dimmit
T0620039-038      LAND LEASE                               TERRY GRISSO                                     ANADARKO E&P ONSHORE LLC                           12/04/2014                 0.0017   TX         Dimmit
T0620043-021      LAND LEASE                               TERRY POWELL                                     ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0616008-006      LAND LEASE                               THE HARPER FAMILY TRUST                          ANADARKO E&P ONSHORE LLC                           01/20/2015                 0.2502   TX         Dimmit
T0616008-017      LAND LEASE                               THELMA HOWELL                                    ANADARKO E&P ONSHORE LLC                           01/25/2014                 0.0500   TX         Dimmit
T0621019-005      LAND LEASE                               THOMAS H DAVIDSON                                ANADARKO E&P ONSHORE LLC                           01/05/2015                 0.0469   TX         Dimmit
T0621007-031      LAND LEASE                               THOMAS J DEVLIN                                  ANADARKO E&P ONSHORE LLC                           01/14/2014                 0.0234   TX         Dimmit
T0621016-015      LAND LEASE                               THOMAS R MEISTER ET AL                           ANADARKO E&P ONSHORE LLC                           02/17/2014                 0.0273   TX         Dimmit
T0616008-051      LAND LEASE                               THOMAS W HOPPER                                  ANADARKO E&P ONSHORE LLC                           11/18/2014                 0.0026   TX         Dimmit
T0620039-020      LAND LEASE                               THOMAS W JONES                                   ANADARKO E&P ONSHORE LLC                           10/28/2014                 0.0083   TX         Dimmit
T0616008-054      LAND LEASE                               TIMOTHY J GREEN                                  ANADARKO E&P ONSHORE LLC                           04/04/2014                 0.0024   TX         Dimmit
T0620039-036      LAND LEASE                               TOM CLIFTON                                      ANADARKO E&P ONSHORE LLC                           06/05/2014                 0.0028   TX         Dimmit
T0616003-007      LAND LEASE                               TRUITT GENE LEAKE                                ANADARKO E&P ONSHORE LLC                           07/15/2015                 0.2000   TX         Dimmit
T0621013-002      LAND LEASE                               TRYON K HUGGINS III                              ANADARKO E&P ONSHORE LLC                           05/14/2014                 0.1875   TX         Dimmit
T0621003-057      LAND LEASE                               VICKI ANN SPIEKERMAN                             ANADARKO E&P ONSHORE LLC                           05/02/2013                 0.0985   TX         Dimmit
T0616008-025      LAND LEASE                               VICKI L SMITH                                    ANADARKO E&P ONSHORE LLC                           05/15/2013                 0.0416   TX         Dimmit
T0621007-008      LAND LEASE                               VICKI LOU ROLANDI                                ANADARKO E&P ONSHORE LLC                           01/09/2014                 0.0470   TX         Dimmit
T0616008-030      LAND LEASE                               VIRGINIA MAE ALEXANDER                           ANADARKO E&P ONSHORE LLC                           01/26/2014                 0.0249   TX         Dimmit
T0621003-025      LAND LEASE                               WALT BARNHILL                                    ANADARKO E&P ONSHORE LLC                           04/19/2013                 0.1970   TX         Dimmit
T0620043-013      LAND LEASE                               WANDA DEAN ANDERSON                              ANADARKO E&P ONSHORE LLC                           04/30/2015                 0.0000   TX         Dimmit
T0620043-014      LAND LEASE                               WAYNE MCCOY                                      ANADARKO E&P ONSHORE LLC                           04/21/2015                 0.0000   TX         Dimmit
T0616008-016      LAND LEASE                               WEAVER JAMES BARKMAN JR                          ANADARKO E&P ONSHORE LLC                           01/21/2014                 0.0500   TX         Dimmit
T0620039-007      LAND LEASE                               WELDON L KNIGHT                                  ANADARKO E&P ONSHORE LLC                           10/29/2014                 0.0333   TX         Dimmit
T0620041-007      LAND LEASE                               WENDELL RAY BRISCOE                              ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0139   TX         Dimmit
T0620043-017      LAND LEASE                               WESLEY BLAKE POWELL                              ANADARKO E&P ONSHORE LLC                           04/20/2015                 0.0000   TX         Dimmit
T0620039-015      LAND LEASE                               WESLEY E BANKSTON                                ANADARKO E&P ONSHORE LLC                           02/04/2015                 0.0143   TX         Dimmit
T0621009          LAND LEASE                               WHITETAIL RESOURCES LLC                          ANADARKO E&P ONSHORE LLC                           03/13/2014                 1.5000   TX         Dimmit
T0620015-003      LAND LEASE                               WILL MCGARRETT HARPER TRUST                      ANADARKO E&P ONSHORE LLC                           03/10/2014                 0.4720   TX         Dimmit
T0620002-012      LAND LEASE                               WILLIAM ALLAN RAWLINGS                           ANADARKO E&P ONSHORE LLC                           05/14/2015                 0.0729   TX         Dimmit
T0621017-006      LAND LEASE                               WILLIAM B KIEBERGER JR                           ANADARKO E&P ONSHORE LLC                           11/01/2014                 0.0859   TX         Dimmit
T0620039-040      LAND LEASE                               WILLIAM GERALD GUTHRIE JR                        ANADARKO E&P ONSHORE LLC                           10/02/2014                 0.0010   TX         Dimmit
T0618011          LAND LEASE                               WILLIAM KENNETH SPARKS ET UX                     ANADARKO E&P ONSHORE LLC                           04/03/2013                 6.0000   TX         Dimmit
T0616008-018      LAND LEASE                               WILLIAM MICHAEL PATTERSON                        ANADARKO E&P ONSHORE LLC                           05/15/2014                 0.0500   TX         Dimmit
T0621003-011      LAND LEASE                               WILLIAM NEWTON ROBINSON                          ANADARKO E&P ONSHORE LLC                           09/09/2013                 0.3940   TX         Dimmit
T0620041-004      LAND LEASE                               WILLIAM T JACKS SR                               ANADARKO E&P ONSHORE LLC                           01/01/2015                 0.0556   TX         Dimmit
T0620015-004      LAND LEASE                               YALE SMITH JR                                    ANADARKO E&P ONSHORE LLC                           11/11/2013                 0.0560   TX         Dimmit
T0618010          LAND LEASE                               WILL ALSTON BEINHORN                             ANDARKO E&P COMPANY LP                             12/15/2010                 6.0000   TX         Dimmit
T0620011-003      LAND LEASE                               JEANNINE URIAS                                   CHESAPEAKE EXPLORATION LLC                         04/04/2012                 0.0617   TX         Dimmit
T0620011-004      LAND LEASE                               JOHN F MILES                                     CHESAPEAKE EXPLORATION LLC                         03/29/2012                 0.0617   TX         Dimmit
T0620011-002      LAND LEASE                               RHONDA WEISENBERGER                              CHESAPEAKE EXPLORATION LLC                         04/04/2012                 0.0617   TX         Dimmit




                                                                                                          Page 10
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 42 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0617002-004      LAND LEASE                               STATE OF TEXAS M-110600                          CHESAPEAKE EXPLORATION LLC                         01/28/2010                25.4301    TX         Dimmit
T0616001-001      LAND LEASE                               BRISCOE RANCH INC                                EDWARD G VAUGHAN                                   12/01/2005               600.0000    TX         Dimmit
T0616002-001      LAND LEASE                               BRISCOE RANCH INC                                EDWARD G VAUGHAN                                   12/01/2005              2,035.2053   TX         La Salle
T0623001          LAND LEASE                               BRISCOE RANCH INC                                EDWARD G VAUGHAN                                   01/02/2007              3,111.8322   TX         Webb
T0626002          LAND LEASE                               BRISCOE RANCH INC                                EDWARD G VAUGHAN                                   03/06/2006               865.5150    TX         Webb
T0616001-002      LAND LEASE                               MOODY FOUNDATION ET AL                           EDWARD G VAUGHAN                                   12/01/2005               600.0000    TX         Dimmit
T0616002-002      LAND LEASE                               MOODY FOUNDATION ET AL                           EDWARD G VAUGHAN                                   12/01/2005              2,035.2053   TX         La Salle
T0625025-003      LAND LEASE                               MARY MAY PRICE RIHA ET VIR                       FOX & HOLLAND                                      02/08/1982                81.4367    TX         Dimmit
T0625025-002      LAND LEASE                               ROBERT PRICE ET UX                               FOX & HOLLAND                                      02/08/1982                81.4367    TX         Dimmit
T0625025-001      LAND LEASE                               BETTY SUE PRICE OFFNER ET VIR                    FOX AND HOLLAND                                    02/08/1982                81.4367    TX         Dimmit
T0625029          LAND LEASE                               SAL ALVIN ARMSTRONG                             J W DOAK                                            04/18/1970                 1.5000    TX         Dimmit
T0620011-001      LAND LEASE                               DULLNIG INVESTMENTS LTD                          JOINT RESOURCES COMPANY                            01/01/2010                 3.5550    TX         Dimmit
T0618012          LAND LEASE                               GEORGE T SMITH ET UX                             JOINT RESOURCES COMPANY                            12/13/2009                 6.0000    TX         Dimmit
T0625028          LAND LEASE                               WALTER SCOTT LIGHT                               LIGHTNING OIL COMPANY                              01/01/1970                 0.4828    TX         Dimmit
T0625026          LAND LEASE                               I L TAYLOR                                       ROBERT C SINCLAIR                                  04/01/1970                 0.3638    TX         Dimmit
T0625027          LAND LEASE                               MILDA M OLSON ET AL                              ROBERT C SINCLAIR                                  04/14/1970                 1.3276    TX         Dimmit
T0616005          LAND LEASE                               LESLIE EDDIE VIVION AND NANCY JOE V              ROSETTA RESOURCES OPERATING LP                     12/21/2009                30.0000    TX         Dimmit
T0621001-015      LAND LEASE                               AHAUS, PAULA                                     SN EF MAVERICK, LLC                                03/20/2018                 0.0208    TX         Dimmit
T0621001-019      LAND LEASE                               AXTON, TINA                                      SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0618007-052      LAND LEASE                               BALLARD, CRISTI                                  SN EF MAVERICK, LLC                                01/01/2019                 0.0429    TX         Dimmit
T0618017-002      LAND LEASE                               BARBARA J. FARROW REVOCABLE TRUST                SN EF MAVERICK, LLC                                01/02/2019                 3.0000    TX         Dimmit
T0621025-003      LAND LEASE                               BISHOP, DEBORAH LYNN                             SN EF MAVERICK, LLC                                03/14/2018                 0.1875    TX         Dimmit
T0621001-025      LAND LEASE                               BOYD, BILLY T                                    SN EF MAVERICK, LLC                                03/20/2018                 0.0625    TX         Dimmit
T0621001-014      LAND LEASE                               BOYD, STEVEN                                     SN EF MAVERICK, LLC                                03/20/2018                 0.0625    TX         Dimmit
T0618016-001      LAND LEASE                               CARL ROGER MEISNER                               SN EF MAVERICK, LLC                                10/05/2018                 1.7143    TX         Dimmit
T0621001-011      LAND LEASE                               CARR, BILL TODD                                  SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0621001-016      LAND LEASE                               CARR, CECIL                                      SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0621001-026      LAND LEASE                               CARR, DANIEL JOEL                                SN EF MAVERICK, LLC                                03/20/2018                 0.1875    TX         Dimmit
T0621001-028      LAND LEASE                               CARR, DERRICK GENE                               SN EF MAVERICK, LLC                                03/20/2018                 0.0208    TX         Dimmit
T0621001-027      LAND LEASE                               CARR, GEORGE W.                                  SN EF MAVERICK, LLC                                03/20/2018                 0.1875    TX         Dimmit
T0621001-007      LAND LEASE                               CARR, JEANETTA                                   SN EF MAVERICK, LLC                                03/20/2018                 0.0417    TX         Dimmit
T0621001-010      LAND LEASE                               CARR, VEEBAL                                     SN EF MAVERICK, LLC                                03/20/2018                 0.0417    TX         Dimmit
T0621001-013      LAND LEASE                               CHILDRESS, DARLA                                 SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0621001-009      LAND LEASE                               CONTENTO, DEBBIE                                 SN EF MAVERICK, LLC                                03/20/2018                 0.0208    TX         Dimmit
T0620002-021      LAND LEASE                               COSIMANO, PATRICIA PYATT                         SN EF MAVERICK, LLC                                10/05/2018                 0.8750    TX         Dimmit
T0621001-017      LAND LEASE                               DANIEL, JULIE                                    SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0618007-053      LAND LEASE                               DAVID KING                                       SN EF MAVERICK, LLC                                01/01/2019                 0.0429    TX         Dimmit
T0621025-002      LAND LEASE                               DAY, HAROLD D. III                               SN EF MAVERICK, LLC                                12/18/2017                 0.0469    TX         Dimmit
T0621025-001      LAND LEASE                               DAY, MICHAEL R.                                  SN EF MAVERICK, LLC                                12/18/2017                 0.0469    TX         Dimmit
T0621025-008      LAND LEASE                               DAY, PATRICK B.                                  SN EF MAVERICK, LLC                                12/18/2017                 0.0469    TX         Dimmit
T0621025-011      LAND LEASE                               DAY, ROBIN                                       SN EF MAVERICK, LLC                                12/18/2017                 0.0469    TX         Dimmit
T0620012-006      LAND LEASE                               DOMAN, KRISTI                                    SN EF MAVERICK, LLC                                10/26/2018                 0.5000    TX         Dimmit
T0618004-020      LAND LEASE                               FORD, IDA E. SHEEHAN                             SN EF MAVERICK, LLC                                08/17/2018                 1.0000    TX         Dimmit
T0621001-008      LAND LEASE                               GOODELL, JENNIE                                  SN EF MAVERICK, LLC                                03/20/2018                 0.0208    TX         Dimmit
T0618007-030      LAND LEASE                               GRAVES, BILLY JACK                               SN EF MAVERICK, LLC                                10/26/2018                 0.5714    TX         Dimmit
T0618007-040      LAND LEASE                               HARRIS, DAVID                                    SN EF MAVERICK, LLC                                01/02/2019                 0.0086    TX         Dimmit
T0618007-049      LAND LEASE                               HARRIS, GORDON WAYNE                             SN EF MAVERICK, LLC                                01/02/2019                 0.0071    TX         Dimmit
T0618007-047      LAND LEASE                               HARRIS, JEFFREY ALLEN                            SN EF MAVERICK, LLC                                01/02/2019                 0.0071    TX         Dimmit
T0618007-046      LAND LEASE                               HARRIS, RICKY LEE                                SN EF MAVERICK, LLC                                01/02/2019                 0.0071    TX         Dimmit
T0618007-044      LAND LEASE                               HARRIS, WALTER CHARLES                           SN EF MAVERICK, LLC                                01/02/2019                 0.0071    TX         Dimmit
T0618007-055      LAND LEASE                               HENRY LYNN HARRIS                                SN EF MAVERICK, LLC                                01/29/2019                 0.1371    TX         Dimmit
T0620035-006      LAND LEASE                               HERNDON, JENICA DAWN                             SN EF MAVERICK, LLC                                09/24/2018                 0.0417    TX         Dimmit
T0618007-054      LAND LEASE                               JULIE ANN HARRIS RICE                            SN EF MAVERICK, LLC                                10/26/2018                 0.1371    TX         Dimmit
T0618017-001      LAND LEASE                               KERRCO, INC.                                     SN EF MAVERICK, LLC                                01/22/2019                 6.0000    TX         Dimmit
T0618007-057      LAND LEASE                               LEI PEAVY                                        SN EF MAVERICK, LLC                                01/02/2019                 0.0214    TX         Dimmit
T0621025-006      LAND LEASE                               LEVITZ, PAMELA PABST                             SN EF MAVERICK, LLC                                02/20/2018                 0.1250    TX         Dimmit
T0621025-004      LAND LEASE                               MARTIN, JOAN HERWECK                             SN EF MAVERICK, LLC                                03/14/2018                 0.3750    TX         Dimmit
T0620035-007      LAND LEASE                               MASSIE, BRIAN R.                                 SN EF MAVERICK, LLC                                09/24/2018                 0.0417    TX         Dimmit
T0618007-051      LAND LEASE                               MEALY, SHERRY                                    SN EF MAVERICK, LLC                                01/10/2019                 0.0086    TX         Dimmit
T0618007-041      LAND LEASE                               MILLER, SUSAN                                    SN EF MAVERICK, LLC                                01/10/2019                 0.0071    TX         Dimmit
T0621026          LAND LEASE                               OLSEN, EDMUND SEVERN III                         SN EF MAVERICK, LLC                                08/02/2018                 1.5000    TX         Dimmit
T0621025-007      LAND LEASE                               PABST, PATREA L.                                 SN EF MAVERICK, LLC                                02/20/2018                 0.1250    TX         Dimmit
T0621025-009      LAND LEASE                               PABST, RICHARD EDWARD JR.                        SN EF MAVERICK, LLC                                02/20/2018                 0.1250    TX         Dimmit
T0621001-018      LAND LEASE                               PINNELL, JONI                                    SN EF MAVERICK, LLC                                03/20/2018                 0.0119    TX         Dimmit
T0618007-056      LAND LEASE                               RHONDA TESCH                                     SN EF MAVERICK, LLC                                01/02/2019                 0.0214    TX         Dimmit
T0618004-018      LAND LEASE                               RUSSO, MAUREEN                                   SN EF MAVERICK, LLC                                07/17/2018                 1.0000    TX         Dimmit
T0618004-022      LAND LEASE                               SHARRON BENTHAL VEREEN                           SN EF MAVERICK, LLC                                10/25/2018                 1.0000    TX         Dimmit
T0621025-005      LAND LEASE                               SHAW, MICHAEL L.                                 SN EF MAVERICK, LLC                                03/14/2018                 0.1875    TX         Dimmit
T0621025-010      LAND LEASE                               SHAW, ROBERT L.                                  SN EF MAVERICK, LLC                                03/14/2018                 0.1875    TX         Dimmit
T0618007-045      LAND LEASE                               SHAW, SANDRA HARRIS                              SN EF MAVERICK, LLC                                01/10/2019                 0.0071    TX         Dimmit
T0618004-019      LAND LEASE                               SHEEHAN, MARTIN                                  SN EF MAVERICK, LLC                                07/17/2018                 1.0000    TX         Dimmit




                                                                                                          Page 11
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 43 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                           Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS        State         County
  Contract Code                                                                                                                                                  t Date
T0618004-021      LAND LEASE                               SHEEHAN, PAUL L.                                 SN EF MAVERICK, LLC                                07/17/2018                 1.0000   TX         Dimmit
T0618004-016      LAND LEASE                               SHEEHAN, WILLIAM N. III                          SN EF MAVERICK, LLC                                07/17/2018                 1.0000   TX         Dimmit
T0621001-012      LAND LEASE                               SPURLOCK, REBECCA                                SN EF MAVERICK, LLC                                03/20/2018                 0.0119   TX         Dimmit
T0616010          LAND LEASE                               STATE OF TEXAS MF 119522                         SN EF MAVERICK, LLC                                03/01/2018                34.3650   TX         La Salle
T0616009          LAND LEASE                               STATE OF TEXAS MF-118669                         SN EF MAVERICK, LLC                                03/17/2017                18.7185   TX         Dimmit
T0618007-042      LAND LEASE                               STEWART, LINDA                                   SN EF MAVERICK, LLC                                01/10/2019                 0.0071   TX         Dimmit
T0618007-043      LAND LEASE                               VONNITA, ANN LEONARDI                            SN EF MAVERICK, LLC                                01/02/2019                 0.0071   TX         Dimmit
T0618007-048      LAND LEASE                               WALKER, JIMMY JACK                               SN EF MAVERICK, LLC                                01/01/2019                 0.0429   TX         Dimmit
T0618007-050      LAND LEASE                               WEATHEREAD, SHERRI LYNN                          SN EF MAVERICK, LLC                                01/02/2019                 0.0071   TX         Dimmit
T0620049          LAND LEASE                               WHITETAIL DIMMIT MINERALS, LLC                   SN EF MAVERICK, LLC                                03/04/2019                 1.0000   TX         Dimmit
T0618004-017      LAND LEASE                               WIRE, CATHY                                      SN EF MAVERICK, LLC                                07/17/2018                 1.0000   TX         Dimmit
T0618007-034      LAND LEASE                               BOYD, MICHAEL                                    SN EF MAVERICK, LLC.                               10/26/2018                 0.5714   TX         Dimmit
T0618007-032      LAND LEASE                               COMPTON, ALICE LANE                              SN EF MAVERICK, LLC.                               10/26/2018                 0.1905   TX         Dimmit
T0618007-037      LAND LEASE                               FOGLE, EARLENE HARRIS                            SN EF MAVERICK, LLC.                               10/26/2018                 1.2000   TX         Dimmit
T0618007-028      LAND LEASE                               HARRIS, ARTHUR LEE                               SN EF MAVERICK, LLC.                               10/26/2018                 0.1905   TX         Dimmit
T0618007-039      LAND LEASE                               HARRIS, BOBBY W.                                 SN EF MAVERICK, LLC.                               12/10/2018                 0.0429   TX         Dimmit
T0618007-036      LAND LEASE                               HARRIS, CLARA                                    SN EF MAVERICK, LLC.                               10/26/2018                 3.6000   TX         Dimmit
T0618007-038      LAND LEASE                               MOORE, DEBRA HARRIS                              SN EF MAVERICK, LLC.                               10/26/2018                 0.1371   TX         Dimmit
T0618007-029      LAND LEASE                               SANDERS, NITA SUE                                SN EF MAVERICK, LLC.                               10/26/2018                 0.1905   TX         Dimmit
T0618007-031      LAND LEASE                               VIVION, ROBERT CHARLES                           SN EF MAVERICK, LLC.                               10/26/2018                 0.6857   TX         Dimmit
T0618007-035      LAND LEASE                               WARD, RONNIY O.                                  SN EF MAVERICK, LLC.                               10/26/2018                 1.2000   TX         Dimmit
T0618007-033      LAND LEASE                               WILLIAMS, GAY NELL                               SN EF MAVERICK, LLC.                               10/26/2018                 1.2000   TX         Dimmit
T0624002          LAND LEASE                               B L STANLEY LTD                                  ST MARY LAND & EXPLORATION COMPANY                 10/15/2008               672.5250   TX         Webb
T0623002          LAND LEASE                               BRISCOE RANCH INC                                ST MARY LAND & EXPLORATION COMPANY                 04/24/2008               178.2345   TX         Webb
T0623003          LAND LEASE                               BRISCOE RANCH INC                                ST MARY LAND & EXPLORATION COMPANY                 04/24/2008               712.9380   TX         Webb
T0623005-001      LAND LEASE                               BRISCOE RANCH INC                                ST MARY LAND & EXPLORATION COMPANY                 10/02/2008               331.7427   TX         Webb
T0624001          LAND LEASE                               WORTHEY PROPERTIES LTD                           ST MARY LAND & EXPLORATION COMPANY                 03/01/2009               689.2291   TX         Webb
T0617001-004      LAND LEASE                               GEORGE E LIGHT JR & SARAH LIGHT TRU              ST MARY LAND AND EXLPLORATION COMPA                10/29/2009                61.4509   TX         Dimmit
T0619006-001      LAND LEASE                               DIANA M STUMBERG ET AL                           ST MARY LAND AND EXPLORATION COMPAN                11/05/2008               740.0163   TX         Dimmit
T0617002-002      LAND LEASE                               G E LIGHT III TRUST ET AL                        ST MARY LAND AND EXPLORATION COMPAN                10/29/2009               128.9163   TX         Dimmit
T0617001-005      LAND LEASE                               GEORGE E LIGHT III ET AL                         ST MARY LAND AND EXPLORATION COMPAN                10/29/2009                 3.4640   TX         Dimmit
T0617001-002      LAND LEASE                               GEORGE E LIGHT III, BILLIE RAE LIGH              ST MARY LAND AND EXPLORATION COMPAN                10/29/2009               162.2854   TX         Dimmit
T0617002-003      LAND LEASE                               GEORGE E LIGHT JR AND SARAH LIGHT T              ST MARY LAND AND EXPLORATION COMPAN                10/29/2009                51.5665   TX         Dimmit
T0617001-001      LAND LEASE                               LIGHT MINERAL TRUST                              ST MARY LAND AND EXPLORATION COMPAN                10/29/2009               259.6593   TX         Dimmit
T0617002-001      LAND LEASE                               LIGHT MINERAL TRUST ET AL                        ST MARY LAND AND EXPLORATION COMPAN                10/29/2009               206.2660   TX         Dimmit
T0617001-003      LAND LEASE                               RANCHO ENCANTADO LP                              ST MARY LAND AND EXPLORATION COMPAN                10/29/2009                97.3722   TX         Dimmit
T0625017          LAND LEASE                               ALLYEDEL H CROCKETT                              SUN OIL COMPANY                                    06/20/1970                 4.3870   TX         Dimmit
T0625001          LAND LEASE                               ALVAN BLALACK JR ET UX                           SUN OIL COMPANY                                    02/08/1968               127.8241   TX         Dimmit
T0625019-001      LAND LEASE                               AUDREY HAWKINS ET AL                             SUN OIL COMPANY                                    09/01/1970                 0.8748   TX         Dimmit
T0625009-002      LAND LEASE                               CHARLES B NICHOLS JR ET UX                       SUN OIL COMPANY                                    04/21/1971                 4.1758   TX         Dimmit
T0625016          LAND LEASE                               DOLORES SEDLOCK ET VIR                           SUN OIL COMPANY                                    09/16/1969                 8.2840   TX         Dimmit
T0625009-001      LAND LEASE                               DOYLE STANDIFER ET UX                            SUN OIL COMPANY                                    05/06/1969                84.3190   TX         Dimmit
T0625004          LAND LEASE                               ERIN BAIN JONES                                  SUN OIL COMPANY                                    06/03/1968               134.1601   TX         Zavala
T0625005          LAND LEASE                               ERIN BAIN JONES                                  SUN OIL COMPANY                                    06/03/1968               129.9241   TX         Zavala
T0625006          LAND LEASE                               ERIN BAIN JONES                                  SUN OIL COMPANY                                    06/03/1968               127.7221   TX         Zavala
T0625007          LAND LEASE                               ERIN BAIN JONES                                  SUN OIL COMPANY                                    06/03/1968               129.5421   TX         Zavala
T0625002          LAND LEASE                               FLOYD R PORTER                                   SUN OIL COMPANY                                    02/13/1968               129.0061   TX         Zavala
T0625011          LAND LEASE                               G G BOYD ET AL                                   SUN OIL COMPANY                                    05/19/1969               258.0881   TX         Dimmit
T0625015          LAND LEASE                               JAMES F MINX                                     SUN OIL COMPANY                                    09/16/1969                 3.0120   TX         Dimmit
T0625003          LAND LEASE                               JOHN B BAGGETT ET AL                             SUN OIL COMPANY                                    03/01/1968               224.0001   TX         Zavala
T0625008          LAND LEASE                               JOHN B BAGGETT ET AL                             SUN OIL COMPANY                                    01/09/1969               141.1601   TX         Zavala
T0625012-002      LAND LEASE                               L B BEACH ET AL                                  SUN OIL COMPANY                                    05/13/1969                16.4710   TX         Dimmit
T0625018          LAND LEASE                               LARRY D GOMEZ                                    SUN OIL COMPANY                                    06/26/1970                 4.4200   TX         Dimmit
T0625013          LAND LEASE                               LILLIAN SPEAS ET AL                              SUN OIL COMPANY                                    05/19/1969                 8.2500   TX         Dimmit
T0625012-001      LAND LEASE                               MARILYN D ANDERSON ET AL                         SUN OIL COMPANY                                    05/13/1969                16.4710   TX         Dimmit
T0625021          LAND LEASE                               MARY M RODRIGUEZ                                 SUN OIL COMPANY                                    04/14/1971                 0.5520   TX         Dimmit
T0625010          LAND LEASE                               MINNIE HELEN BORMAN                              SUN OIL COMPANY                                    05/16/1969                 7.7500   TX         Dimmit
T0625019-002      LAND LEASE                               PAUL E EFAW ET UX                                SUN OIL COMPANY                                    11/10/1971                 0.2916   TX         Dimmit
T0625014          LAND LEASE                               RUTH W HOLLINSHEAD ET AL                         SUN OIL COMPANY                                    06/06/1969                16.5500   TX         Dimmit
T0625024-003      LAND LEASE                               FRED L JOHNSTON JR ET AL                         SUN OPERATING LIMITED PARTNERSHIP                  06/19/1989                 2.4354   TX         Zavala
T0625023          LAND LEASE                               JOHN F ROBERTSON                                 SUN OPERATING LIMITED PARTNERSHIP                  05/30/1989                32.4800   TX         Zavala
T0625024-002      LAND LEASE                               MARTHA W BAILEY                                  SUN OPERATING LIMITED PARTNERSHIP                  06/19/1989                 2.4354   TX         Zavala
T0625022          LAND LEASE                               OLGA R KINNARD ET AL                             SUN OPERATING LIMITED PARTNERSHIP                  06/24/1988                70.6180   TX         Zavala
T0625024-001      LAND LEASE                               ROY L BROWN JR                                   SUN OPERATING LIMITED PARTNERSHIP                  06/19/1989                11.3652   TX         Zavala
T0619008-037      LAND LEASE                               DEBBIE GARRISON HUFF                             THE POWELL GROUP                                   09/08/2010                 0.4701   TX         Dimmit
T0619008-035      LAND LEASE                               DEVOIN E GARRISON                                THE POWELL GROUP                                   09/08/2010                 0.7313   TX         Dimmit
T0619008-044      LAND LEASE                               GEORGIA KAY BILLSING                             THE POWELL GROUP                                   09/08/2010                 0.2438   TX         Dimmit
T0619008-043      LAND LEASE                               JOAN MAYS                                        THE POWELL GROUP                                   09/08/2010                 0.2438   TX         Dimmit
T0619008-042      LAND LEASE                               JOE A GARRISON                                   THE POWELL GROUP                                   09/08/2010                 0.2438   TX         Dimmit
T0619008-038      LAND LEASE                               MARTHA GARRISON LIZZA                            THE POWELL GROUP                                   09/08/2010                 0.3657   TX         Dimmit
T0619008-041      LAND LEASE                               MITCHELL RAY WOODY                               THE POWELL GROUP                                   09/08/2010                 0.2438   TX         Dimmit




                                                                                                          Page 12
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 44 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619008-036      LAND LEASE                               SAM O GARRISON                                   THE POWELL GROUP                                   09/08/2010                 0.7313    TX         Dimmit
T0619008-040      LAND LEASE                               VERNEAL ZOGRAN                                   THE POWELL GROUP                                   09/08/2010                 0.2438    TX         Dimmit
T0625020          LAND LEASE                               B M PRICE ET UX                                  THE SUPERIOR OIL COMPANY                           02/17/1969               144.0001    TX         Dimmit
T0625030          LAND LEASE                               ERIN BAIN JONES                                 W W OATMAN                                          05/11/1970               136.2001    TX         Dimmit
T0616ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-001     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-001     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-011     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-011     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-011     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-011     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-011     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-012     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-012     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-012     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-012     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-012     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/05/2016                     N/A   TX         Dimmit
T0616ACUN-013     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-013     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-013     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-013     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-013     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-014     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-014     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 13
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 45 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0616ACUN-014     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-014     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-014     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-015     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-015     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-015     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-015     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-015     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-016     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2018                     N/A   TX         Dimmit
T0616ACUN-016     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2018                     N/A   TX         Dimmit
T0616ACUN-016     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2018                     N/A   TX         Dimmit
T0616ACUN-016     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2018                     N/A   TX         Dimmit
T0616ACUN-016     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2018                     N/A   TX         Dimmit
T0616ACUN-017     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-017     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-017     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-017     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-017     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-018     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-018     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-018     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-018     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-018     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-019     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-019     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-019     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-019     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-019     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-020     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-020     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-020     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-020     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-020     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-021     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-021     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-021     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-021     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-021     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-022     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-022     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-022     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-022     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-022     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-023     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-023     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-023     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-023     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-023     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-025     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-025     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-026     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-026     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-026     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-026     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-026     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-027     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-027     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-027     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-027     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-027     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-028     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-028     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-028     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 14
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 46 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0616ACUN-028     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-028     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-029     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-029     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-029     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-029     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-029     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-030     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-030     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-030     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-030     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-030     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-031     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-031     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-031     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-031     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-031     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-032     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-032     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-032     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-032     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-032     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-033     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-033     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-033     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-033     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-033     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-034     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-034     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-034     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-034     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-034     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-035     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-035     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-035     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-035     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-035     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-036     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-036     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-036     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-036     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-036     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-037     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-037     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-037     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-037     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-037     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-038     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-038     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-038     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-038     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-038     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-039     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-039     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-039     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-039     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-039     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-040     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-040     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-040     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-041     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-041     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-041     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-041     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-041     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-042     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-042     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-042     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-042     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-042     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-045     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit




                                                                                                          Page 15
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 47 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0616ACUN-045     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-045     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-045     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-045     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-046     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-046     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-046     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-046     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-046     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-047     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-047     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-047     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-047     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-047     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-048     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-048     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-048     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-048     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-048     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-049     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-049     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-049     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-049     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-049     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-050     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-050     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-050     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-050     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-050     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-051     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-051     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-051     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-051     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-051     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-052     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-052     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-052     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-052     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-052     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-053     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-053     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-053     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-053     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-053     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-054     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-054     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-054     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-054     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-054     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-055     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-055     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-055     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-055     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-055     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-056     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-056     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-056     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-056     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-056     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-057     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-057     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-057     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-057     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-057     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-058     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-058     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-058     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-058     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-058     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-059     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-059     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit




                                                                                                          Page 16
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 48 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0616ACUN-059     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-059     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-059     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-060     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-060     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-060     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-060     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-060     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-061     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-061     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-061     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-061     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-061     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-062     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-062     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-062     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-062     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-062     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-087     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-087     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-087     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-087     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-087     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0616ACUN-088     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-088     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-088     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-088     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-088     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-089     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-089     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-089     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-089     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-089     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-090     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-090     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-090     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-090     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-090     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-091     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-091     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-091     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-091     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-091     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-092     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-092     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-092     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-092     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ACUN-092     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2016                     N/A   TX         Dimmit
T0616ROW-001      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/22/2010                     N/A   TX         Dimmit
T0616ROW-002      PIPELINE EASEMENT O&G                    ALBERT WILEY BLAKEWAY                            SN EF MAVERICK LLC                                 06/25/2012                     N/A   TX         Dimmit
T0616ROW-002      PIPELINE EASEMENT O&G                    AMY ELIZABETH BLAKEWAY                           SN EF MAVERICK LLC                                 06/25/2012                     N/A   TX         Dimmit
T0616ROW-002      PIPELINE EASEMENT O&G                    ANNETTE TUMLINSON BLAKEWAY                       SN EF MAVERICK LLC                                 06/25/2012                     N/A   TX         Dimmit
T0616ROW-003      PIPELINE EASEMENT O&G                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 10/01/2012                     N/A   TX         Dimmit
T0616ROW-003      PIPELINE EASEMENT O&G                    LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 10/01/2012                     N/A   TX         Dimmit
T0616ROW-004      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/09/2012                     N/A   TX         Dimmit
T0616ROW-005      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/21/2012                     N/A   TX         Dimmit
T0616ROW-006      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/21/2012                     N/A   TX         Dimmit
T0616ROW-007      SUBSURFACE EASEMENT                      COUNTY OF DIMMIT                                 SN EF MAVERICK LLC                                 02/14/2013                     N/A   TX         Dimmit
T0616ROW-008      WATER PIPELINE EASEMENT                  RUDOLFO SANTOSCOY                                SN EF MAVERICK LLC                                 08/01/2012                     N/A   TX         Dimmit
T0616ROW-009      WATER PIPELINE EASEMENT                  TEJAS SALES INTERNATIONAL LTD                    SN EF MAVERICK LLC                                 08/13/2012                     N/A   TX         Dimmit
T0616ROW-010      WATER PIPELINE EASEMENT                  BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 06/25/2011                     N/A   TX         Dimmit
T0616ROW-010      WATER PIPELINE EASEMENT                  LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 06/25/2011                     N/A   TX         Dimmit
T0616ROW-011      WATER PIPELINE EASEMENT                  BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 02/10/2013                     N/A   TX         Dimmit
T0616ROW-011      WATER PIPELINE EASEMENT                  LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 02/10/2013                     N/A   TX         Dimmit
T0616ROW-012      PIPELINE EASEMENT O&G                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 02/11/2013                     N/A   TX         Dimmit
T0616ROW-012      PIPELINE EASEMENT O&G                    LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 02/11/2013                     N/A   TX         Dimmit
T0616ROW-013      PIPELINE AND SURFACE SITE AGMT.          BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 08/29/2013                     N/A   TX         Dimmit
T0616ROW-013      PIPELINE AND SURFACE SITE AGMT.          LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 08/29/2013                     N/A   TX         Dimmit
T0616ROW-014      PIPELINE AND SURFACE SITE AGMT.          BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 02/25/2014                     N/A   TX         Dimmit
T0616ROW-014      PIPELINE AND SURFACE SITE AGMT.          LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 02/25/2014                     N/A   TX         Dimmit
T0616ROW-015      PIPELINE AND SURFACE SITE AGMT.          BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 04/14/2014                     N/A   TX         Dimmit




                                                                                                          Page 17
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 49 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0616ROW-015      PIPELINE AND SURFACE SITE AGMT.          LAW OFFICE OF FRANCISCO SALDANA JR               SN EF MAVERICK LLC                                 04/14/2014                     N/A   TX         Dimmit
T0616ROW-200      RIGHT OF WAY                             TEXAS DEPT OF TRANSPORTATION                     SN EF MAVERICK LLC                                 12/07/2011                     N/A   TX         Dimmit
T0616SUR-001      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/03/2011                     N/A   TX         Dimmit
T0616SUR-002      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/10/2010                     N/A   TX         Dimmit
T0616SUR-003      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0616SUR-004      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0616SUR-005      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         La Salle
T0616SUR-006      SURFACE USE AGREEMENT                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 05/18/2012                     N/A   TX         Dimmit
T0616SUR-007      SURFACE USE AGREEMENT                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 11/01/2012                     N/A   TX         Dimmit
T0616SUR-008      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/01/2012                     N/A   TX         Dimmit
T0616SUR-009      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2013                     N/A   TX         Dimmit
T0616SUR-010      SURFACE USE AGREEMENT                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 06/24/2013                     N/A   TX         Dimmit
T0616SUR-011      SURFACE USE AGREEMENT                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 06/24/2013                     N/A   TX         Dimmit
T0616SUR-012      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/01/2014                     N/A   TX         Dimmit
T0616SUR-013      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2014                     N/A   TX         Dimmit
T0616SUR-014      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2014                     N/A   TX         La Salle
T0616SUR-015      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/01/2014                     N/A   TX         Dimmit
T0616SUR-016      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2014                     N/A   TX         Dimmit
T0616SUR-017      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 10/01/2014                     N/A   TX         La Salle
T0616SUR-018      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 06/05/2015                     N/A   TX         La Salle
T0616SUR-019      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 03/14/2017                     N/A   TX         Dimmit
T0616SUR-020      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 01/29/2016                     N/A   TX         Dimmit
T0616SUR-021      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 01/29/2016                     N/A   TX         Dimmit
T0616SUR-022      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 01/29/2016                     N/A   TX         Dimmit
T0616SUR-023      CENTRAL PROCESSING FACLITY               BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 01/29/2016                     N/A   TX         Dimmit
T0616SUR-024      SURFACE USE AGREEMENT                    BRASK DIAMOND H RANCHES LP                       SN EF MAVERICK LLC                                 11/15/2010                     N/A   TX         Dimmit
T0616SUR-025      SURFACE USE AGREEMENT                    STATE OF TEXAS                                   SN EF MAVERICK LLC                                 12/01/2011                     N/A   TX         Dimmit
T0616SUR-100      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/05/2007                     N/A   TX         Dimmit
T0616SUR-101      PIPELINE EASEMENT O&G                    CHARLES W WILSON SR AND                          SN EF MAVERICK LLC                                 05/01/1994                     N/A   TX         Dimmit
T0616SUR-102      PIPELINE EASEMENT O&G                    CHARLES H BARRIER AND WIFE REBECCA               SN EF MAVERICK LLC                                 06/01/1994                     N/A   TX         Dimmit
T0616SUR-200      RIGHT OF WAY                             DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/30/2011                     N/A   TX         Dimmit
T0616SUR-201      RIGHT OF WAY                             DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/31/2011                     N/A   TX         Dimmit
T0617ROW-001      WATER PIPELINE EASEMENT                  RANCHO ENCANTADO LP                              SN EF MAVERICK LLC                                 07/10/2012                     N/A   TX         Dimmit
T0617ROW-001      WATER PIPELINE EASEMENT                  UHL FITZSIMONS & JEWETT PLLC                     SN EF MAVERICK LLC                                 07/10/2012                     N/A   TX         Dimmit
T0617ROW-002      WATER PIPELINE EASEMENT                  RANCHO ENCANTADO LP                              SN EF MAVERICK LLC                                 07/13/2013                     N/A   TX         Dimmit
T0617SUR-001      SURFACE USE AGREEMENT                    RANCHO ENCANTADO LP                              SN EF MAVERICK LLC                                 10/29/2009                     N/A   TX         Dimmit
T0617SUR-002      SURFACE USE AGREEMENT                    RANCHO ENCANTADO LP                              SN EF MAVERICK LLC                                 06/12/2011                     N/A   TX         Dimmit
T0617SUR-003      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/01/2013                     N/A   TX         Dimmit
T0617SUR-003      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/01/2013                     N/A   TX         La Salle
T0617SUR-004      SURFACE USE AGREEMENT                    RANCHO ENCANTADO LP                              SN EF MAVERICK LLC                                 05/29/2014                     N/A   TX         Dimmit
T0618ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit




                                                                                                          Page 18
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 50 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0618ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 07/08/2011                     N/A   TX         Dimmit
T0618ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 07/08/2018                     N/A   TX         Dimmit
T0618ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 07/08/2018                     N/A   TX         Dimmit
T0618ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 07/08/2018                     N/A   TX         Dimmit
T0618ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 07/08/2018                     N/A   TX         Dimmit
T0618ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 07/08/2018                     N/A   TX         Dimmit
T0618ACUN-011     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-011     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-011     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-011     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-011     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-012     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-012     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-012     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-012     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-012     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-013     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-013     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-013     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-013     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-013     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-014     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-014     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-014     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-014     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-014     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-015     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-015     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-015     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-015     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-015     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-016     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-016     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-016     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-016     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-016     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-017     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-017     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-017     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-017     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-017     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-018     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-018     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-018     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-018     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-018     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-019     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-019     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-019     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-019     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-019     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-020     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-020     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-020     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-020     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-020     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-021     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-021     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-021     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-021     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit




                                                                                                          Page 19
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 51 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0618ACUN-021     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/31/2011                     N/A   TX         Dimmit
T0618ACUN-022     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-022     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-022     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-022     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-022     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/23/2012                     N/A   TX         Dimmit
T0618ACUN-023     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-023     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-023     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-023     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-023     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-025     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-025     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-026     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-026     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-026     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-026     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-026     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/07/2013                     N/A   TX         Dimmit
T0618ACUN-027     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-027     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-027     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-027     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-027     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-028     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-028     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-028     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-028     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-028     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-029     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-029     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-029     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-029     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-029     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-030     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-030     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-030     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-030     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-030     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-031     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-031     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-031     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-031     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-031     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-032     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-032     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-032     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-032     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-032     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-034     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-034     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-034     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-034     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-034     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-035     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-035     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-035     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-035     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-035     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-036     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-036     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-036     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-036     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-036     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 20
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 52 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0618ACUN-037     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-037     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-037     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-037     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-037     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-038     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-038     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-038     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-038     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-038     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-039     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-039     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-039     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-039     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-039     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-040     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-040     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-040     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-040     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-040     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-041     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-041     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-041     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-041     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-041     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-042     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-042     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-042     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-042     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-042     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-043     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-043     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-043     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-043     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-043     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-044     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-044     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-044     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-044     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-044     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-046     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-046     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-046     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-046     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-046     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-047     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-047     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-047     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-047     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-047     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-048     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-048     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-048     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-048     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-048     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-049     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-049     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-049     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-049     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-049     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-050     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-050     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-050     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-050     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-050     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-051     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-051     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-051     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-051     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-051     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-052     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 21
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 53 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0618ACUN-052     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-052     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-052     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-052     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-053     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-053     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-053     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-053     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-053     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-054     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-054     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-054     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-054     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-054     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-055     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-055     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-055     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-055     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-055     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-056     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-056     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-056     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-056     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-056     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-057     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-057     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-057     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-057     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-057     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-062     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-062     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-062     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-062     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-062     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-063     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-063     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-063     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-063     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-063     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-064     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-064     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-064     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-064     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-064     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-065     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-065     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-065     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-065     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-065     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-066     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-066     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-066     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-066     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-066     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-067     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-067     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-067     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-067     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-067     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-068     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-068     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-068     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-068     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-068     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-069     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-069     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-069     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-069     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-069     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-070     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-070     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit




                                                                                                          Page 22
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 54 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0618ACUN-070     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-070     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-070     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0618ACUN-072     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0618ACUN-072     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0618ACUN-072     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0618ACUN-072     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0618ACUN-072     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0618ACUN-074     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-074     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-074     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-074     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ACUN-074     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 03/01/2016                     N/A   TX         Dimmit
T0618ROW-001      PIPELINE EASEMENT O&G                    WILLIAM KENNETH SPARKS AND                       SN EF MAVERICK LLC                                 07/13/2011                     N/A   TX         Dimmit
T0618ROW-002      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/10/2011                     N/A   TX         Dimmit
T0618ROW-003      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/10/2011                     N/A   TX         Dimmit
T0618ROW-004      PIPELINE AND SURFACE SITE AGMT.          MARY LOIS FRIDAY HULSMAN                         SN EF MAVERICK LLC                                 09/05/2012                     N/A   TX         Dimmit
T0618ROW-005      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/03/2012                     N/A   TX         Dimmit
T0618ROW-006      WATER PIPELINE EASEMENT                  WILL ALSTON BEINHORN                             SN EF MAVERICK LLC                                 02/15/2013                     N/A   TX         Dimmit
T0618ROW-007      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/24/2011                     N/A   TX         Dimmit
T0618ROW-008      WATER PIPELINE EASEMENT                  COTULLA LAND & INVESTMENTS LTD                   SN EF MAVERICK LLC                                 10/09/2013                     N/A   TX         Dimmit
T0618ROW-008      WATER PIPELINE EASEMENT                  COTULLA LAND & INVESTMENTS LTD                   SN EF MAVERICK LLC                                 10/09/2013                     N/A   TX         Webb
T0618ROW-009      WATER PIPELINE EASEMENT                  DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/17/2014                     N/A   TX         Dimmit
T0618ROW-010      WATER PIPELINE EASEMENT                  WILL ALSTON BEINHORN                             SN EF MAVERICK LLC                                 02/06/2014                     N/A   TX         Dimmit
T0618ROW-011      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/12/2012                     N/A   TX         Dimmit
T0618SUR-001      SURFACE USE AGREEMENT                    GARY AND LORNA ECKHARDT                          SN EF MAVERICK LLC                                 12/30/2011                     N/A   TX         Dimmit
T0618SUR-002      SURFACE USE AGREEMENT                    MARY LOIS FRIDAY HULSMAN                         SN EF MAVERICK LLC                                 12/30/2011                     N/A   TX         Dimmit
T0618SUR-003      SURFACE USE AGREEMENT                    WILL ALSTON BEINHORN                             SN EF MAVERICK LLC                                 03/06/2006                     N/A   TX         Dimmit
T0618SUR-004      SUBSURFACE EASEMENT                      DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/01/2011                     N/A   TX         Dimmit
T0618SUR-005      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 10/01/2013                     N/A   TX         Dimmit
T0618SUR-006      SURFACE USE AGREEMENT                    EL PESCADO MINERALS LTD                          SN EF MAVERICK LLC                                 08/01/2013                     N/A   TX         Dimmit
T0618SUR-007      SURFACE USE AGREEMENT                    EL PESCADO MINERALS LTD                          SN EF MAVERICK LLC                                 08/01/2013                     N/A   TX         Dimmit
T0618SUR-008      SURFACE USE AGREEMENT                    EL PESCADO MINERALS LTD                          SN EF MAVERICK LLC                                 08/23/2013                     N/A   TX         Dimmit
T0618SUR-009      SUBSURFACE EASEMENT                      CHARLES NOLAN SMITH                              SN EF MAVERICK LLC                                 02/13/2014                     N/A   TX         Dimmit
T0618SUR-009      SUBSURFACE EASEMENT                      KEVIN RAY SMITH                                  SN EF MAVERICK LLC                                 02/13/2014                     N/A   TX         Dimmit
T0618SUR-010      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2014                     N/A   TX         Dimmit
T0618SUR-011      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/01/2014                     N/A   TX         Dimmit
T0619ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-001     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-001     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 23
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 55 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-011     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-011     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-011     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-011     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-011     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-012     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-012     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-012     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-012     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-012     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/01/2016                     N/A   TX         Dimmit
T0619ACUN-014     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-014     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-014     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-014     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-014     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-015     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-015     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-015     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-015     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-015     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-016     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-016     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-016     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-016     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-016     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-017     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-017     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-017     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-017     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-017     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-018     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-018     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-018     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-018     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-018     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-019     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-019     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-019     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-019     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-019     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-020     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-020     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-020     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-020     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-020     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-021     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-021     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-021     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-021     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-021     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-022     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-022     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-022     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-022     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-022     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 24
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 56 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-023     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-023     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-023     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-023     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-023     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-025     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-025     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-026     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-026     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-026     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-026     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-026     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-027     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-027     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-027     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-027     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-027     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-028     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-028     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-028     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-028     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-028     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-029     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-029     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-029     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-029     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-029     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-030     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-030     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-030     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-030     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-030     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-031     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-031     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-031     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-031     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-031     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-032     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-032     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-032     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-032     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-032     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-033     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-033     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-033     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-033     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-033     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-034     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-034     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-034     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-034     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-034     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-035     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-035     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-035     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-035     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-035     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-036     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-036     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-036     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-036     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-036     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-037     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 25
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 57 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-037     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-037     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-037     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-037     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-038     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-038     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-038     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-038     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-038     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-039     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-039     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-039     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-039     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-039     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-040     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-040     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-040     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-040     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-040     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-042     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-042     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-042     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-042     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-042     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-043     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-043     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-043     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-043     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-043     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-044     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-044     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-044     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-044     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-044     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-045     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-045     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-045     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-045     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-045     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-046     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-046     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-046     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-046     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-046     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-047     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/16/2016                     N/A   TX         Dimmit
T0619ACUN-047     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/16/2016                     N/A   TX         Dimmit
T0619ACUN-047     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/16/2016                     N/A   TX         Dimmit
T0619ACUN-047     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/16/2016                     N/A   TX         Dimmit
T0619ACUN-047     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/16/2016                     N/A   TX         Dimmit
T0619ACUN-048     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-048     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-048     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-048     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-048     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-049     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-049     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-049     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-049     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-049     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-050     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-050     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-050     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-050     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-050     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-051     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-051     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-051     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-051     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-051     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-052     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-052     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit




                                                                                                          Page 26
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 58 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-052     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-052     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-052     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-053     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-053     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-053     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-053     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-053     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-054     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-054     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-054     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-054     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-054     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-055     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-055     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-055     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-055     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-055     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-056     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-056     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-056     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-056     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-056     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-057     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-057     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-057     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-057     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-057     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-058     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-058     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-058     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-058     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-058     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-059     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-059     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-059     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-059     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-059     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-060     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-060     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-060     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-060     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-060     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-061     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-061     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-061     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-061     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-061     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-062     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-062     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-062     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-062     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-062     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-063     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-063     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-063     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-063     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-063     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-064     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-064     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-064     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-064     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-064     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-065     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-065     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-065     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-066     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-066     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-066     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-066     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-066     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit




                                                                                                          Page 27
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 59 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-067     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-067     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-067     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-067     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-067     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-068     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-068     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-068     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-068     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-068     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-069     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-069     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-069     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-069     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-069     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-070     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-070     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-070     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-070     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-070     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/18/2016                     N/A   TX         Dimmit
T0619ACUN-072     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-072     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-072     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-072     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-072     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-073     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-073     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-073     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-073     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-073     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-074     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-074     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-074     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-074     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-074     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-075     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-075     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-075     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-075     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-075     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-076     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-076     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-076     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-076     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-076     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-077     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-077     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-077     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-077     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-077     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-078     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-078     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-078     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-078     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-078     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-079     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-079     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-079     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-079     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-079     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-080     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-080     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-080     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-080     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-080     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-081     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-081     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-081     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-081     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-081     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-082     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit




                                                                                                          Page 28
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 60 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-082     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-082     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-082     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-082     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-083     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-083     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-083     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-083     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-083     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-084     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-084     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-084     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-084     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-084     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-085     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-085     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-085     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-085     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-085     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-086     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-086     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-086     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-086     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-086     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-087     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-087     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-087     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-087     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-087     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-088     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-088     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-088     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-088     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-088     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-089     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-089     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-089     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-089     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-089     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-090     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-090     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-090     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-090     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-090     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/25/2016                     N/A   TX         Dimmit
T0619ACUN-091     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-091     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-091     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-091     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-091     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-092     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-092     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-092     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-092     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-092     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-093     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-093     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-093     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-093     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-093     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-094     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-094     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-094     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-094     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-094     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-095     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-095     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-095     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-095     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-095     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-096     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-096     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 29
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 61 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-096     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-096     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-096     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-097     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-097     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-097     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-097     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-097     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-098     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-098     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-098     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-098     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-098     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-099     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-099     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-099     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-099     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-099     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-100     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-100     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-100     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-100     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-100     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-101     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-101     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-101     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-101     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-101     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-102     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-102     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-102     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-102     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-102     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-103     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-103     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-103     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-103     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-103     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-104     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-104     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-104     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-104     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-104     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-105     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-105     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-105     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-105     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-106     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-106     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-106     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-106     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-106     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-107     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-107     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-107     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-107     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-107     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-108     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-108     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-108     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-109     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-109     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-109     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-109     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-109     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-110     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-110     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-110     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-110     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-110     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-111     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 30
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 62 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-111     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-111     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-111     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-111     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-112     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-112     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-112     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-112     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-112     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-113     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-113     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-113     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-113     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-113     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-114     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-114     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-114     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-114     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-114     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-115     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-115     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-115     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-115     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-115     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-116     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-116     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-116     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-116     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-116     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0619ACUN-118     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 09/24/2014                     N/A   TX         Dimmit
T0619ACUN-118     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 09/24/2014                     N/A   TX         Dimmit
T0619ACUN-118     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 09/24/2014                     N/A   TX         Dimmit
T0619ACUN-118     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 09/24/2014                     N/A   TX         Dimmit
T0619ACUN-118     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 09/24/2014                     N/A   TX         Dimmit
T0619ACUN-124     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-124     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-124     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-124     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-124     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-125     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-125     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-125     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-125     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-125     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-126     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-126     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-126     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-126     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-126     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-127     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-127     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-127     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-127     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-127     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-128     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-128     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-128     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-128     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-128     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-129     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-129     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-129     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-129     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-129     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-131     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-131     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-131     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-131     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-131     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-132     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-132     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit




                                                                                                          Page 31
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 63 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619ACUN-132     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-132     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-132     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-133     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-133     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-133     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-133     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-133     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-134     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-134     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-134     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-134     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-134     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-135     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-135     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-135     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-135     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-135     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-136     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-136     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-136     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-136     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ACUN-136     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/30/2016                     N/A   TX         Dimmit
T0619ROW-001      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/21/2010                     N/A   TX         Dimmit
T0619ROW-002      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/13/2012                     N/A   TX         Dimmit
T0619ROW-003      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/31/2011                     N/A   TX         Dimmit
T0619ROW-004      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/01/2012                     N/A   TX         Dimmit
T0619ROW-005      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/09/2012                     N/A   TX         Dimmit
T0619ROW-006      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/15/2012                     N/A   TX         Dimmit
T0619ROW-007      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/04/2012                     N/A   TX         Dimmit
T0619ROW-008      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/03/2012                     N/A   TX         Dimmit
T0619ROW-009      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/19/2012                     N/A   TX         Dimmit
T0619ROW-010      PIPELINE EASEMENT O&G                    MPT FARM LLC                                     SN EF MAVERICK LLC                                 03/01/2012                     N/A   TX         Dimmit
T0619ROW-011      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/26/2013                     N/A   TX         Dimmit
T0619ROW-012      PIPELINE EASEMENT O&G                    LEONARD L SCARCELLA                              SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-013      PIPELINE EASEMENT O&G                    JOHN MARK FACHORN                                SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-014      PIPELINE EASEMENT O&G                    REGINA LYNN ANDREWS                              SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-015      PIPELINE EASEMENT O&G                    RITA FRAILICKS                                   SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-016      PIPELINE EASEMENT O&G                    RENEE DAWN MEDINA                                SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-017      PIPELINE EASEMENT O&G                    STEVEN ROSS FACHORN AND                          SN EF MAVERICK LLC                                 07/19/2012                     N/A   TX         Dimmit
T0619ROW-018      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/09/2011                     N/A   TX         Dimmit
T0619ROW-019      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/25/2013                     N/A   TX         Dimmit
T0619ROW-020      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/10/2014                     N/A   TX         Dimmit
T0619ROW-021      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/09/2014                     N/A   TX         Dimmit
T0619ROW-022      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/05/2013                     N/A   TX         Dimmit
T0619ROW-023      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/16/2012                     N/A   TX         Dimmit
T0619ROW-024      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2014                     N/A   TX         Dimmit
T0619ROW-025      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2014                     N/A   TX         Dimmit
T0619ROW-026      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/20/2014                     N/A   TX         Dimmit
T0619ROW-027      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/11/2014                     N/A   TX         Dimmit
T0619ROW-028      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/20/2014                     N/A   TX         Dimmit
T0619ROW-029      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/29/2012                     N/A   TX         Dimmit
T0619ROW-030      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/01/2012                     N/A   TX         Dimmit
T0619ROW-031      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/19/2012                     N/A   TX         Dimmit
T0619ROW-032      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/26/2012                     N/A   TX         Dimmit
T0619ROW-033      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/23/2015                     N/A   TX         Dimmit
T0619ROW-034      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/11/2015                     N/A   TX         Dimmit
T0619ROW-035      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/30/2015                     N/A   TX         Dimmit
T0619SUR-001      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/01/2006                     N/A   TX         Dimmit
T0619SUR-002      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/11/2011                     N/A   TX         Dimmit
T0619SUR-003      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/11/2011                     N/A   TX         Dimmit
T0619SUR-004      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/06/2010                     N/A   TX         Dimmit
T0619SUR-005      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/22/2010                     N/A   TX         Dimmit
T0619SUR-006      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/19/2011                     N/A   TX         Dimmit
T0619SUR-007      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/08/2011                     N/A   TX         Dimmit
T0619SUR-008      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/08/2011                     N/A   TX         Dimmit
T0619SUR-009      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/17/2011                     N/A   TX         Dimmit
T0619SUR-010      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/17/2011                     N/A   TX         Dimmit
T0619SUR-011      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/17/2011                     N/A   TX         Dimmit
T0619SUR-012      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/09/2012                     N/A   TX         Dimmit
T0619SUR-013      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/09/2012                     N/A   TX         Dimmit




                                                                                                          Page 32
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 64 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0619SUR-014      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0619SUR-015      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0619SUR-016      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0619SUR-017      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2012                     N/A   TX         Dimmit
T0619SUR-018      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 10/10/2011                     N/A   TX         Dimmit
T0619SUR-019      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 10/10/2011                     N/A   TX         Dimmit
T0619SUR-020      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2012                     N/A   TX         Dimmit
T0619SUR-021      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2012                     N/A   TX         Dimmit
T0619SUR-022      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2012                     N/A   TX         Dimmit
T0619SUR-023      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2012                     N/A   TX         Dimmit
T0619SUR-024      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/23/2011                     N/A   TX         Dimmit
T0619SUR-025      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/10/2011                     N/A   TX         Dimmit
T0619SUR-026      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2013                     N/A   TX         Dimmit
T0619SUR-027      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2013                     N/A   TX         Dimmit
T0619SUR-028      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2013                     N/A   TX         Dimmit
T0619SUR-029      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2013                     N/A   TX         Dimmit
T0619SUR-030      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2013                     N/A   TX         Dimmit
T0619SUR-031      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2013                     N/A   TX         Dimmit
T0619SUR-032      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2013                     N/A   TX         Dimmit
T0619SUR-033      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2013                     N/A   TX         Dimmit
T0619SUR-034      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2013                     N/A   TX         Dimmit
T0619SUR-035      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/01/2013                     N/A   TX         Dimmit
T0619SUR-036      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/01/2013                     N/A   TX         Dimmit
T0619SUR-037      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/01/2013                     N/A   TX         Dimmit
T0619SUR-038      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/01/2013                     N/A   TX         Dimmit
T0619SUR-039      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 06/01/2013                     N/A   TX         Dimmit
T0619SUR-040      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/22/2013                     N/A   TX         Dimmit
T0619SUR-041      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/22/2013                     N/A   TX         Dimmit
T0619SUR-042      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/14/2013                     N/A   TX         Dimmit
T0619SUR-043      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/14/2013                     N/A   TX         Dimmit
T0619SUR-044      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/14/2013                     N/A   TX         Dimmit
T0619SUR-045      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2013                     N/A   TX         Dimmit
T0619SUR-046      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2013                     N/A   TX         Dimmit
T0619SUR-047      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/01/2013                     N/A   TX         Dimmit
T0619SUR-048      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/01/2013                     N/A   TX         Dimmit
T0619SUR-049      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/01/2014                     N/A   TX         Dimmit
T0619SUR-050      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/01/2014                     N/A   TX         Dimmit
T0619SUR-051      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2014                     N/A   TX         Dimmit
T0619SUR-052      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/01/2014                     N/A   TX         Dimmit
T0619SUR-053      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/01/2014                     N/A   TX         Dimmit
T0619SUR-054      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 08/01/2014                     N/A   TX         Dimmit
T0619SUR-055      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/01/2014                     N/A   TX         Dimmit
T0619SUR-056      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/01/2014                     N/A   TX         Dimmit
T0619SUR-057      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/01/2015                     N/A   TX         Dimmit
T0619SUR-058      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/01/2015                     N/A   TX         Dimmit
T0619SUR-059      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/01/2015                     N/A   TX         Dimmit
T0619SUR-060      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 10/01/2015                     N/A   TX         Dimmit
T0619SUR-061      SUBSURFACE EASEMENT                      DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 01/16/2018                     N/A   TX         Dimmit
T0619SUR-062      SUBSURFACE EASEMENT                      DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/15/2018                     N/A   TX         Dimmit
T0619SUR-063      SUBSURFACE EASEMENT                      DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/15/2018                     N/A   TX         Dimmit
T0619SUR-064      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/23/2018                     N/A   TX         Dimmit
T0619SUR-065      SUBSURFACE EASEMENT                      GUAYCON HOLDINGS LTD                             SN EF MAVERICK LLC                                 06/01/2018                     N/A   TX         Dimmit
T0620ACUN-013     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/06/2016                     N/A   TX         Dimmit
T0620ACUN-013     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/06/2016                     N/A   TX         Dimmit
T0620ACUN-013     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/06/2016                     N/A   TX         Dimmit
T0620ACUN-013     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/06/2016                     N/A   TX         Dimmit
T0620ACUN-013     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/06/2016                     N/A   TX         Dimmit
T0620ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-025     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ACUN-025     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 01/21/2011                     N/A   TX         Dimmit
T0620ROW-001      WATER PIPELINE EASEMENT                  ROGERS DENTONIO RANCH LTD                        SN EF MAVERICK LLC                                 12/20/2012                     N/A   TX         Dimmit
T0620ROW-002      WATER PIPELINE EASEMENT                  ROGERS DENTONIO RANCH LTD                        SN EF MAVERICK LLC                                 02/24/2013                     N/A   TX         Dimmit
T0620ROW-003      WATER PIPELINE EASEMENT                  MAUND FAMILY LIMITED PARTNERSHIP                 SN EF MAVERICK LLC                                 02/22/2013                     N/A   TX         Dimmit
T0620ROW-004      WATER PIPELINE EASEMENT                  MAUND FAMILY LIMITED PARTNERSHIP                 SN EF MAVERICK LLC                                 04/01/2013                     N/A   TX         Dimmit




                                                                                                          Page 33
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 65 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0620SUR-001      SURFACE USE AGREEMENT                    MAUND FAMILY LIMITED PARTNERSHIP                 SN EF MAVERICK LLC                                 03/06/2006                     N/A   TX         Dimmit
T0620SUR-002      SURFACE USE AGREEMENT                    ROGERS DENTONIO RANCH LTD                        SN EF MAVERICK LLC                                 03/27/2012                     N/A   TX         Dimmit
T0620SUR-003      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 03/06/2006                     N/A   TX         Dimmit
T0620SUR-004      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 12/01/2010                     N/A   TX         Dimmit
T0620SUR-005      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 05/01/2011                     N/A   TX         Dimmit
T0620SUR-006      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 04/01/2012                     N/A   TX         Dimmit
T0620SUR-007      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 02/21/2013                     N/A   TX         Dimmit
T0620SUR-008      SURFACE USE AGREEMENT                    THOMAS R BRANUM AND BECKY L BRANUM               SN EF MAVERICK LLC                                 04/25/2013                     N/A   TX         Dimmit
T0620SUR-009      SURFACE USE AGREEMENT                    SOUTH SPUR LP                                    SN EF MAVERICK LLC                                 04/15/2014                     N/A   TX         Dimmit
T0621ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 06/20/2016                     N/A   TX         Dimmit
T0621ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 06/20/2016                     N/A   TX         Dimmit
T0621ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 06/20/2016                     N/A   TX         Dimmit
T0621ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 06/20/2016                     N/A   TX         Dimmit
T0621ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 06/20/2016                     N/A   TX         Dimmit
T0621ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-011     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-011     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-011     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-011     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-011     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-012     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-012     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-012     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-012     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-012     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-013     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-013     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-013     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-013     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-013     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-014     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-014     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-014     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-014     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-014     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-015     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-015     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-015     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-015     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-015     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-016     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-016     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit




                                                                                                          Page 34
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 66 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0621ACUN-016     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-016     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-016     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-017     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-017     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-017     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-017     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-017     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-018     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-018     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-018     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-018     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-018     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-019     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-019     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-019     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-019     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-019     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-020     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-020     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-020     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-020     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-020     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-021     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-021     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-021     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-021     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-021     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-022     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-022     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-022     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-022     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-022     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-023     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-023     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-023     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-023     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-023     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-026     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-026     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-026     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-026     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-026     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-027     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-027     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-027     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-027     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-027     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-028     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-028     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-028     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-028     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-028     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-029     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-029     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-029     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-029     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ACUN-029     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/01/2016                     N/A   TX         Dimmit
T0621ROW-001      PIPELINE EASEMENT O&G                    HUGH A FITZSIMONS III                            SN EF MAVERICK LLC                                 11/05/2009                     N/A   TX         Dimmit
T0621ROW-002      PIPELINE EASEMENT O&G                    LA BANDERA RANCH LP                              SN EF MAVERICK LLC                                 10/23/2009                     N/A   TX         Dimmit
T0621ROW-003      SURFACE USE AGREEMENT                    BLACKBRUSH OIL & GAS LP                          SN EF MAVERICK LLC                                 09/22/2011                     N/A   TX         Dimmit
T0621ROW-003      SURFACE USE AGREEMENT                    PRIME OPERATING COMPANY                          SN EF MAVERICK LLC                                 09/22/2011                     N/A   TX         Dimmit
T0621ROW-004      WATER PIPELINE EASEMENT                  COUNTY OF DIMMIT REG COMPLIANCE OFF              SN EF MAVERICK LLC                                 03/07/2013                     N/A   TX         Dimmit




                                                                                                          Page 35
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 67 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0621ROW-005      WATER PIPELINE EASEMENT                  1812 PARTNERS LTD                                SN EF MAVERICK LLC                                 03/15/2013                     N/A   TX         Dimmit
T0621ROW-006      WATER PIPELINE EASEMENT                  FAITH RANCH, LP                                  SN EF MAVERICK LLC                                 06/01/2013                     N/A   TX         Maverick
T0621ROW-007      WATER PIPELINE EASEMENT                  1812 PARTNERS LTD                                SN EF MAVERICK LLC                                 06/06/2013                     N/A   TX         Dimmit
T0621ROW-008      WATER PIPELINE EASEMENT                  LA BANDERA RANCH LP                              SN EF MAVERICK LLC                                 10/01/2018                     N/A   TX         Dimmit
T0621SUR-001      SURFACE USE AGREEMENT                    1812 PARTNERS LTD                                SN EF MAVERICK LLC                                 12/22/2005                     N/A   TX         Dimmit
T0621SUR-002      SURFACE USE AGREEMENT                    FITZSIMONS OIL & GAS MGMT TST                    SN EF MAVERICK LLC                                 04/30/2014                     N/A   TX         Dimmit
T0621SUR-003      SURFACE USE AGREEMENT                    FITZSIMONS OIL & GAS MGMT TST                    SN EF MAVERICK LLC                                 04/30/2014                     N/A   TX         Dimmit
T0622ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-001     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-001     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 10/29/2014                     N/A   TX         Maverick
T0622ROW-001      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/16/2010                     N/A   TX         Maverick
T0622ROW-002      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/16/2010                     N/A   TX         Maverick
T0622ROW-003      PIPELINE EASEMENT O&G                    RIO BRAVO LAND CO                                SN EF MAVERICK LLC                                 04/07/2011                     N/A   TX         Maverick
T0622ROW-004      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/09/2011                     N/A   TX         Maverick
T0622ROW-005      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/09/2011                     N/A   TX         Maverick
T0622ROW-006      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/16/2010                     N/A   TX         Maverick
T0622ROW-007      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/16/2010                     N/A   TX         Maverick
T0622ROW-008      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/16/2010                     N/A   TX         Maverick
T0622ROW-009      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/08/2013                     N/A   TX         Maverick
T0622ROW-010      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/07/2014                     N/A   TX         Maverick
T0622ROW-011      PIPELINE AND SURFACE SITE AGMT.          DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/25/2014                     N/A   TX         Maverick
T0622ROW-012      PIPELINE EASEMENT O&G                    INDIO FAITH LAND CO LLC                          SN EF MAVERICK LLC                                 02/25/2014                     N/A   TX         Maverick
T0622SUR-001      SURFACE USE AGREEMENT                    WESLEY WEST MINERALS LTD                         SN EF MAVERICK LLC                                 06/09/2006                     N/A   TX         Maverick
T0622SUR-005      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/18/2011                     N/A   TX         Maverick




                                                                                                          Page 36
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 68 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0622SUR-006      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 02/18/2011                     N/A   TX         Maverick
T0622SUR-007      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/23/2011                     N/A   TX         Maverick
T0622SUR-008      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 03/23/2011                     N/A   TX         Maverick
T0622SUR-009      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/02/2011                     N/A   TX         Maverick
T0622SUR-010      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/02/2011                     N/A   TX         Maverick
T0622SUR-011      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/02/2011                     N/A   TX         Maverick
T0622SUR-012      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/08/2011                     N/A   TX         Maverick
T0622SUR-013      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/30/2012                     N/A   TX         Maverick
T0622SUR-014      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/30/2012                     N/A   TX         Maverick
T0622SUR-015      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 04/30/2012                     N/A   TX         Maverick
T0622SUR-016      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 11/19/2012                     N/A   TX         Maverick
T0622SUR-017      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/01/2013                     N/A   TX         Maverick
T0622SUR-018      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 05/01/2013                     N/A   TX         Maverick
T0622SUR-019      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 12/19/2013                     N/A   TX         Maverick
T0622SUR-020      SURFACE USE AGREEMENT                    CMR ENERGY LP                                    SN EF MAVERICK LLC                                 11/25/2013                     N/A   TX         Maverick
T0622SUR-020      SURFACE USE AGREEMENT                    COMANCHE MAVERICK RANCH                          SN EF MAVERICK LLC                                 11/25/2013                     N/A   TX         Maverick
T0622SUR-020      SURFACE USE AGREEMENT                    COMANCHE MAVERICK RANCH INVMTS LP                SN EF MAVERICK LLC                                 11/25/2013                     N/A   TX         Maverick
T0622SUR-020      SURFACE USE AGREEMENT                    LOCKE LORD LLP                                   SN EF MAVERICK LLC                                 11/25/2013                     N/A   TX         Maverick
T0622SUR-021      SURFACE USE AGREEMENT                    INDIO FAITH LAND CO LLC                          SN EF MAVERICK LLC                                 01/29/2007                     N/A   TX         Maverick
T0622SUR-021      SURFACE USE AGREEMENT                    RIO BRAVO LAND CO                                SN EF MAVERICK LLC                                 01/29/2007                     N/A   TX         Maverick
T0622SUR-021      SURFACE USE AGREEMENT                    INDIO FAITH LAND CO LLC                          SN EF MAVERICK LLC                                 01/29/2007                     N/A   TX         Dimmit
T0622SUR-021      SURFACE USE AGREEMENT                    RIO BRAVO LAND CO                                SN EF MAVERICK LLC                                 01/29/2007                     N/A   TX         Dimmit
T0623ROW-001      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/29/2011                     N/A   TX         Webb
T0623ROW-001      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 07/29/2011                     N/A   TX         Dimmit
T0623SUR-001      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/01/2013                     N/A   TX         Webb
T0624ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-001     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-001     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Maverick
T0624ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Maverick
T0624ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Maverick
T0624ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Maverick
T0624ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Maverick
T0624ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 12/03/2012                     N/A   TX         Webb
T0624ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 12/03/2012                     N/A   TX         Webb
T0624ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 12/03/2012                     N/A   TX         Webb
T0624ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 12/03/2012                     N/A   TX         Webb
T0624ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 12/03/2012                     N/A   TX         Webb
T0624ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb




                                                                                                          Page 37
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 69 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-011     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-011     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-011     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-011     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-011     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-012     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-012     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-012     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-012     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-012     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-013     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-013     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-013     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-013     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-013     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-014     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-014     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-014     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-014     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-014     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-015     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-015     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-015     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-015     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-015     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-016     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-016     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-016     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-016     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-016     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-017     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-017     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-017     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-017     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-017     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-018     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-018     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-018     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-018     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-018     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-019     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-019     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-019     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-019     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-019     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-020     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-020     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-020     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-020     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-020     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-021     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-021     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-021     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-021     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-021     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-022     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-022     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-022     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-022     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-022     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-023     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-023     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-023     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-023     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-023     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-024     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-024     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb




                                                                                                          Page 38
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 70 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-024     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-024     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-024     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-025     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-025     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-025     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-025     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-025     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/20/2012                     N/A   TX         Webb
T0624ACUN-026     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-026     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-026     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-026     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-026     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-027     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-027     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-027     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-027     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-027     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-028     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-028     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-028     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-028     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-028     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-029     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-029     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-029     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-029     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-029     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-030     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-030     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-030     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-030     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-030     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-031     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-031     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-031     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-031     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-031     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-032     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-032     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-032     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-032     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-032     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-033     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-033     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-033     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-033     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-033     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-034     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-034     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-034     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-034     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-034     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-035     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-035     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-035     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-035     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-035     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-036     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-036     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-036     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-036     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-036     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-037     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-037     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-037     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-037     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-037     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-038     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-038     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-038     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb




                                                                                                          Page 39
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 71 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-038     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-038     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-039     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-039     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-039     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-039     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-039     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-040     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-040     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-040     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-040     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-040     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-041     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-041     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-041     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-041     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-041     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-042     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-042     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-042     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-042     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-042     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-043     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-043     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-043     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-043     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-043     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-044     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-044     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-044     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-044     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-044     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-045     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-045     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-045     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-045     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-045     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-046     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-046     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-046     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-046     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-046     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-047     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-047     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-047     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-047     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-047     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-048     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-048     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-048     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-048     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-048     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-049     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-049     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-049     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-049     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-049     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-050     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-050     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-050     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-050     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-050     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-051     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-051     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-051     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-051     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-051     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 05/15/2014                     N/A   TX         Webb
T0624ACUN-052     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 12/18/2014                     N/A   TX         Webb
T0624ACUN-052     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 12/18/2014                     N/A   TX         Webb
T0624ACUN-052     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 12/18/2014                     N/A   TX         Webb
T0624ACUN-052     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 12/18/2014                     N/A   TX         Webb




                                                                                                          Page 40
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 72 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-052     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 12/18/2014                     N/A   TX         Webb
T0624ACUN-053     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-053     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-053     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-053     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-053     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-054     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-054     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-054     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-054     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-054     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-055     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-055     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-055     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-055     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-055     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-056     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-056     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-056     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-056     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-056     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-057     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-057     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-057     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-057     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-057     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-058     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-058     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-058     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-058     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-058     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-059     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-059     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-059     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-059     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-059     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-060     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-060     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-060     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-060     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-060     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-061     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-061     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-061     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-061     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-061     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-062     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-062     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-062     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-062     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-062     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-063     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-063     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-063     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-063     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-063     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-064     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-064     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-064     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-064     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-064     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-065     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-065     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-065     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-065     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-065     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-066     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-066     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-066     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-066     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-066     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb




                                                                                                          Page 41
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 73 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-067     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-067     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-067     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-067     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-067     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-068     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-068     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-068     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-068     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-068     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-069     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-069     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-069     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-069     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-069     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-070     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-070     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-070     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-070     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-070     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-071     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-071     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-071     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-071     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-071     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-072     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-072     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-072     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-072     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-072     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-073     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-073     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-073     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-073     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-073     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-074     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-074     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-074     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-074     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-074     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-075     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-075     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-075     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-075     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-075     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-076     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-076     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-076     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-076     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-076     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-077     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-077     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-077     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-077     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-077     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-078     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-078     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-078     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-078     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-078     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-079     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-079     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-079     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-079     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-079     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-080     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-080     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-080     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-080     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-080     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-081     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb




                                                                                                          Page 42
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 74 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-081     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-081     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-081     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-081     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-082     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-082     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-082     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-082     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-082     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-083     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-083     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-083     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-083     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-083     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-084     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-084     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-084     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-084     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-084     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-085     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-085     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-085     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-085     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-085     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-086     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-086     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-086     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-086     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-086     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-087     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-087     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-087     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-087     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-087     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-088     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-088     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-088     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-088     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-088     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-089     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-089     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-089     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-089     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-089     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 08/08/2012                     N/A   TX         Webb
T0624ACUN-090     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-090     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-090     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-090     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-090     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-091     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-091     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-091     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-091     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-091     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-092     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-092     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-092     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-092     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-092     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-093     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-093     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-093     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-093     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-093     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-094     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-094     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-094     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-094     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-094     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-095     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-095     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb




                                                                                                          Page 43
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 75 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                            Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                               Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                    Lessee Name/Counter Party Name                                     NET ACS         State         County
  Contract Code                                                                                                                                                  t Date
T0624ACUN-095     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-095     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-095     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-096     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-096     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-096     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-096     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-096     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-097     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-097     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-097     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-097     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-097     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-098     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-098     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-098     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-098     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-098     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-099     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-099     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-099     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-099     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-099     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-100     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-100     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-100     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-100     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-100     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-101     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-101     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-101     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-101     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-101     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-102     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-102     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-102     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-102     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-102     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-103     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-103     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-103     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-103     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-103     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-104     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-104     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-104     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-104     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-104     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-105     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-105     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-105     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-105     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-105     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-106     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-106     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-106     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-106     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-106     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-107     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                        SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-107     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                            SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-107     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                              SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-107     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                   SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ACUN-107     WELL TRACT DESIGNATION                   VENADO EF LP                                     SN EF MAVERICK LLC                                 04/09/2015                     N/A   TX         Webb
T0624ROW-001      PIPELINE EASEMENT O&G                    B L STANLEY LTD                                  SN EF MAVERICK LLC                                 11/28/2010                     N/A   TX         Webb
T0624ROW-002      PIPELINE EASEMENT O&G                    B L STANLEY LTD                                  SN EF MAVERICK LLC                                 06/01/2011                     N/A   TX         Webb
T0624ROW-003      PIPELINE EASEMENT O&G                    WORTHEY PROPERTIES LTD                           SN EF MAVERICK LLC                                 12/02/2010                     N/A   TX         Webb
T0624ROW-004      PIPELINE EASEMENT O&G                    WORTHEY PROPERTIES LTD                           SN EF MAVERICK LLC                                 12/02/2010                     N/A   TX         Webb
T0624ROW-005      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                SN EF MAVERICK LLC                                 09/30/2013                     N/A   TX         Webb
T0624ROW-006      PIPELINE EASEMENT O&G                    WORTHEY PROPERTIES LTD                           SN EF MAVERICK LLC                                 09/12/2013                     N/A   TX         Webb
T0624ROW-007      WATER PIPELINE EASEMENT                  B L STANLEY LTD                                  SN EF MAVERICK LLC                                 10/09/2013                     N/A   TX         Webb
T0624ROW-008      WATER PIPELINE EASEMENT                  WORTHEY PROPERTIES LTD                           SN EF MAVERICK LLC                                 01/22/2014                     N/A   TX         Webb




                                                                                                          Page 44
                               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 76 of 271
Debtor Name: SN EF Maverick, LLC                                                                                                                                                                              Case Number: 19-34516

                                              Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


   Lease No. /                                                                                                                                                  Lease/Contrac
                            Lease/Contract Type                     Lessor/Counter Party Name                      Lessee Name/Counter Party Name                                    NET ACS          State         County
  Contract Code                                                                                                                                                     t Date
T0624ROW-009      WATER PIPELINE EASEMENT                  B L STANLEY LTD                                   SN EF MAVERICK LLC                                      02/13/2014                N/A    TX         Webb
T0624SUR-001      ROAD RIGHT OF WAY                        B L STANLEY LTD                                   SN EF MAVERICK LLC                                      10/15/2008                N/A    TX         Webb
T0624SUR-002      ROAD RIGHT OF WAY                        WORTHEY PROPERTIES LTD                            SN EF MAVERICK LLC                                      03/01/2009                N/A    TX         Webb
T0624SUR-003      TOWER SITE (COMMUNICATIONS)              WORTHEY PROPERTIES LTD                            SN EF MAVERICK LLC                                      12/02/2010                N/A    TX         Webb
T0625SUR-001      PIPELINE AND SURFACE SITE AGMT.          ADELA A SMITH FAMILY LIMITED                      SN EF MAVERICK LLC                                      09/26/2011                N/A    TX         Dimmit
T0626ACUN-001     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-001     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-001     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-001     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-001     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-002     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-002     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-002     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-002     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-002     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-003     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-003     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-003     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-003     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-003     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-004     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-004     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-004     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-004     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-004     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-005     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-005     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-005     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-005     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-005     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-006     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-006     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-006     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-006     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-006     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-007     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-007     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-007     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-007     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-007     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-008     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-008     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-008     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-008     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-008     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-009     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-009     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-009     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-009     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-009     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-010     WELL TRACT DESIGNATION                   EAGLE FORD TX LP (EARNED)                         SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-010     WELL TRACT DESIGNATION                   GAVILAN RESOURCES LLC                             SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-010     WELL TRACT DESIGNATION                   MITSUI E&P TEXAS LP                               SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-010     WELL TRACT DESIGNATION                   SN EF UNSUB LP                                    SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ACUN-010     WELL TRACT DESIGNATION                   VENADO EF LP                                      SN EF MAVERICK LLC                                      08/01/2016                N/A    TX         Webb
T0626ROW-001      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      03/16/2012                N/A    TX         Dimmit
T0626ROW-002      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      11/25/2013                N/A    TX         Webb
T0626ROW-003      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      07/19/2013                N/A    TX         Webb
T0626ROW-003      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      07/19/2013                N/A    TX         Maverick
T0626ROW-004      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      04/10/2014                N/A    TX         Webb
T0626ROW-005      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      04/10/2014                N/A    TX         Webb
T0626ROW-006      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      04/09/2014                N/A    TX         Webb
T0626ROW-006      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      04/09/2014                N/A    TX         Dimmit
T0626ROW-007      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      01/23/2015                N/A    TX         Webb
T0626ROW-008      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      09/02/2014                N/A    TX         Dimmit
T0626ROW-009      PIPELINE EASEMENT O&G                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      03/20/2015                N/A    TX         Webb
T0626SUR-001      CENTRAL PROCESSING FACLITY               DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      11/19/2012                N/A    TX         Webb
T0626SUR-002      SURFACE USE AGREEMENT                    DOLPH BRISCOE III                                 SN EF MAVERICK LLC                                      05/25/2017                N/A    TX         Webb


                                                                                                      Description of Asset Account                                                Net Book Value
                                                           Oil and Natural Gas Properties Net of Accumulated Depreciation, Depletion, Amortization, and Impairment                     $285,311,060




                                                                                                            Page 45
              Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 77 of 271


'HEWRU1DPH 61()0DYHULFN//&                                                                      &DVH1XPEHU 

                                                   $VVHWV5HDODQG3HUVRQDO3URSHUW\

                                          3DUW4XHVWLRQ/LFHQVHVIUDQFKLVHVDQGUR\DOWLHV



                                              1HWERRNYDOXHRIGHEWRU V         9DOXDWLRQPHWKRGXVHGIRU &XUUHQWYDOXHRIGHEWRU V
*HQHUDOGHVFULSWLRQ
                                              LQWHUHVW                            FXUUHQWYDOXH              LQWHUHVW
1RQ([FOXVLYH6HLVPLF'DWD8VH/LFHQVH                          8QGHWHUPLQHG 1HW%RRN9DOXH                                8QGHWHUPLQHG
&RFKLQD'3HORQ'','GDWHG0DUFK
E\DQGEHWZHHQ$QDGDUNR3HWUROHXP
&RUSRUDWLRQ61()0DYHULFN//&61()
8Q6XE/3DQG*DYLODQ5HVRXUFHV//&
*HRSK\VLFDODQG6HLVPLF'DWD8VH                                 8QGHWHUPLQHG 1HW%RRN9DOXH                                8QGHWHUPLQHG
$JUHHPHQWGDWHG$SULOE\DQG
DPRQJ)LW]VLPRQV2LODQG*DV0DQDJHPHQW
7UXVW61()0DYHULFN//&61()8Q6XE
/3*DYLODQ5HVRXUFHV//&(DJOH)RUG7;
/39HQDGR()/30LWVXL( 37H[DV/3
(1*6DQ0LJXHO'HYHORSPHQW//&DQG
(71$(QHUJ\//&
$PHQGPHQW1RWR*HRSK\VLFDODQG                               8QGHWHUPLQHG 1HW%RRN9DOXH                                8QGHWHUPLQHG
6HLVPLF'DWD8VH$JUHHPHQWGDWHG
'HFHPEHUE\DQGDPRQJ)LW]VLPRQV
2LODQG*DV0DQDJHPHQW7UXVW61()
0DYHULFN//&61()8Q6XE/3*DYLODQ
5HVRXUFHV//&(DJOH)RUG7;/39HQDGR
()/30LWVXL( 37H[DV/3(1*6DQ
0LJXHO'HYHORSPHQW//&DQG(71$(QHUJ\
//&
-RLQW'6HLVPLF$FTXLVLWLRQ$JUHHPHQW                          8QGHWHUPLQHG 1HW%RRN9DOXH                                8QGHWHUPLQHG
GDWHG0D\E\DQGDPRQJ61()
0DYHULFN//&61()8Q6XE/3*DYLODQ
5HVRXUFHV//&(DJOH)RUG7;/39HQDGR
()/30LWVXL( 37H[DV/3(1*6DQ
0LJXHO'HYHORSPHQW//&DQG(71$(QHUJ\
//&
,7/LFHQVH$JUHHPHQW)OHHWPDWLFV86$//&                       8QGHWHUPLQHG 1HW%RRN9DOXH                                8QGHWHUPLQHG

                                                                                                         727$/                        
                                                                                                                     XQGHWHUPLQHGDPRXQWV




                                                                 3DJHRI
              Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 78 of 271


'HEWRU1DPH 61()0DYHULFN//&                                                                      &DVH1XPEHU 

                                                      $VVHWV5HDODQG3HUVRQDO3URSHUW\

                                      3DUW4XHVWLRQ,QWHUHVWVLQLQVXUDQFHSROLFLHVRUDQQXLWLHV



                                                                                                                   &XUUHQWYDOXHRIGHEWRU V
'HVFULSWLRQ                                  3ROLF\W\SH                           3ROLF\QXPEHU
                                                                                                                   LQWHUHVW
$//,(':25/'1$7,21$/$6685$1&(            ',5(&72562)),&(56                                                       8QGHWHUPLQHG
&2                                         /,$%,/,7<
%($=/(<,1685$1&(&2,1&                 ',5(&72562)),&(56                9&                                    8QGHWHUPLQHG
                                            /,$%,/,7<
%($=/(<,1685$1&(&2,1&                 ',5(&72562)),&(56                9%                                    8QGHWHUPLQHG
                                            /,$%,/,7<
(1'85$1&($0(5,&$1,1685$1&(&2            ',5(&72562)),&(56                '2;                                  8QGHWHUPLQHG
                                            /,$%,/,7<
)5(('2063(&,$/7<,1685$1&(&2             ',5(&72562)),&(56                ;0)                                      8QGHWHUPLQHG
                                            /,$%,/,7<
)5(('2063(&,$/7<,1685$1&(&2             ',5(&72562)),&(56                ;0)                                      8QGHWHUPLQHG
                                            /,$%,/,7<
,//,12,61$7,21$/,1685$1&(&2             ',5(&72562)),&(56                                                    8QGHWHUPLQHG
                                            /,$%,/,7<
,//,12,61$7,21$/,1685$1&(&2             ',5(&72562)),&(56                                                    8QGHWHUPLQHG
                                            /,$%,/,7<
//2<' 65(1$,66$1&(5(6<1',&$7(            ',5(&72562)),&(56                (//                                   8QGHWHUPLQHG
                                        /,$%,/,7<
//2<'69$/,'866<1',&$7(              (;&(66/,$%,/,7<32/,&<                &5&% 7DOERW                            8QGHWHUPLQHG
 7$/%27                                                                            (//%0; $VFRW
$6&276<1',&$7( $6&27
//2<'69$5,2866<1',&$7(6                   &21752/2):(//&$5(                -+%&-3(1(5*<                              8QGHWHUPLQHG
                                            &8672'< &21752/32/,&<               %'&-3
                                                                                   6HFWLRQ
//2<'69$5,2866<1',&$7(6                   )$&,/,7,(632/,&<                      -+%&-3(1(5*<                              8QGHWHUPLQHG
                                                                                   %'&-3
                                                                                   6HFWLRQ
//2<'69$5,2866<1',&$7(6                   %86,1(66,17(55837,21                 -+%&-3(1(5*<                              8QGHWHUPLQHG
                                            32/,&<                                 %'&-3
                                                                                   6HFWLRQ
1257+$0(5,&$163(&,$/7<                   ',5(&72562)),&(56                '2(                                  8QGHWHUPLQHG
,1685$1&(&2                               /,$%,/,7<
4%(,1685$1&(&253                         ',5(&72562)),&(56                43/                                      8QGHWHUPLQHG
                                            /,$%,/,7<
673$8/),5( 0$5,1(,1685$1&(&2 *(1(5$//,$%,/,7< 80%5(//$ =3301                                              8QGHWHUPLQHG
75$9(/(56                            32/,&<
673$8/),5( 0$5,1(,1685$1&(&2 $87232/,&<                                   =3301                              8QGHWHUPLQHG
75$9(/(56
;/63(&,$/7<,1685$1&(&2                  ',5(&72562)),&(56                (/8                                    8QGHWHUPLQHG
                                            /,$%,/,7<
;/63(&,$/7<,1685$1&(&2                  ',5(&72562)),&(56                (/8                                    8QGHWHUPLQHG
                                            /,$%,/,7<
                                                                                                           727$/                         
                                                                                                                        XQGHWHUPLQHGDPRXQWV

1DPHGSROLF\KROGHULV6DQFKH]2LO *DV&RUSRUDWLRQ




                                                                   3DJHRI
               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 79 of 271


'HEWRU1DPH 61()0DYHULFN//&                                                                       &DVH1XPEHU 

                                                     $VVHWV5HDODQG3HUVRQDO3URSHUW\

                        3DUW4XHVWLRQ2WKHUFRQWLQJHQWDQGXQOLTXLGDWHGFODLPVRUFDXVHVRIDFWLRQRIHYHU\QDWXUH



                                                                                                                    &XUUHQWYDOXHRIGHEWRU V
'HVFULSWLRQ                                    1DWXUHRIFODLP                       $PRXQWUHTXHVWHG
                                                                                                                    LQWHUHVW
$QDGDUNR( 32QVKRUH//&,QGHPQLILFDWLRQ ,QGHPQLILFDWLRQ&RXQWHU&ODLP                          8QGHWHUPLQHG                    8QGHWHUPLQHG
DULVLQJIURPFHUWDLQ36$GDWHG-DQXDU\

.HUU0F*HH2LO *DV2QVKRUH/3              ,QGHPQLILFDWLRQ&RXQWHU&ODLP                      8QGHWHUPLQHG                    8QGHWHUPLQHG
,QGHPQLILFDWLRQDULVLQJIURPFHUWDLQ36$GDWHG
-DQXDU\
                                                                                                           727$/                          
                                                                                                                         XQGHWHUPLQHGDPRXQWV




                                                                    3DJHRI
                 Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 80 of 271


  'HEWRU1DPH       61()0DYHULFN//&                                                            &DVH1XPEHU           

                                                   $VVHWV5HDODQG3HUVRQDO3URSHUW\

                                     3DUW4XHVWLRQ2WKHUSURSHUW\RIDQ\NLQGQRWDOUHDG\OLVWHG




  'HVFULSWLRQ                                                                    &XUUHQWYDOXHRIGHEWRU VLQWHUHVW

  3,3(/,1(,0%$/$1&( $66(7                                                                                                       

  (0%(''(''(5,9$7,9(&2175$&7667$                                                                                                    

  5(/$7('3$57<5(&(,9$%/(6(&23,3(/,1(//&                                                                                        

  *8$5$17<%$6)&25325$7,21&2175$&7 6 )25385&+$6(2)                                                                     8QGHWHUPLQHG
  3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<680,7202&25325$7,212)$0(5,&$6&2175$&7 6 )25                                                                 8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<:(677(;$6*$6,1&&2175$&7 6 )25385&+$6(2)                                                                 8QGHWHUPLQHG
  3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<0(5&85,$(1(5*<*5283/,0,7('&2175$&7 6 )25                                                                    8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<%133$5,%$6 1(:<25.1< &2175$&7 6 )25385&+$6(                                                              8QGHWHUPLQHG
  2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<7$5*$5(6285&(63$571(56/3&2175$&7 6 )25                                                                      8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<0,768, &2/7'&2175$&7 6 )25385&+$6(2)                                                                   8QGHWHUPLQHG
  3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<%3&25325$7,211257+$0(5,&$,1&&2175$&7 6 )25                                                                8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<7(&3(752/,17(51$&,21$/6/8&2175$&7 6 )25                                                                   8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<&(175,&$3/&&2175$&7 6 )25385&+$6(2)3+<6,&$/                                                                8QGHWHUPLQHG
  +<'52&$5%216,17+($028172)
  *8$5$17<1(;7(5$(1(5*<&$37,7$/+2/',1*6,1&&2175$&7 6                                                                8QGHWHUPLQHG
  )25385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  
  *8$5$17<7(1$6.$(1(5*<,1& 7(1$6.$(1(5*<+2/',1*//&                                                               8QGHWHUPLQHG
  &2175$&7 6 )25385&+$6(2)3+<6,&$/+<'52&$5%216,17+(
  $028172)
  *8$5$17<'7((1(5*<&2&2175$&7 6 )25385&+$6(2)                                                                       8QGHWHUPLQHG
  3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<2&&,'(17$/3(752/(80&25325$7,21&2175$&7 6 )25                                                                 8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  GUARANTY - TERNIUM INVESTMENTS S.ÀR.L.: CONTRACT(S) FOR                                                                       8QGHWHUPLQHG
  385&+$6(2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<75$),*85$*528337(/7'&2175$&7 6 )25385&+$6(                                                               8QGHWHUPLQHG
  2)3+<6,&$/+<'52&$5%216,17+($028172)
  *8$5$17<(1*,(6$&2175$&7 6 )25385&+$6(2)3+<6,&$/                                                                 8QGHWHUPLQHG
  +<'52&$5%216,17+($028172)
  ,17(5&203$1<5(&(,9$%/(6$1&+(=5(6285&(6//&                                                                                     

  ,17(5&203$1<5(&(,9$%/(61&$7$5,1$//&                                                                                       

  ,17(5&203$1<5(&(,9$%/(61&278//$$66(76//&                                                                                    

  ,17(5&203$1<5(&(,9$%/(613$/0(772//&                                                                                           

                                                                        727$/                                                     
                                                                                                                       XQGHWHUPLQHGDPRXQWV


Ύ^ĞĞ^ƵŵŵĂƌǇŽĨZĞůĂƚĞĚWĂƌƚǇZĞĐĞŝǀĂďůĞƐĂŶĚWĂǇĂďůĞƐ͘
                                                          3DJHRI
               Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 81 of 271
^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ͕ĞƚĂů
^ƵŵŵĂƌǇŽĨZĞůĂƚĞĚWĂƌƚǇZĞĐĞŝǀĂďůĞƐĂŶĚWĂǇĂďůĞƐ
ƐŽĨ:ƵůǇϯϭ͕ϮϬϭϵ


                                                                                                          ZĞůĂƚĞĚWĂƌƚǇ          ZĞůĂƚĞĚWĂƌƚǇ         EĞƚZĞĐĞŝǀĂďůĞͬ
                ŽƵŶƚĞƌƉĂƌƚǇͬdƌĂĚŝŶŐWĂƌƚǇ                                   ĞďƚŽƌ
                                                                                                          ZĞĐĞŝǀĂďůĞ;ĂͿ            WĂǇĂďůĞ;ďͿ             ;WĂǇĂďůĞͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                      ΨϭϬϳ͕ϰϬϴ͕Ϭϲϯ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EhZ,ŽůĚŝŶŐƐ͕>>                               Ψϱ͕ϳϲϴ͕ϬϳϮ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EWĂǇĂďůĞƐ͕>>                                   ΨϮϵϮ͕ϳϵϲ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EDĂƌƋƵŝƐ͕>>                                                          ;Ψϰϵ͕ϯϴϵ͕ϬϮϴͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EWĂůŵĞƚƚŽ͕>>                                                         ;Ψϯϯ͕ϭϲϴ͕ϳϵϰͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EĂƚĂƌŝŶĂ͕>>                                                          ;Ψϯ͕ϰϲϯ͕ϮϯϭͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EKƉĞƌĂƚŝŶŐ͕>>                                                         ;ΨϮ͕ϳϱϳ͕ϬϮϭͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^E&DĂǀĞƌŝĐŬ͕>>                                                       ;ΨϮ͕ϲϵϵ͕ϯϲϭͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EdD^͕>>                                                               ;Ψϭ͕ϳϵϮ͕ϳϯϯͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                  ^EŽƚƵůůĂƐƐĞƚƐ͕>>                                                    ;Ψϭ͕ϳϲϮ͕ϳϬϭͿ
  dŽƚĂůͲ^ĂŶĐŚĞǌKŝůΘ'ĂƐŽƌƉŽƌĂƚŝŽŶ                                                                        Ψϭϭϯ͕ϰϲϴ͕ϵϯϭ             ;Ψϵϱ͕ϬϯϮ͕ϴϲϵͿ             Ψϭϴ͕ϰϯϲ͕Ϭϲϭ

^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>WŶƚŝƚŝĞƐ
ĂƚĂƌŝŶĂDŝĚƐƚƌĞĂŵ͕>>                                        ^EĂƚĂƌŝŶĂ͕>>                                                             ;ΨϲϬ͕ϬϵϱͿ
WDŝĚͲŽŶƚŝŶĞŶƚ>>                                          ^EKƉĞƌĂƚŝŶŐ͕>>                                    Ψϭϰ͕ϵϵϱ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                       ΨϮϲ͕ϵϳϱ͕ϵϰϬ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^EWĂǇĂďůĞƐ͕>>                                       ΨϰϴϮ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^EKƉĞƌĂƚŝŶŐ͕>>                                                        ;ΨϮϰ͕ϬϮϲ͕ϴϮϭͿ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^EWĂůŵĞƚƚŽ͕>>                                                          ;Ψϭ͕ϲϬϲ͕ϯϰϴͿ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^EŽƚƵůůĂƐƐĞƚƐ͕>>                                                       ;Ψϲϰ͕ϰϬϲͿ
^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>W                                  ^EDĂƌƋƵŝƐ͕>>                                                               ;ΨϮ͕ϬϬϬͿ
^KWŝƉĞůŝŶĞ͕>>                                             ^EKƉĞƌĂƚŝŶŐ͕>>                                    ΨϮϰ͕ϲϳϵ
^KWŝƉĞůŝŶĞ͕>>                                             ^E&DĂǀĞƌŝĐŬ͕>>                                    Ψϴϵϯ
^W,ŽůĚŝŶŐƐ/s͕>>                                           ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                       Ψϭϯ͕ϲϰϱ͕Ϭϱϲ
^W,ŽůĚŝŶŐƐ/s͕>>                                           ^EĂƚĂƌŝŶĂ͕>>                                     ΨϲϬ͕Ϭϵϱ
^W,ŽůĚŝŶŐƐ/s͕>>                                           ^EKƉĞƌĂƚŝŶŐ͕>>                                                        ;Ψϭϰ͕ϰϵϵ͕ϲϰϵͿ
  dŽƚĂůͲ^ĂŶĐŚĞǌDŝĚƐƚƌĞĂŵWĂƌƚŶĞƌƐ>WŶƚŝƚŝĞƐ                                                                ΨϰϬ͕ϳϮϮ͕ϭϯϵ             ;ΨϰϬ͕Ϯϱϵ͕ϯϭϴͿ               ΨϰϲϮ͕ϴϮϭ

KƚŚĞƌZĞůĂƚĞĚWĂƌƚǇ
^ĂŶĐŚĞǌŶĞƌŐǇWĂƌƚŶĞƌƐ/͕>W                                  ^EWĂůŵĞƚƚŽ͕>>                                       ΨϮ͕ϭϵϴ
^ĂŶĐŚĞǌŶĞƌŐǇWĂƌƚŶĞƌƐ/͕>W                                  ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                                                   ;Ψϳϴ͕ϯϬϰͿ
^ĂŶĐŚĞǌŶĞƌŐǇWĂƌƚŶĞƌƐ/͕>W                                  ^EKƉĞƌĂƚŝŶŐ͕>>                                                            ;Ψϱϲ͕ϳϵϱͿ
^ĂŶĐŚĞǌKŝůΘϮϬϬϱŵƉůŽǇĞĞƐZŽǇĂůƚǇdƌƵƐƚ                     ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                       ΨϭϬ͕ϲϴϴ͕Ϯϱϱ
^ĂŶĐŚĞǌKŝůΘϮϬϬϱŵƉůŽǇĞĞƐZŽǇĂůƚǇdƌƵƐƚ                     ^EKƉĞƌĂƚŝŶŐ͕>>                                                        ;Ψϭϰ͕ϬϮϰ͕ϲϵϲͿ
^ĂŶĐŚĞǌKŝůΘ'ĂƐDĞǆŝĐŽ,ŽůĚŝŶŐƐ                              ^EKƉĞƌĂƚŝŶŐ͕>>                                      Ψϳ͕ϴϳϲ
^ĂŶƚĞƌƌĂ,ŽůĚŝŶŐƐ>>                                          ^EKƉĞƌĂƚŝŶŐ͕>>                                     Ψϯϯ͕ϯϵϲ
^ĂŶƚĞƌƌĂZĞƐŽƵƌĐĞƐ͕>>                                        ^EKƉĞƌĂƚŝŶŐ͕>>                                                            ;ΨϮϲ͕ϯϲϮͿ
^K'WĂƌƚŶĞƌƐ/͕>>                                            ^EKƉĞƌĂƚŝŶŐ͕>>                                      Ψϳ͕Ϭϴϭ
^K'WĂƌƚŶĞƌƐ/͕>>                                            ^ĂŶĐŚĞǌŶĞƌŐǇŽƌƉŽƌĂƚŝŽŶ                                                       ;ΨϮϱϴͿ
  dŽƚĂůͲKƚŚĞƌZĞůĂƚĞĚWĂƌƚŝĞƐ                                                                                 ΨϭϬ͕ϳϯϴ͕ϴϬϲ             ;Ψϭϰ͕ϭϴϲ͕ϰϭϱͿ             ;Ψϯ͕ϰϰϳ͕ϲϭϬͿ

EŽƚĞƐ͗
'ĞŶĞƌĂůEŽƚĞ͗/ŶĂĐĐŽƌĚĂŶĐĞǁŝƚŚ'W͕ƚŚĞĞďƚŽƌƐƌĞƉŽƌƚŶĞƚƌĞůĂƚĞĚƉĂƌƚǇƌĞĐĞŝǀĂďůĞĂŶĚƌĞůĂƚĞĚƉĂƌƚǇƉĂǇĂďůĞďĂůĂŶĐĞƐďĞƚǁĞĞŶůĞŐĂůĞŶƚŝƚŝĞƐ͘/ƚŝƐƚŚĞĞďƚŽƌƐ͛ŚŝƐƚŽƌŝĐĂůƉƌĂĐƚŝĐĞƚŽ
ĂĐĐƵŵƵůĂƚĞƌĞůĂƚĞĚƉĂƌƚǇƌĞĐĞŝǀĂďůĞƐĂŶĚƌĞůĂƚĞĚƉĂƌƚǇƉĂǇĂďůĞƐŽǀĞƌƚŝŵĞǁŝƚŚŝŶƌĞůĂƚĞĚƉĂƌƚǇĂĐĐŽƵŶƚƐ͘&ŽƌĞǆĂŵƉůĞ͕^ĂŶĐŚĞǌ͕ĨŽƌŝƚƐĞůĨĂŶĚŽŶďĞŚĂůĨŽĨƚŚĞĐŽŶƐŽůŝĚĂƚĞĚĞďƚŽƌĞŶƚŝƚŝĞƐ͕
ƉĂǇƐ^K'ĨŽƌ:ŽŝŶƚ/ŶƚĞƌĞƐƚŝůůŝŶŐ;͞:/͟ͿĂĚǀĂŶĐĞƐĂƐƉĂƌƚŽĨƚŚĞ^^ĂŶĚƌĞĐŽƌĚƐĂƌĞůĂƚĞĚƉĂƌƚǇƌĞĐĞŝǀĂďůĞǁŝƚŚ^K'ǁŚĞŶƚŚĞĐĂƐŚŝƐƉĂŝĚ͘^K'ƉĂǇƐĨŽƌǀĂƌŝŽƵƐĐŽƐƚƐŽŶďĞŚĂůĨŽĨƚŚĞ
ĞďƚŽƌƐ͕ǁŚŝĐŚĂƌĞƚŚĞŶĂůůŽĐĂƚĞĚĂŶĚĐŚĂƌŐĞĚďĂĐŬƚŽƚŚĞƐƉĞĐŝĨŝĐŝŶĚŝǀŝĚƵĂůĞŶƚŝƚŝĞƐƚŚƌŽƵŐŚƚŚĞ:/ƉƌŽĐĞƐƐ͘/ŶĐŽŶŶĞĐƚŝŽŶǁŝƚŚƚŚĞ:/ƉƌŽĐĞƐƐ͕ƌĞůĂƚĞĚƉĂƌƚǇƉĂǇĂďůĞƐĂƌĞƌĞĐŽƌĚĞĚŝŶƚŚĞ
ĞďƚŽƌƐ͛ĂĐĐŽƵŶƚŝŶŐƐǇƐƚĞŵĨŽƌƚŚĞƐƉĞĐŝĨŝĐŝŶĚŝǀŝĚƵĂůĞŶƚŝƚŝĞƐŽŶǁŚŽƐĞďĞŚĂůĨƐƵĐŚĞǆƉĞŶƐĞƐǁĞƌĞŝŶĐƵƌƌĞĚ͘ƐĂƌĞƐƵůƚŽĨƚŚĞƐĞŚŝƐƚŽƌŝĐĂůƉƌĂĐƚŝĐĞƐ͕ƚŚĞĞďƚŽƌƐ͛ďŽŽŬƐĂŶĚƌĞĐŽƌĚƐƌĞĨůĞĐƚ
ǀĂƌŝŽƵƐƌĞĐĞŝǀĂďůĞƐĂŶĚƉĂǇĂďůĞƐŽŶĂĐĐŽƵŶƚŽĨƚŚĞ^^ƚŚĂƚĂƌĞŽĨĨƐĞƚŽŶĂĐŽŶƐŽůŝĚĂƚĞĚďĂƐŝƐ͘

tŚŝůĞƚŚĞ^ƚĂƚĞŵĞŶƚƐĂŶĚ^ĐŚĞĚƵůĞƐĂƌĞĨŝůĞĚŽŶĂůĞŐĂůĞŶƚŝƚǇďĂƐŝƐ͕ƚŚĞƌĞĐĞŝǀĂďůĞƐĂŶĚƉĂǇĂďůĞƐďĞƚǁĞĞŶƚŚĞĞďƚŽƌƐĂŶĚ^K'ƐŚŽƵůĚďĞǀŝĞǁĞĚŽŶĂĐŽŶƐŽůŝĚĂƚĞĚ;ĂŶĚŶĞƚͿďĂƐŝƐĚƵĞƚŽ
ƚŚĞŚŝƐƚŽƌŝĐĂůĂƉƉƌŽĂĐŚƚŚĂƚŵĞĐŚĂŶŝĐĂůůǇĂůůŽǁƐŽĨĨƐĞƚƚŝŶŐďĂůĂŶĐĞƐƚŽŐƌŽǁŽǀĞƌƚŝŵĞ͘dŚĞĞďƚŽƌƐŚĂǀĞŝŶĐůƵĚĞĚĂ͞^ƵŵŵĂƌǇŽĨZĞůĂƚĞĚWĂƌƚǇZĞĐĞŝǀĂďůĞƐĂŶĚWĂǇĂďůĞƐ͟ĂƐŽĨ:ƵůǇϯϭ͕
ϮϬϭϵǁŝƚŚŝŶ^ĐŚĞĚƵůĞͬ͗ƐƐĞƚƐʹZĞĂůĂŶĚWĞƌƐŽŶĂůWƌŽƉĞƌƚǇWĂƌƚϭϭKƚŚĞƌƐƐĞƚƐYƵĞƐƚŝŽŶϳϳŽĨĞĂĐŚĞďƚŽƌǁŚŝĐŚƐƵŵŵĂƌŝǌĞƐŽŶĂĐŽŶƐŽůŝĚĂƚĞĚďĂƐŝƐƚŚĞŶĞƚƌĞůĂƚĞĚƉĂƌƚǇƌĞĐĞŝǀĂďůĞ
ĂŶĚƌĞůĂƚĞĚƉĂƌƚǇƉĂǇĂďůĞďĂůĂŶĐĞƐďĞƚǁĞĞŶůĞŐĂůĞŶƚŝƚŝĞƐ͘

;ĂͿZĞůĂƚĞĚWĂƌƚǇZĞĐĞŝǀĂďůĞƐĂƌĞĚŝƐĐůŽƐĞĚŽŶ^ĐŚĞĚƵůĞͬͲZĞĂůĂŶĚWĞƌƐŽŶĂůWƌŽƉĞƌƚǇ͕WĂƌƚϭϭ͗YƵĞƐƚŝŽŶϳϳͲKƚŚĞƌƉƌŽƉĞƌƚǇŽĨĂŶǇŬŝŶĚŶŽƚĂůƌĞĂĚǇůŝƐƚĞĚ͘

;ďͿZĞůĂƚĞĚWĂƌƚǇWĂǇĂďůĞƐĂƌĞĚŝƐĐůŽƐĞĚǁŝƚŚŝŶ^ĐŚĞĚƵůĞͬ&͗ƌĞĚŝƚŽƌƐtŚŽ,ĂǀĞhŶƐĞĐƵƌĞĚůĂŝŵƐWĂƌƚϮ͗ůůƌĞĚŝƚŽƌƐǁŝƚŚEŽŶƉƌŝŽƌŝƚǇhŶƐĞĐƵƌĞĚůĂŝŵƐ͘




                                                                                                                                                                                            RI
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 82 of 271



        61()0DYHULFN//&
                              6RXWKHUQ                        7H[DV

                   




;




'(/$:$5(75867&203$1<
                                                                                                                8QGHWHUPLQHG

                                         Describe the lien
*5(*25<'$1,(/675867$'0,1,675$725     *XDUDQWRURQ6HQLRU6HFXUHG)LUVW/LHQ1RWHVGDWHG
&25325$7(75867                          
/,77/()$//6'5,9(
:,/0,1*721'(


                                         ;

                      
                                         ;



;                                        ;
                                         ;




52<$/%$1.2)&$1$'$
                                                                                                                  8QGHWHUPLQHG

                                         Describe the lien
$*(1&<6(59,&(6*5283                    *XDUDQWRURQ6HQLRU6HFXUHG:RUNLQJ&DSLWDO
$7710$1$*(5$*(1&<
%$<675((77+)/225
6287+72:(5
7252172210-:
                                          ;

                      
                                          ;



 ;                                        ;
                                          ;




                                                                                                           
                                                                                                     XQGHWHUPLQHGDPRXQWV


                                                                                                                                    
                     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 83 of 271

'HEWRU             61()0DYHULFN//&
                                                                      
                                                                                                                                     &DVHQXPEHU LINQRZQ 
                 1DPH




              Additional Page                                                                                                                                          &ROXPQ$                                      &ROXPQ%
Part 1:                                                                                                                                                                $PRXQWRIFODLP                               9DOXHRIFROODWHUDO
                                                                                                                                                                       'RQRWGHGXFWWKH                            WKDWVXSSRUWVWKLV
                                                                                                                                                                       YDOXHRIFROODWHUDO                           FODLP
&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\
IURPWKHSUHYLRXVSDJH

   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      52<$/%$1.2)&$1$'$                                                                                                                                                                                                                          

      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HVFULEHWKHOLHQ
      $*(1&<6(59,&(6*5283                                                          *XDUDQWRURQ/HWWHURI&UHGLWLQWKH$PRXQWRIIRU
      $7710$1$*(5$*(1&<                                                           WKHEHQHILWRI&DUQHUR* 3//&
      %$<675((77+)/225
      6287+72:(5
      7252172210-:

      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     1R
                                                                                     




                                                                                     ;<HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV

   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      ($*/()25'7;/3                                                               $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HVFULEHWKHOLHQ
      6$1)(/,3(675((7                                                         'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
      68,7(                                                                      H[SLULQJ
      +2867217;




      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV



2IILFLDO)RUP'                      $GGLWLRQDO3DJHRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                                                          3DJHRI
                     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 84 of 271

'HEWRU             61()0DYHULFN//&
                                                                      
                                                                                                                                     &DVHQXPEHU LINQRZQ 
                 1DPH




              Additional Page                                                                                                                                          &ROXPQ$                                      &ROXPQ%
Part 1:                                                                                                                                                                $PRXQWRIFODLP                               9DOXHRIFROODWHUDO
                                                                                                                                                                       'RQRWGHGXFWWKH                            WKDWVXSSRUWVWKLV
                                                                                                                                                                       YDOXHRIFROODWHUDO                           FODLP
&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\
IURPWKHSUHYLRXVSDJH
   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      0,768,( 37(;$6/3                                                            $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HVFULEHWKHOLHQ
      32672$.%28/(9$5'                                                        'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
      68,7(                                                                     H[SLULQJ
      +2867217;




      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV

   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      0,768,( 37(;$6/3                                                            $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HVFULEHWKHOLHQ
      32672$.%28/(9$5'                                                        'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
      68,7(                                                                     H[SLULQJ
      +2867217;




      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV




2IILFLDO)RUP'                      $GGLWLRQDO3DJHRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                                                          3DJHRI
                     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 85 of 271

'HEWRU             61()0DYHULFN//&
                                                                      
                                                                                                                                     &DVHQXPEHU LINQRZQ 
                 1DPH




              Additional Page                                                                                                                                          &ROXPQ$                                      &ROXPQ%
Part 1:                                                                                                                                                                $PRXQWRIFODLP                               9DOXHRIFROODWHUDO
                                                                                                                                                                       'RQRWGHGXFWWKH                            WKDWVXSSRUWVWKLV
                                                                                                                                                                       YDOXHRIFROODWHUDO                           FODLP
&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\
IURPWKHSUHYLRXVSDJH
   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      52<$/%$1.2)&$1$'$$6&2//$7(5$/                                           $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    
      75867((
                                                                                     'HVFULEHWKHOLHQ
      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
      (5167 <281*72:(5'2&80(17$7,21                                            H[SLULQJ 5HODWHVWRRUJLQLDOILOLQJQXPEHU
       6(&85,7<                                                                     
      %$<675((7
      7+)/225
      7252172210.+
      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV

   &UHGLWRU VQDPH                                                                'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
      52<$/%$1.2)&$1$'$$6&2//$7(5$/                                           $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    
      75867((
                                                                                     'HVFULEHWKHOLHQ
      &UHGLWRU VPDLOLQJDGGUHVV                                                     'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
      (5167 <281*72:(5'2&80(17$7,21                                            H[SLULQJ
       6(&85,7<
      %$<675((7
      7+)/225
      7252172210.+
      &UHGLWRU VHPDLODGGUHVVLINQRZQ                                             ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
      'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
      /DVWGLJLWVRIDFFRXQW
      QXPEHU                                          ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

      'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                 $VRIWKHSHWLWLRQGDWHWKHFODLPLV
      VDPHSURSHUW\"                                                                 &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




      1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
      WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
      



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV




2IILFLDO)RUP'                      $GGLWLRQDO3DJHRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                                                          3DJHRI
                     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 86 of 271

'HEWRU             61()0DYHULFN//&
                                                                      
                                                                                                                                     &DVHQXPEHU LINQRZQ 
                 1DPH




              Additional Page                                                                                                                                          &ROXPQ$                                      &ROXPQ%
Part 1:                                                                                                                                                                $PRXQWRIFODLP                               9DOXHRIFROODWHUDO
                                                                                                                                                                       'RQRWGHGXFWWKH                            WKDWVXSSRUWVWKLV
                                                                                                                                                                       YDOXHRIFROODWHUDO                           FODLP
&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\
IURPWKHSUHYLRXVSDJH
    &UHGLWRU VQDPH                                                               'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
       61()8168%/3                                                               $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

       &UHGLWRU VPDLOLQJDGGUHVV                                                    'HVFULEHWKHOLHQ
       0$,1675((7                                                              'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
       68,7(                                                                    H[SLULQJ
       +2867217;




       &UHGLWRU VHPDLODGGUHVVLINQRZQ                                            ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
       'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
       /DVWGLJLWVRIDFFRXQW
       QXPEHU                                         ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

       'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                $VRIWKHSHWLWLRQGDWHWKHFODLPLV
       VDPHSURSHUW\"                                                                &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




       1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
       WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
       



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV

   &UHGLWRU VQDPH                                                               'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
       *$9,/$15(6285&(6//&                                                        $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

       &UHGLWRU VPDLOLQJDGGUHVV                                                    'HVFULEHWKHOLHQ
       3$5.$9(18(                                                               'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
       5')/225                                                                    H[SLULQJ
       1(:<25.1<




       &UHGLWRU VHPDLODGGUHVVLINQRZQ                                            ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
       'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
       /DVWGLJLWVRIDFFRXQW
       QXPEHU                                         ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

       'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                $VRIWKHSHWLWLRQGDWHWKHFODLPLV
       VDPHSURSHUW\"                                                                &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




       1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
       WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
       



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV




2IILFLDO)RUP'                      $GGLWLRQDO3DJHRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                                                          3DJHRI
                     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 87 of 271

'HEWRU             61()0DYHULFN//&
                                                                      
                                                                                                                                     &DVHQXPEHU LINQRZQ 
                 1DPH




              Additional Page                                                                                                                                          &ROXPQ$                                      &ROXPQ%
Part 1:                                                                                                                                                                $PRXQWRIFODLP                               9DOXHRIFROODWHUDO
                                                                                                                                                                       'RQRWGHGXFWWKH                            WKDWVXSSRUWVWKLV
                                                                                                                                                                       YDOXHRIFROODWHUDO                           FODLP
&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\
IURPWKHSUHYLRXVSDJH
   &UHGLWRU VQDPH                                                               'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
       *$9,/$15(6285&(6//&                                                        $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

       &UHGLWRU VPDLOLQJDGGUHVV                                                    'HVFULEHWKHOLHQ
       3$5.$9(18(                                                               'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
       5')/225                                                                    H[SLULQJ
       1(:<25.1<




       &UHGLWRU VHPDLODGGUHVVLINQRZQ                                            ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
       'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
       /DVWGLJLWVRIDFFRXQW
       QXPEHU                                         ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

       'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                $VRIWKHSHWLWLRQGDWHWKHFODLPLV
       VDPHSURSHUW\"                                                                &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




       1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
       WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
       



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV

   &UHGLWRU VQDPH                                                               'HVFULEHGHEWRU VSURSHUW\WKDWLVVXEMHFWWRDOLHQ                                          8QGHWHUPLQHG                           8QGHWHUPLQHG
       *$9,/$15(6285&(6//&                                                        $VSURYLGHGLQWKH8&&)LQDQFLQJ6WDWHPHQW                                                                                                                    

       &UHGLWRU VPDLOLQJDGGUHVV                                                    'HVFULEHWKHOLHQ
       3$5.$9(18(                                                               'HODZDUH8&&)LQDQFLQJ6WDWHPHQW1XPEHU
       5')/225                                                                    H[SLULQJ
       1(:<25.1<




       &UHGLWRU VHPDLODGGUHVVLINQRZQ                                            ,VWKHFUHGLWRUDQLQVLGHURUUHODWHGSDUW\"
                                                                                     ;1R
                                                                                     <HV
       'DWHGHEWZDVLQFXUUHG8QGHWHUPLQHG
       /DVWGLJLWVRIDFFRXQW
       QXPEHU                                         ,VDQ\RQHHOVHOLDEOHRQWKLVFODLP"

                                                                                     ;1R
                                                                                     




                                                                                     <HV)LOORXW6FKHGXOH+&RGHEWRUV 2IILFLDO)RUP+

       'RPXOWLSOHFUHGLWRUVKDYHDQLQWHUHVWLQWKH                                $VRIWKHSHWLWLRQGDWHWKHFODLPLV
       VDPHSURSHUW\"                                                                &KHFNDOOWKDWDSSO\
       ;1R                                                                       ;&RQWLQJHQW
                                                                                     




       <HV+DYH\RXDOUHDG\VSHFLILHGWKH                                    ;8QOLTXLGDWHG       


       UHODWLYHSULRULW\"                                             ;'LVSXWHG




       1R6SHFLI\HDFKFUHGLWRULQFOXGLQJ
       WKLVFUHGLWRUDQGLWVUHODWLYHSULRULW\
       



       <HV7KHUHODWLYHSULRULW\RIFUHGLWRUVLV
       VSHFLILHGRQOLQHV




2IILFLDO)RUP'                      $GGLWLRQDO3DJHRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                                                          3DJHRI
                  Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 88 of 271

'HEWRU          61()0DYHULFN//&
                                           
                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

/LVWLQDOSKDEHWLFDORUGHUDQ\RWKHUVZKRPXVWEHQRWLILHGIRUDGHEWDOUHDG\OLVWHGLQ3DUW([DPSOHVRIHQWLWLHVWKDWPD\EHOLVWHGDUHFROOHFWLRQ
DJHQFLHVDVVLJQHHVRIFODLPVOLVWHGDERYHDQGDWWRUQH\VIRUVHFXUHGFUHGLWRUV

,IQRRWKHUQHHGWREHQRWLILHGIRUWKHGHEWVOLVWHGLQ3DUWGRQRWILOORXWRUVXEPLWWKLVSDJH,IDGGLWLRQDOSDJHVDUHQHHGHGFRS\WKLVSDJH

                                                                                                                                   2QZKLFKOLQHLQ3DUW                            /DVWGLJLWVRI
    1DPHDQGDGGUHVV                                                                                                         GLG\RXHQWHUWKH                                  DFFRXQWQXPEHU
                                                                                                                                   UHODWHGFUHGLWRU"                                   IRUWKLVHQWLW\


    52<$/%$1.2)&$1$'$
    $7710$1$*(575$'(352'8&76                                                                                                       /LQH                                          
    9(66(<675((7
    7+)/225
    1(:<25.1<


    52<$/%$1.2)&$1$'$
    $7710$1$*(575$'(352'8&76                                                                                                       /LQH                                          
    9(66(<675((7
    7+)/225
    1(:<25.1<


    52<$/%$1.2)&$1$'$
    $771'210&.,11(51(<                                                                                                              /LQH                                          
    32672$.%28/(9$5'68,7(
    +2867217;



    52<$/%$1.2)&$1$'$
    $771'210&.,11(51(<                                                                                                              /LQH                                          
    32672$.%28/(9$5'68,7(
    +2867217;




2IILFLDO)RUP'                           2IILFLDO3DUWRI6FKHGXOH'&UHGLWRUV:KR+DYH&ODLPV6HFXUHGE\3URSHUW\                                                           3DJHRI
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 89 of 271



          61()0DYHULFN//&
                                6RXWKHUQ                    7H[DV

           




;




                                                                            8QGHWHUPLQHG   8QGHWHUPLQHG
%5$=26&2817<
&2817<3$5.&2857                     ;
%5<$17;                            ;


                                           3URSHUW\7D[&ODLP
8QGHWHUPLQHG




                                                                            8QGHWHUPLQHG   8QGHWHUPLQHG
&278//$,6'
10$,167                              ;
&278//$7;                          ;


                                           3URSHUW\7D[&ODLP
8QGHWHUPLQHG




                                                                            8QGHWHUPLQHG   8QGHWHUPLQHG
',00,7&2817<&/(5.
1257+7+67                           ;
&$55,=2635,1*67;                  ;


                                           3URSHUW\7D[DQG8VH7D[&ODLP
8QGHWHUPLQHG




                                                                                                      
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 90 of 271

'HEWRU            61()0DYHULFN//&
                                                                           
                                                                                                                                          &DVHQXPEHU LINQRZQ 
                1DPH




Part 1.       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURP
                                                                                                                                                7RWDOFODLP                                             3ULRULW\DPRXQW
WKHSUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH



      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         ',00,7&2817<7$;$66(6625                                                       $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                       &KHFNDOOWKDWDSSO\
         &$55,=2635,1*67;                                                        ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[DQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         ($*/(3$66,6'                                                                   $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                      &KHFNDOOWKDWDSSO\
         ($*/(3$667;                                                        ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         /$6$//(&2817<&/(5.                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         1(/$1(675((7                                                                &KHFNDOOWKDWDSSO\
         &278//$7;                                                                ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         /$6$//(&2817<7$;$66(6625                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                       &KHFNDOOWKDWDSSO\
         &278//$7;                                                                ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                           3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 91 of 271

'HEWRU            61()0DYHULFN//&
                                                                           
                                                                                                                                          &DVHQXPEHU LINQRZQ 
                1DPH




Part 1.       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURP
                                                                                                                                                7RWDOFODLP                                             3ULRULW\DPRXQW
WKHSUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH


      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         0$9(5,&.&2817<&/(5.                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                      &KHFNDOOWKDWDSSO\
         ($*/(3$667;                                                             ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



      3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         0$9(5,&.&2817<7$;$66(6625                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         102152(%2;                                                             &KHFNDOOWKDWDSSO\
         ($*/(3$667;                                                             ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         7(;$6&203752//(52)38%/,&$&&28176                                             $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;&$3,72/67$7,21                                                    &KHFNDOOWKDWDSSO\
         $867,17;                                                            ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     6DOHVDQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         7(;$6&203752//(52)38%/,&$&&28176                                             $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                    &KHFNDOOWKDWDSSO\
         $867,17;                                                            ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     6HYHUDQFH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (


2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                           3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 92 of 271

'HEWRU            61()0DYHULFN//&
                                                                           
                                                                                                                                          &DVHQXPEHU LINQRZQ 
                1DPH




Part 1.       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURP
                                                                                                                                                7RWDOFODLP                                             3ULRULW\DPRXQW
WKHSUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH


     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         81,7(',6'7$;2)),&(                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         (6$81'(56                                                                 &KHFNDOOWKDWDSSO\
         /$5('27;                                                                 ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         :(%%&2817<&/(5.                                                                $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         9,&725,$672)),&(                                                    &KHFNDOOWKDWDSSO\
         /$5('27;                                                                 ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[DQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         :(%%&2817<3/$11,1*'(3$570(17                                                  $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         :$6+,1*72167(                                                         &KHFNDOOWKDWDSSO\
         /$5('27;                                                                 ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[DQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (



     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         :(%%&2817<7$;$66(6625&2//(&725                                               $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                    &KHFNDOOWKDWDSSO\
         /$5('27;                                                            ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[DQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (


2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                           3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 93 of 271

'HEWRU            61()0DYHULFN//&
                                                                           
                                                                                                                                          &DVHQXPEHU LINQRZQ 
                1DPH




Part 1.       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURP
                                                                                                                                                7RWDOFODLP                                             3ULRULW\DPRXQW
WKHSUHYLRXVSDJH,IQRDGGLWLRQDO35,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH


     3ULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                8QGHWHUPLQHG                                          8QGHWHUPLQHG
                                                                                                                                                                                                                                                       

         :(%%&2817<7$;                                                                  $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         9,&725,$6767(                                                        &KHFNDOOWKDWDSSO\
         /$5('27;                                                                 ;
                                                                                          




                                                                                          ;
                                                                                          

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                  %DVLVIRUWKHFODLP
         8QGHWHUPLQHG                                                                     3URSHUW\7D[DQG8VH7D[&ODLP

         /DVWGLJLWVRIDFFRXQWQXPEHU               ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                        1R
         6SHFLI\FRGHVXEVHFWLRQRI35,25,7<XQVHFXUHG <HV
         FODLP11 U.S.C. § 507(a) (




2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                           3DJHRI
           Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 94 of 271


         61()0DYHULFN//&                                             




$0352675$7(*,&$//,$1&(                                                                                    
32%2;
0$1'(9,//(/$


                                                   7UDGH3D\DEOHV

                                8QGHWHUPLQHG




                                                                                                      8QGHWHUPLQHG
$1$'$5.2( 3216+25(//&
$771&25325$7('(9(/230(17                    ;
/$.(52%%,16'5,9(                        ;
7+(:22'/$1'67;                        ;
                                                   ,QGHPQLILFDWLRQFODLPVDULVLQJIURPFHUWDLQ36$GDWHG-DQXDU\
                                                   

                                8QGHWHUPLQHG




%;33$571(56,9/3                                                                                    8QGHWHUPLQHG
32%2;                                    ;
'$//$67;                               ;

                                                   :RUNLQJ,QWHUHVW3D\DEOH

                                8QGHWHUPLQHG




                                                                                                     
'(/$:$5(75867&203$1<
*5(*25<'$1,(/675867$'0,1,675$725           ;
&25325$7(75867                                ;
/,77/()$//6'5,9(
:,/0,1*721'(
                                                   *XDUDQWRURQ6HQLRU1RWHVGXH

                                




                                                                                                   
'(/$:$5(75867&203$1<
*5(*25<'$1,(/675867$'0,1,675$725           ;
&25325$7(75867                                ;
/,77/()$//6'5,9(
:,/0,1*721'(
                                                   *XDUDQWRURQ6HQLRU1RWHVGXH

                                




($*/()25'7;/3 ($51('                                                                                 
6$1)(/,3(6768,7(                   ;
+2867217;                              ;

                                                   :RUNLQJ,QWHUHVW3D\DEOH

                                8QGHWHUPLQHG




                                                                                                      SDJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 95 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

      1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         *$9,/$15(6285&(6//&                                                                              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         3$5.$9(18(5')/225                                                                        &KHFNDOOWKDWDSSO\
         1(:<25.1<
                                                                                                            ;
                                                                                                            ;
                                                                                                            ;




                                                                                                            %DVLVIRUWKHFODLP/LWLJDWLRQ&ODLP&DVH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

      1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                  
                                                                                                                                                                                                                                                   

         *$9,/$15(6285&(6//&                                                                              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0(025,$/&,7<:$<68,7(                                                                  &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

      1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         ,1'(0&2/3                                                                                        $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32672$.%/9'                                                                                 &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QGHPQLILFDWLRQ&ODLPVDULVLQJRXWRI,QGHPQLILFDWLRQ$JUHHPHQWV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         -:75(6285&(6,/7'                                                                                $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         (%$66(5'67(%2;                                                                    &KHFNDOOWKDWDSSO\
         6$1$1721,27;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         .(11('<.$7+<                                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $''5(6621),/(                                                                                    &KHFNDOOWKDWDSSO\
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 96 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         .(550&*((2,/ *$6216+25(/3                                                                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $771*(1(5$/&2816(/                                                                              &KHFNDOOWKDWDSSO\
         /$.(52%%,16'5,9(
         7+(:22'/$1'67;                                                                            ;
                                                                                                            ;
                                                                                                            ;




                                                                                                            %DVLVIRUWKHFODLP,QGHPQLILFDWLRQFODLPVDULVLQJIURPFHUWDLQ36$GDWHG-DQXDU\
                                                                                                            
         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                  
                                                                                                                                                                                                                                                   

         0$5$7+212,/()//&                                                                                $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         6$1)(/,3(                                                                                    &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         0,5$0$5+2/',1*6/3                                                                               $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         7857/(&5((.%/9'68,7(                                                                &KHFNDOOWKDWDSSO\
         '$//$67;
                                                                                                            ;
                                                                                                            ;
                                                                                                            ;




                                                                                                            %DVLVIRUWKHFODLP5R\DOW\$XGLWRI$QDGDUNR( 32QVKRUH//&DQG.HUU0F*HH
                                                                                                            2LO *DV2QVKRUH/3
         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         0,5$0$5+2/',1*6/3                                                                               $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         7857/(&5((.%/9'68,7(                                                                &KHFNDOOWKDWDSSO\
         '$//$67;
                                                                                                            ;
                                                                                                            ;
                                                                                                            ;




                                                                                                            %DVLVIRUWKHFODLP$OOHJHG3RVVLEOH%UHDFKRI/HDVH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                      
                                                                                                                                                                                                                                                   

         0,768,( 37(;$6/3                                                                                $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32672$.%/9'67(                                                                        &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 97 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                        
                                                                                                                                                                                                                                                   

         1$%256'5,//,1*86$,1&                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                                     &KHFNDOOWKDWDSSO\
         '$//$67;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP7UDGH3D\DEOHV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         1(;(12,/ *$6+2/',1*686$,1&                                                                   $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         22*&$0(5,&$//&$771*(25*(:256+$0%81.(5+,//                                             &KHFNDOOWKDWDSSO\
         52$'68,7(
         +2867217;                                                                                  ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         32:(//'21$/'                                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $''5(6621),/(                                                                                    &KHFNDOOWKDWDSSO\
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         5$,/52$'&200,66,212)7(;$6                                                                       $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         1/223:(67                                                                                   &KHFNDOOWKDWDSSO\
         68,7(
         +2867217;                                                                                  ;
                                                                                                            ;
                                                                                                            ;




                                                                                                            %DVLVIRUWKHFODLP(QYLURQPHQWDO&ODLP

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         5/,,1'(01,7<&203$1<                                                                              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         *5((1:$<3/$=$68,7(                                                                        &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QGHPQLILFDWLRQ&ODLPVDULVLQJRXWRI,QGHPQLILFDWLRQ$JUHHPHQWV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 98 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         5/,,1685$1&(&203$1<                                                                              $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         *5((1:$<3/$=$68,7(                                                                        &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QGHPQLILFDWLRQ&ODLPVDULVLQJRXWRI,QGHPQLILFDWLRQ$JUHHPHQWV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         526(77$5(6285&(623(5$7,1*/3                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $''5(6621),/(                                                                                    &KHFNDOOWKDWDSSO\
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         570352'8&7,21//&                                                                                 $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         %/8))3$5.'5                                                                                &KHFNDOOWKDWDSSO\
         6$1$1721,27;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                              
                                                                                                                                                                                                                                                   

         6$1&+(=(1(5*<&25325$7,21                                                                         $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,1675((768,7(                                                                       &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QWHUFRPSDQ\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                  
                                                                                                                                                                                                                                                   

         6$1&+(=2,/ *$6&25325$7,21                                                                      $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,1675((768,7(                                                                       &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP5HODWHG3DUW\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 99 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                
                                                                                                                                                                                                                                                   

         61&$7$5,1$//&                                                                                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,168,7(                                                                               &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP$IILOLDWH7UDGH3D\DEOHV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                        
                                                                                                                                                                                                                                                   

         61()8168%*3//&                                                                                $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,1675((7                                                                                   &KHFNDOOWKDWDSSO\
         68,7(
         +2867217;                                                                                  
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QWHUFRPSDQ\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                
                                                                                                                                                                                                                                                   

         61()8168%/3                                                                                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,16767(                                                                              &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QWHUFRPSDQ\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                              
                                                                                                                                                                                                                                                   

         6123(5$7,1*//&                                                                                  $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,1675((768,7(                                                                       &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QWHUFRPSDQ\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                  
                                                                                                                                                                                                                                                   

         613$<$%/(6//&                                                                                   $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         0$,1675((768,7(                                                                       &KHFNDOOWKDWDSSO\
         +2867217;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP,QWHUFRPSDQ\3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG                                                                   ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                   Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 100 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                        
                                                                                                                                                                                                                                                   

         7&27,1&                                                                                          $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         +2//<5'67(                                                                              &KHFNDOOWKDWDSSO\
         &25386&+5,67,7;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP7UDGH3D\DEOHV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         75,0+($7+(5(                                                                                   $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         :(679,(:'5                                                                                  &KHFNDOOWKDWDSSO\
         6($77/(:$
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         8663(&,$/7<,1685$1&(&203$1<                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $77135(6,'(17                                                                                    &KHFNDOOWKDWDSSO\
         1257+:(67)5((:$<
         +2867217;                                                                              ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP6XUHW\%RQG%IRUWKHEHQHILWRI5DLOURDG&RPPLVVLRQ
                                                                                                            RI7H[DV
         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         8663(&,$/7<,1685$1&(&203$1<                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         $77135(6,'(17                                                                                    &KHFNDOOWKDWDSSO\
         1257+:(67)5((:$<
         +2867217;                                                                              ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP6XUHW\%RQG%IRUWKHEHQHILWRI5DLOURDG&RPPLVVLRQ
                                                                                                            RI7H[DV
         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                                        
                                                                                                                                                                                                                                                   

         :(67(51*$63$571(56/3                                                                            $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         32%2;                                                                                      &KHFNDOOWKDWDSSO\
         '$//$67;
                                                                                                            
                                                                                                            
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP7UDGH3D\DEOHV

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV

2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                   Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 101 of 271

'HEWRU            61()0DYHULFN//&
                                                                   
                                                                                                                                  &DVHQXPEHU LINQRZQ 
                1DPH




Part 2:       Additional Page

&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH
                                                                                                                                                                                  $PRXQWRIFODLP
,IQRDGGLWLRQDO12135,25,7<FUHGLWRUVH[LVWGRQRWILOORXWRUVXEPLWWKLVSDJH

     1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                                                                                                                                                               8QGHWHUPLQHG
                                                                                                                                                                                                                                                   

         ;72(1(5*<,1&                                                                                     $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLV
         +286721675((7                                                                                 &KHFNDOOWKDWDSSO\
         )257:257+7;
                                                                                                            ;
                                                                                                            ;
                                                                                                            




                                                                                                            %DVLVIRUWKHFODLP:RUNLQJ,QWHUHVW3D\DEOH

         'DWHRUGDWHVGHEWZDVLQFXUUHG8QGHWHUPLQHG                                                       ,VWKHFODLPVXEMHFWWRRIIVHW"
                                                                                                             1R
         /DVWGLJLWVRIDFFRXQWQXPEHU                                                                    <HV




2IILFLDO)RUP()                                                    6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                   3DJHRI
                  Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 102 of 271

'HEWRU           61()0DYHULFN//&
                                                        
                                                                                                                       &DVHQXPEHU LINQRZQ 
               1DPH




 Part 3:       List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. ([DPSOHVRIHQWLWLHVWKDWPD\EHOLVWHGDUHFROOHFWLRQDJHQFLHV
DVVLJQHHVRIFODLPVOLVWHGDERYHDQGDWWRUQH\VIRUXQVHFXUHGFUHGLWRUV
,IQRRWKHUVQHHGWREHQRWLILHGIRUWKHGHEWVOLVWHGLQ3DUWVDQGGRQRWILOORXWRUVXEPLWWKLVSDJH,IDGGLWLRQDOSDJHVDUHQHHGHGFRS\WKHQH[WSDJH



      1DPHDQGPDLOLQJDGGUHVV                                                                             2QZKLFKOLQHLQ3DUWRU3DUWLV                                             /DVWGLJLWVRI
                                                                                                           WKHUHODWHGFUHGLWRU LIDQ\ OLVWHG"                                             DFFRXQWQXPEHULI
                                                                                                                                                                                             DQ\

    $1$'$5.2( 3216+25(//&                                                                             /LQH
     $771/(*$/'(3$570(17
     /$.(52%%,16'5,9(                                                                               1RWOLVWHG([SODLQ
     7+(:22'/$1'67;




    *$9,/$15(6285&(6//&                                                                                 /LQH
     &29,1621 (/.,16//3
     $771-$0(67+203621                                                                                  1RWOLVWHG([SODLQ
     )$11,16768,7(
     +2867217;




2IILFLDO)RUP()                                           6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                                                                3DJHRI
 Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 103 of 271
61()0DYHULFN//&                                  




                                                                                  
                                                                XQGHWHUPLQHGDPRXQWV




                                                                    
                                                                XQGHWHUPLQHGDPRXQWV




                                                                    
                                                                XQGHWHUPLQHGDPRXQWV




                                                                  3DJHRI
     Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 104 of 271



    61()0DYHULFN//&

                          6RXWKHUQ
                                                                 7H[DV
                                                          




;




                             685)$&(86($*5((0(17                          3$571(56/7'
                                                                            %52$':$<68,7(
                                                                            6$1$1721,27;




                             $JUHHPHQWWR([WHQG$UHDRI0XWXDO,QWHUHVW   $'$5.23(752/(80&25325$7,21
                             'DWHG                               $7710$5.+($7+&27(352-(&7/$1'$'9,625
                                                                            32%2;
                                                                            +2867217;




                             3,3(/,1($1'685)$&(6,7($*07                $'(/$$60,7+)$0,/</,0,7('
                                                                            3$571(56+,3/3
                                                                            32%2;
                                                                            /,%(57<+,//7;




                             385&+$6($1'6$/($*07                         $*8,/$352'8&7,21//&
                                                                            $771$1*(/2$&&21&,$
                                                                            3$5.$9(18(
                                                                            1(:<25.1<




                             ,QWHULP,QYHVWRUV$JUHHPHQW                    $*8,/$352'8&7,21+2/'&2//&
                                                                            $771$1*(/2$&&21&,$
                                                                            3$5.$9(18(
                                                                            1(:<25.1<




                                                                                                                         
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 105 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      7HUPV2I7KH3URSRVHV/HDVH
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                       3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW'DWHG
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                       3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHULP,QYHVWRUV$JUHHPHQW
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                       3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                       3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      &2%/$&.6721(0$1$*(0(173$571(56//&
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3$5.$9(18(
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $,5/,48,'(/$5*(,1'8675,(686/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DVWHU$JUHHPHQWIRU3XUFKDVH6DOH
                                                                                                          $771(1(5*<0$1$*(0(17
            OHDVHLVIRUDQGWKHQDWXUH                     DQG([FKDQJHRI/LTXLG+\GURFDUERQV
                                                                                                      .$7<)5((:$<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $//2&$7,2163(&,$/,676/7'%<3(752/(80'2&80(17$7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      1*/%DQN6HUYLFH$JUHHPHQW'DWHG
                                                                                                          :,//2:&(175('568,7($
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 106 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $0,'&58'(758&.,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UXFN7UDQVSRUWDWLRQ$JUHHPHQW
                                                                                                          &,7<:(67%/9'
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                      +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $0,'&58'(758&.,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UXFN3XUFKDVH$JUHHPHQW'DWHG
                                                                                                          $7719$/(5,(5((6(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      &,7<:(67%/9'%/9*68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW'DWHG
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      -RLQW([SORUDWLRQ$JUHHPHQW
                                                                                                          $771/$1'0$1$*(56287+7(;$6
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      *DWKHULQJDQG3URFHVVLQJ$JUHHPHQW
                                                                                                          $771'(1,6(%(&.(50,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR$PHQGHGDQG
                                                                                                          $771'(1,6(%(&.(50,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     5HVWDWHG,QGLYLGXDO7UDQVDFWLRQ
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         &RQILUPDWLRQ'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP
                                                                                                          $771'(1,6(%(&.(50,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 107 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP7UDQVSRUWDWLRQ$JUHHPHQW
                                                                                                          $77167(9(67(:$57
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$,,'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO3URGXFWLRQ
                                                                                                          $771&58'(2,/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7711*/60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $771*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(9922'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      $VVLJQPHQWRI3DUWLFLSDWLRQ
                                                                                                          $771+$1.:22'9386/$1'
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3&2$1$'$5.23(752/(80
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW'DWHG
                                                                                                          &25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      $771$0$1'$0(1(=(6
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5,9(
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $7710,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 108 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR)LUP
                                                                                                          $7713$7%$1.6
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0RWRU7UDQVSRUWDWLRQ&RQWUDFW'DWHG
                                                                                                          $771&211,(,1*5$0
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      7,0%(5/2&+3/$&(68,7(&
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW7R7KH0DVWHU6HUYLFH
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFW'DWHG
                                                                                                      +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW(IIHFWLQJ'LVVROXWLRQ
                                                                                                          $771%5$''7$</25/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     RI8QLWV
                                                                                                      32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$JUHHPHQWWR([WHQG$UHDRI
                                                                                                          $771%5$''7$</25/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     0XWXDO,QWHUHVW'DWHG
                                                                                                      32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR-RLQW([SORUDWLRQ
                                                                                                          $771%5$''7$</25/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $WWDFKPHQWWR)LUP,QWUDVWDWH*DV
                                                                                                          $771%5$''7$</25/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ6HUYLFH$JUHHPHQW
                                                                                                      32%2;
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 109 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW&RQILGHQWLDOLW\RI
                                                                                                          $77105%5$'7$</25/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     ,QIRUPDWLRQ
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR)LUP
                                                                                                          $7710,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7HUPV2I7KH3URSRVHV/HDVH
                                                                                                          $7710,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HWDLQHG0DUNHWLQJ&RQWUDFWV
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW
                                                                                                      $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      385&+$6($1'6$/($*07
                                                                                                          :22'/2&+)25(67'5,9(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          :22'/2&+)25(67'5,9(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 110 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RPPLWPHQW/HWWHU
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR3XUFKDVHDQG
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                      :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      'HYHORSPHQW$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR3XUFKDVHDQG6DOH
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                      :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DUNHWLQJ7UDQVLWLRQ6HUYLFHV
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                      :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      6XEOHDVH$JUHHPHQW'DWHG
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR6HUYLFH&RQWUDFW
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 111 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR*DV*DWKHULQJ
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGLYLGXDO7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      1*/%DQN6HUYLFH$JUHHPHQW'DWHG
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 112 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP&RQGHQVDWH
                                                                                                          &2$1$5'.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJ$JUHHPHQW
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&).$$1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&).$$1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN2LO3URGXFWLRQ0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&).$$1$'$5.2( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      7UHDWLQJDQG+DQGOLQJ)HHV%UDVDGD
                                                                                                          /$.(52%%,16'5,9(
            OHDVHLVIRUDQGWKHQDWXUH                     *DV3URFHVVLQJ3ODQW
                                                                                                      7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLILHG*DWKHULQJ$VVXPSWLRQ
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLILHG0LGVWUHDP$VVXPSWLRQ
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 113 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR3XUFKDVHDQG
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          $771&25325$7('(9(/230(17
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KURXJKSXWDQG'HILFLHQF\$JUHHPHQW
                                                                                                          $771&58'(2,/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      &UXGH2LO3XUFKDVH$JUHHPHQW'DWHG
                                                                                                          $771*/(11.$51(,
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ$JUHHPHQW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      6+$521+,*+),(/'
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216683(59,625
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      0,.(:(%%
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          236683(59,625
                                                                                                          23(5$7,2160$9(5,&.%$6,1
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216683(59,625
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      0,.(:(%%
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          236683(59,625
                                                                                                          23(5$7,2160$9(5,&.%$6,1
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 114 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216683(59,625
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      0,.(:(%%
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          236683(59,625
                                                                                                          23(5$7,2160$9(5,&.%$6,1
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR*DV
                                                                                                          $7710,'675($0&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP7UDQVSRUWDWLRQ
                                                                                                          $7713$7%$1.6
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQGHQVDWH3URFHVVLQJ$JUHHPHQW
                                                                                                          $771-$55(7+8%(57&200(5&,$/0,'675($0
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DZ0DNH <*UDGH 3XUFKDVHDQG
                                                                                                          $771-$55(77+8%(57
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                      0,'675($0'(9(/230(17
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6KLSSLQJ$JUHHPHQW'DWHG
                                                                                                          $771&5$,*326.865(9(18($&&2817,1*
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO0DUNHWLQJ
                                                                                                          $1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5.(7,1*
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 115 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          &2$1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5.(7,1*
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          &2$1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5.(7,1*
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HWDLQHG0LGVWUHDP&RQWUDFWV
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW
                                                                                                      $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2( 3216+25(//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          $7713$75,&.+($5'
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFH$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP$JUHHPHQW
                                                                                                          $7710$5.(7,1*&2175$&760$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     1*3$6HF*DV7UDQVSRUWDWLRQ
                                                                                                      :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO3URGXFWLRQ
                                                                                                          $7710$5.(7,1*&2175$&760$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 116 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7710$5.(7,1*&2175$&760$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $7710$5.(7,1*&2175$&760$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP,QWUDVWDWH
                                                                                                          $7710$5.(7,1*&2175$&760$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     *DV7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                      :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP1*3$6HFWLRQ*DV
                                                                                                          $771%2%026(0$11
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          $771%2%026(0$11
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH$JUHHPHQW'DWHG
                                                                                                          $771-2+1%5(7=0$1$*(51*/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVSRUWDWLRQ6HUYLFHV$JUHHPHQW
                                                                                                          $7719,&(35(6,'(171*/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 117 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          $7719,&(35(6,'(171*/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR3XUFKDVHDQG
                                                                                                          $7719,&(35(6,'(171*/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          $7719,&(35(6,'(171*/0$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                      /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO0DUNHWLQJ
                                                                                                          &2$1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5.(7,1*
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          &2$1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5(.7,1*
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          &2$1$'$5.23(752/(80&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      $771*(1(5$/0$1$*(5'20(67,&&58'(1*/$1'*$60$5.(7,1*
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 118 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN2LO3URGXFWLRQ0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(17*$60$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                      /$.(52%%,16'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $VVLJQPHQWDQG&RQVHQWWR
                                                                                                          $771&2175$&76$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $VVLJQPHQW$JUHHPHQW'DWHG
                                                                                                      :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      5HWDLQHG0DUNHWLQJ&RQWUDFWV
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771+(,',&+5,67,$1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     7,0%(5/2&+3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7710$5.(5,1*&2175$&7$'0,1,675$7,21%(7+)58*(
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     :22'/2&+)25(67'57+)/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DVWHU$JUHHPHQWIRU3XUFKDVH6DOH
                                                                                                          $7715,6.$&&2817,1*
            OHDVHLVIRUDQGWKHQDWXUH                     RU([FKDQJHRI/LTXLG+\GURFDUERQV
                                                                                                     :22'/2&+)25(67'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 119 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR3XUFKDVHDQG
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      'RZQVWUHDP0DUNHWLQJ$JUHHPHQWV
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $VVXPSWLRQ$JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.2(1(5*<6(59,&(6&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DUNHWLQJ7UDQVLWLRQ6HUYLFHV
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.23(752/(80&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR*DV*DWKHULQJ
                                                                                                          $77167(9(67(:$5,
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH&RQWUDFW
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.23(752/(80&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR*DV
                                                                                                          $77167(9(67(:$5,
            OHDVHLVIRUDQGWKHQDWXUH                     *DWKHULQJ3URFHVVLQJDQG3XUFKDVH
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         &RQWUDFW1R
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.23(752/(80&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ3URFHVVLQJDQG
                                                                                                          $77167(9(67(:$5,
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH&RQWUDFW1R'DWHG
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $1$'$5.23(752/(80&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      1RQ([FOXVLYH6HLVPLF'DWD8VH
                                                                                                          /$.(52%%,16'5,9(
            OHDVHLVIRUDQGWKHQDWXUH                     /LFHQVH&RFKLQD'3HORQ'','
                                                                                                     7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 120 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $1$'$5.23(752/(80
            6WDWHZKDWWKHFRQWUDFWRU                      &RQWUDFW$GGHQGXP7UDQVIHURI
                                                                                                          $77167(9($/786
            OHDVHLVIRUDQGWKHQDWXUH                     (TXLSPHQW'DWHG
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5&(1(5*<(48,30(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $771-($13,75(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &$5(1&52/$


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5&+52&.3$571(5623(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      $GGHQGXPWR0DVWHU&RPSUHVVLRQ
                                                                                                          1257+&+$6('5
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW'DWHG
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5&+52&.3$571(5623(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      $GGHQGXPWR0DVWHU&RPSUHVVLRQ
                                                                                                          $7716$/(66833257
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     1257+&$6('5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5&+52&.
            6WDWHZKDWWKHFRQWUDFWRU                      5HYLVHG$PHQGPHQWRI6FKHGXOH$ V
                                                                                                          .$7<)5:<67(
            OHDVHLVIRUDQGWKHQDWXUH                     IRU&RPSUHVVLRQ6HUYLFHV'DWHG
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5&+52&.
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWRI6FKHGXOH$ VIRU
                                                                                                          .$7<)5:<68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     &RPSUHVVLRQ6HUYLFHV'DWHG
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW'DWHG
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 121 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW'DWHG
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW'DWHG
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW'DWHG
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW
                                                                                                          $7715$<+(51$1'(=
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$5('27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW
                                                                                                          $7715$<+(51$1'(=
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$5('27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $5*8,1'(*8,2,/&203$1<,,/7'
            6WDWHZKDWWKHFRQWUDFWRU                      (TXLSPHQW/RDQ$JUHHPHQW
                                                                                                          $7715$<+(51$1'(=
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$5('27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          $50(1(5*<0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     67$7(+,*+:$<)/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 122 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          %$6)&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $771%$5%$5$9$/(17,1($66,67$1775($685(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          )/25+$03$5.1-


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %$6),17(575$'(&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*$623(5$7,216
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     .$7<):<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %,//'%$6625(
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6)$505'$37%
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     635,1*),(/'02
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %,//'%$6625(
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6)$505'$37%
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     635,1*),(/'02
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %/$&.%586+2,/ *$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          786&$1<6721(67(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %/$&.6721(&$3,7$/3$571(569,,/3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHULP,QYHVWRUV$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %/$&.6721(0$1$*(0(173$571(56//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 123 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          %133$5,%$6
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHURI&UHGLW
                                                                                                          6(9(17+$9(18(7+((48,7$%/(72:(51(:<25.1<
            OHDVHLVIRUDQGWKHQDWXUH

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %3&25325$7,211257+$0(5,&$
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\$JUHHPHQW'DWHG
                                                                                                          $771&25325$7(&5(',76(59,&(6*8$5$17((6
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     +(/,26:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %3(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&76(59,&(6
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %3(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +(/,26:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %32,/6833/<$',9,6,212)%3352'8&761257+$0(5,&$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWRWKH3XUFKDVH
                                                                                                          $771&2175$&70$1$*(0(176(59,&(6
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %32,/6833/<
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJDQG3XUFKDVH&RQWUDFW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6287+:$&.(5'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          &+,&$*2,/
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %32,/6833/<
            6WDWHZKDWWKHFRQWUDFWRU                      7UDGH&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6287+:$&.(5'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          &+,&$*2,/
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 124 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          %32,/6833/<
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ3URFHVVLQJDQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH&RQWUDFW
                                                                                                     6287+:$&.(5'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          &+,&$*2,/
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %32,/6833/<
            6WDWHZKDWWKHFRQWUDFWRU                      2LO7UDGH&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6287+:$&.(5'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          &+,&$*2,/
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %3352'8&761257+$0(5,&$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR6HUYLFH&RQWUDFW
                                                                                                          $771&58'(75$',1*0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6:$&.(5'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &+,&$*2,/


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %3352'8&761257+$0(5,&$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      &UXGH2LO3XUFKDVH$JUHHPHQW'DWHG
                                                                                                          $771&58'(75$',1*0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     6:$&.(5'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &+,&$*2,/


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 125 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 126 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5$6.',$021'+5$1&+(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          %5,6&2(5$1&+,1&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &$55,=2635,1*67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$/3,1((1(5*<6(59,&(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     7(;$6$9(18(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 127 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :(677+67
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          78/6$2.
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$51(52* 3//&
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :(677+675((768,7(
                                                                                                          78/6$2.
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI)LUP*DV*DWKHULQJ
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     :(677+6768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      ),50*$6*$7+(5,1*
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     352&(66,1*$1'385&+$6,1*
                                                                                                     :(677+6768,7(
            RIWKHGHEWRU’VLQWHUHVW                         $*5((0(17
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0(025$1'802)$*5((0(17
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     5(/$7,1*72),50*$6
                                                                                                     :(677+68,7(
            RIWKHGHEWRU’VLQWHUHVW                         *$7+(5,1*$*5((0(17
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 128 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP*DV*DWKHULQJ3URFHVVLQJDQG
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH$JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP*DV*DWKHULQJ3URFHVVLQJDQG
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH$JUHHPHQW'DWHG
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW'DWHG
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 129 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW'DWHG
                                                                                                          $7713$75,&.0&'21,(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      2ZQHU V&RQVHQW/HWWHU'DWHG
                                                                                                          $7713$75,&.0&'21,(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$51(52* 3//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW'DWHG
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$52/<16:,6(
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          /$:5(1&(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $8525$02
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &$52/<16:,6(
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          /$:5(1&(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $8525$02
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &(175,&$3/&
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQWHH'DWHG
                                                                                                          $771*5283*(1(5$/&2816(/$1'&203$1<6(&5(7$5<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(175,&$3/&
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0,//675($0
                                                                                                          0$,'(1+($'52$'
                                                                                                          :,1'625%(5.6+,5(6/*'
            6WDWHWKHWHUPUHPDLQLQJ                                                                      81,7('.,1*'20
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &+2<$23(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DVWHU:DWHU'LVSRVDO$JUHHPHQW
                                                                                                          $771(;(&87,9(9,&(35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     &+(55<&5((.1'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 130 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &,0$(1(5*</7'
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     :$8*+68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &,0$(1(5*</7'
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ$JUHHPHQW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21)5$1.025(12
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :$8*+'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &,7,*5283*/2%$/0$5.(76,1&$65(35(6(17$7,9(2)7+(
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH$JUHHPHQW
                                                                                                          6(9(5$/,1,7,$/385&+$6(56/,67(',16&+('8/(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     *5((1:,&+675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &-+2/',1*&2
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR0DVWHU6HUYLFH
                                                                                                          $771&+$'.(///(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     52*(5'$/(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &05(1(5*</3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          0,.(',1*(6
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6$1)(/,3(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &2$+8,/$(1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7710255,6/,%621
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     =(&$7(&$6'5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          ($*/(3$667;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &2.,126(1(5*<&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771.(9,1&2.,126
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     :(67+(,0(55'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 131 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &20$1&+(0$9(5,&.5$1&+,19076/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          (1&/$9(3$5.:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &20$1&+(0$9(5,&.5$1&+
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          0,.(7+2036215$1&+0*5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &$55,=2635,1*67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &212&23+,//,36&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLDO3URYLVLRQVWRWKH%DVH
                                                                                                          $771*$6 32:(5&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFWIRU6DOHDQG3XUFKDVHRI
                                                                                                     1257+'$,5<$6+)25' &+
            RIWKHGHEWRU’VLQWHUHVW                         1DWXUDO*DV
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &212&23+,//,36&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*$6 32:(5&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     1257+'$,5<$6+)25' &+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &212&23+,//,36&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771*$6 32:(5&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1257+'$,5<$6+)25' &+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &217,1(17$/672&.75$16)(5$1'75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     %$77(5<3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &6,&2035(66&223(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HUYLFH2UGHU1XPEHU'DWH
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     0,'/$1'7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 132 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          &6,&2035(66&223(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW6HUYLFH2UGHU
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0,'/$1'7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          &6,&2035(66&223(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW6HUYLFH2UGHU'DWHG
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     0,'/$1'7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )RXUWK6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 133 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )RXUWK6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $77175867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &(17(59,//(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 134 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '(/$:$5(75867&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGHQWXUH
                                                                                                          $771&25325$7(75867$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /,77/()$//6'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,/0,1*721'(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ',$021'6+$052&.5(),1,1*&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7711$785$/*$6',5(&725
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     21(9$/(52:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ',5(&7(1(5*<%86,1(660$5.(7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $77193+($'2)&200(5&,$//(*$/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 135 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 136 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      :$7(586$*($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 137 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 138 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 139 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 140 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 141 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 142 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 143 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 144 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 145 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 146 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 147 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 148 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 149 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 150 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 151 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 152 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 153 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 154 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      &(175$/352&(66,1*)$&/,7<
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 155 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          '2/3+%5,6&2(,,,
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '21$/'32:(//
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          /,)(7(1$17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$85(1&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $8525$02


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '21$/'32:(//
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          /,)(7(1$17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$85(1&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $8525$02


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '28%/(($*/(3,3(/,1(//&&2&23$12'28%/(($*/(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KURXJKSXWDQG'HILFLHQF\$JUHHPHQW
                                                                                                          $7719,&(35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '7((1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\$JUHHPHQW'DWHG
                                                                                                          $771&5(',75,6.0$1$*(0(17
            OHDVHLVIRUDQGWKHQDWXUH                     DVDPHQGHG
                                                                                                     6287+0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1')/225
                                                                                                          $11$5%250,
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '7((1(5*<75$',1*,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771-$0(6%8&.',5(&7252)&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     6287+0$,1675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $11$5%250,


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          '835(/2*,67,&6//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UXFN7UDQVSRUWDWLRQ$JUHHPHQW
                                                                                                          $771',5(&7252)236
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     0$5.(7675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &+$11(/9,(:7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 156 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ':,1'8675,(6
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $771*5(*'$9,6
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /21*'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3%<1(7*(1(5$/3$571(56//&,76
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP$JUHHPHQW
                                                                                                          *(1(5$/3$571(5
            OHDVHLVIRUDQGWKHQDWXUH                     1*3$6HF*DV7UDQVSRUWDWLRQ
                                                                                                     $771*$66&+('8/,1*
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          75$9,668,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3%<1(7*(1(5$/3$571(56//&,76
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP,QWUDVWDWH
                                                                                                          *(1(5$/3$571(5
            OHDVHLVIRUDQGWKHQDWXUH                     *DV7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                     $771*$66&+('8/,1*
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          75$9,668,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP1*3$6HFWLRQ*DV
                                                                                                          $771*$66&+('8/,1*
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          $771*$66&+('8/,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3
            6WDWHZKDWWKHFRQWUDFWRU                      $VVLJQPHQWDQG&RQVHQWWR
                                                                                                          $7710,.()5((0$1
            OHDVHLVIRUDQGWKHQDWXUH                     $VVLJQPHQW$JUHHPHQW'DWHG
                                                                                                     75$9,6675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'0,'675($0/3
            6WDWHZKDWWKHFRQWUDFWRU                      1DWXUDO*DV7UDQVSRUWDWLRQ6HUYLFH
                                                                                                          $7710,&+$(/)5((0$1
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     75$9,6675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 157 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      2ZQHU V&RQVHQW/HWWHU'DWHG
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 158 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 159 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 160 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 161 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 162 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 163 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 164 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      3$57,&,3$7,21$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 165 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 166 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 167 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 168 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 169 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3 ($51('
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          6$1)(/,3(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $JUHHPHQWWR([WHQG$UHDRI0XWXDO
                                                                                                          $771050221:+$1/(($'0,101*5
            OHDVHLVIRUDQGWKHQDWXUH                     ,QWHUHVW'DWHG
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW&RQILGHQWLDOLW\RI
                                                                                                          $771050221:+$1/(($'0,101*5
            OHDVHLVIRUDQGWKHQDWXUH                     ,QIRUPDWLRQ
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$JUHHPHQWWR([WHQG$UHDRI
                                                                                                          $771050221:+$1/(($'0,101*5
            OHDVHLVIRUDQGWKHQDWXUH                     0XWXDO,QWHUHVW'DWHG
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR-RLQW([SORUDWLRQ
                                                                                                          $771050221:+$1/(($'0,101*5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771050221:+$1/(($'0,101*5
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 170 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO3URGXFWLRQ
                                                                                                          $771,/5$(3$5.35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $771,/5$(3$5.35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $771,/5$(3$5.35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR$VVLJQPHQW
                                                                                                          $771*,/-2216,1135(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $VVLJQPHQWRI3DUWLFLSDWLRQ
                                                                                                          $771,/5$(3$5.35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW5H*DV
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQWV
                                                                                                     6$1)(/,3(6768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6$1)(/,3(675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 171 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     6$1)(/,3(675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     6$1)(/,3(675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'7;/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR$VVLJQPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     6$1)(/,3(675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25':$7(5$1'',6326$/
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFH$JUHHPHQW
                                                                                                     &52:1+,//%28/(9$5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          6$1$1721,27;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25':$7(5$1'',6326$/
            6WDWHZKDWWKHFRQWUDFWRU                      :DWHU8VH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &52:1+,//%28/(9$5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          6$1$1721,27;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ($*/()25'
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW(IIHFWLQJ'LVVROXWLRQ
                                                                                                          $7710221:+$1/((
            OHDVHLVIRUDQGWKHQDWXUH                     RI8QLWV
                                                                                                     6$1)(/,3(5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (/3(6&$'20,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 172 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          (/3(6&$'20,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (/3(6&$'20,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$55,=2635,1*67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (/3(6&$'20,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &$55,=2635,1*67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      :$7(586$*($*5((0(17
                                                                                                          /28,6,$1$67(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ$JUHHPHQW'DWHG
                                                                                                          &2&,0$(1(5*</7'
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     $771&2175$&7$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          )5$1.025(12
                                                                                                          :$8*+'5,9(68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR*DV*DWKHULQJ
                                                                                                          &2&,0$(1(5*</7'
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     $771&2175$&7$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          )5$1.025(12
                                                                                                          :$8*+'5,9(68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216*5283
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     *5(*/,1721
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /28,6,$1$68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 173 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216*5283
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     *5(*/,1721
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /28,6,$1$68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1'($9251$785$/*$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUFRQQHFWLRQ$JUHHPHQW'DWHG
                                                                                                          $77123(5$7,216*5283
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     *5(*/,1721
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /28,6,$1$68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1*6$10,*8(/'(9(/230(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          /28,6,$1$68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1*6$10,*8(/'(9(/230(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     /28,6,$1$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1*6$10,*8(/'(9(/230(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     /28,6,$1$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1*,((1(5*<0$5.(7,1*1$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     32672$.%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (1*,(6$
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHGDV
                                                                                                          $771&25325$7(),1$1&('(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     DPHQGHG
                                                                                                     3/$&(6$08(/'(&+$03/$,1
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3$5,6/$'()(16(
                                                                                                          &('(;
                                                                                                          )5$1&(
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 174 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          (17(535,6(+<'52&$5%216/3%<(17(535,6(352'8&76
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW'DWHG
                                                                                                          23(5$7,1*//&,76*(1(5$/3$571(5
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     $77193*8/)&2$67*$6*$7+(5,1*$1'352&(66,1*
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /28,6,$1$68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(+<'52&$5%216/3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR*DV
                                                                                                          $771352&(66,1* *$66833/<
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJ$JUHHPHQW'DWHG
                                                                                                     /28,6,$1$68,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(+<'52&$5%216/3
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR*DV3URFHVVLQJ
                                                                                                          $771352&(66,1* *$66833/<
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     /28,6,$1$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(352'8&7623(5$7,1*//&%<(17(535,6(352'8&76
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH$JUHHPHQW'DWHG
                                                                                                          2/3*3,1&
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     $771932))5$&7,21$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /28,6,$1$68,7(
                                                                                                          7;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(352'8&7623(5$7,1*//&%<(17(535,6(352'8&76
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR*DV*DWKHULQJ
                                                                                                          2/3*3,1&
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH&RQWUDFW
                                                                                                     $771932))5$&7,21$7,21
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          /28,6,$1$68,7(
                                                                                                          7;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(352'8&7623(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVSRUWDWLRQ6HUYLFHV$JUHHPHQW
                                                                                                          $7719,&(35(6,'(17815(*8/$7('1*/3,3(/,1(6
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /28,6,$1$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32%2;
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(352'8&7623(5$7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7713$76<+$91(6
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 175 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          (17(535,6(6287+7(;$6*$7+(5,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR*DV
                                                                                                          $771(;(&87,9(9,&(35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     *DWKHULQJ3URFHVVLQJDQG3XUFKDVH
                                                                                                     /28,6,$1$
            RIWKHGHEWRU’VLQWHUHVW                         &RQWUDFW1R
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(6287+7(;$6*$7+(5,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ3URFHVVLQJDQG
                                                                                                          $771(;(&87,9(9,&(35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH&RQWUDFW1R'DWHG
                                                                                                     /28,6,$1$
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH*DV7UDQVSRUWDWLRQ
                                                                                                          $771*$66&+('8/,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQWIRU,QWUDVWDWH6HUYLFH
                                                                                                     /28,6,$1$675((77+)/225
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (17(535,6(7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH*DV7UDQVSRUWDWLRQ
                                                                                                          $771*$66&+('8/,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQWIRU1*3$6HFWLRQ
                                                                                                     /28,6,$1$675((77+)/225
            RIWKHGHEWRU’VLQWHUHVW                         6HUYLFH'DWHG
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (3(1(5*<( 3&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      :$7(586$*($*5((0(17
                                                                                                          05-$0(6&2+1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6,17(567$7(+:<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          ',//(<7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (7&7(;$63,3(/,1(/7'%</*3///&
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR$PHQGHGDQG
                                                                                                          (6217(55$%/9'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     5HVWDWHG,QGLYLGXDO7UDQVDFWLRQ
                                                                                                     6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW                         &RQILUPDWLRQ'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (7&7(;$63,3(/,1(/7'%</*3///&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGLYLGXDO7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          (6217(55$%/9'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 176 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          (7&7(;$63,3(/,1(/7'
            6WDWHZKDWWKHFRQWUDFWRU                      *DWKHULQJDQG3URFHVVLQJ$JUHHPHQW
                                                                                                          ($676217(55$%/9'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (71$(1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     /$0$5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (71$(1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     /$0$5
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          (71$(1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          /$0$5675((768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ),7=6,02162,/ *$60*07767
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          -())(5621%$1.68&&(662575867((
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ),7=6,02162,/ *$60*07767
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          -())(5621%$1.68&&(662575867((
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ),7=6,02162,/$1'*$60$1$*(0(1775867
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          &2-())(5621%$1.75867((
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     $771(5,.$+/(1,86
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32%2;
                                                                                                          6$1$1721,27;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 177 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ),7=6,02162,/$1'*$60$1$*(0(1775867
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          &2-())(5621%$1.
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     $771(5,.$+/(1,86
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32%2;
                                                                                                          6$1$1721,27;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          )/((70$7,&686$//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HUYLFHV2UGHU)RUP
                                                                                                          :,17(5675((768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :$/7+$00$
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          )/(;67((/86$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $771%/$.(.1,*+7
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /28,6,$1$675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          )/,17+,//65(6285&(6/3
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     ($677+675((71257+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,&+,7$.6


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$/,9$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     *(661(552$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$/,9$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     *(661(552$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$5<$1'/251$(&.+$5'7
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )5('(5,&.6%85*7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 178 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6 ).$$*8,/$352'8&7,21//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI-RLQW'HYHORSPHQW
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6+2/'&2//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DQDJHPHQW6HUYLFHV$JUHHPHQW
                                                                                                          &2%/$&.6721(0$1$*(0(173$571(56//&
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     $771$1*(/2$&&21&,$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3$5.$9(18(67)/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6+2/'&2//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DQDJHPHQW6HUYLFHV$JUHHPHQW
                                                                                                          &2%/$&.6721(0$1$*(0(173$571(56//&
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $771$1*(/2$&&21&,$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3$5.$9(18(
                                                                                                          67)/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 179 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 180 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 181 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 182 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 183 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 184 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 185 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 186 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 187 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 188 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 189 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 190 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0(025,$/&,7<:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//& ).$$*8,/$352'8&7,21//& 
            6WDWHZKDWWKHFRQWUDFWRU                      1RQ([FOXVLYH6HLVPLF'DWD8VH
                                                                                                          3$5.$9(18(1(:<25.1<
            OHDVHLVIRUDQGWKHQDWXUH                     /LFHQVH&RFKLQD'3HORQ'','
                                                                                                     1(:<25.1<
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//& ).$$*8,/$352'8&7,21//& 
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR3XUFKDVHDQG
                                                                                                          3$5.$9(18(1(:<25.1<
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                     1(:<25.1<
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      &UXGH2LO3URGXFWLRQ0DUNHWLQJ
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      1DWXUDO*DV/LTXLGV0DUNHWLQJ
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 191 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HVLGXH*DV0DUNHWLQJ$JUHHPHQW
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW'DWHG
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      2ZQHU V&RQVHQW/HWWHU'DWHG
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      2ZQHU V&RQVHQWWR&RPPHUFLDO
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     $UUDQJHPHQWVIRU*DV9ROXPHV'DWHG
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLILHG*DWKHULQJ$VVXPSWLRQ
                                                                                                          3$5.$9(18(
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     1(:<25.1<
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          3$5.$9(18(
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                     1(:<25.1<
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 192 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      -RLQW'HYHORSPHQW$JUHHPHQW
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     3$5.$9(18(5')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQWUH-RLQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     'HYHORSPHQW$JUHHPHQW
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      'HYHORSPHQW$JUHHPHQW
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR3XUFKDVHDQG6DOH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *$9,/$15(6285&(6
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR3XUFKDVHDQG
                                                                                                          $771$1*(/2$&&21&,$
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                     3$5.$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          5')/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          */2%$/9(66(/ 7$1.
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $7716&27+$570$1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$)$<(77(/$


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *5(*&2/9,1
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 193 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          *5(*&2/9,1
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFH$JUHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *62//&
            6WDWHZKDWWKHFRQWUDFWRU                      7ROOLQJ$JUHHPHQW
                                                                                                          &2*62&$3,7$/3$571(56
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $771$17+21<%255(&$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          %$*%<675((768,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *6267+2/',1*6$662&,$7(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      7ROOLQJ$JUHHPHQW
                                                                                                          &2*62&$3,7$/3$571(56
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $771$17+21<%255(&$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          %$*%<675((768,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *6267+2/',1*6/3"
            6WDWHZKDWWKHFRQWUDFWRU                      7ROOLQJ$JUHHPHQW
                                                                                                          &2*62&$3,7$/3$571(56
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $771$17+21<%255(&$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          %$*%<675((768,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          *6267+2/',1*6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          3$5.$9(18(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          +$575((3$571(56/3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771$662&,$7(*(1(5$/&2816(/75$',1*
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     $9(18(2)7+($0(5,&$67+)/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          +2867213,3(/,1(&20$31</3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 194 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ,1'(0&2/3
            6WDWHZKDWWKHFRQWUDFWRU                      $GGLWLRQDO1DPHG3ULQFLSDO
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH                     6XSSOHPHQW'DWHG
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ,1',2)$,7+/$1'&2//&
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          0$,1675((768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )257:257+7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          -$*(1(5*<86$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH&RQWUDFW
                                                                                                          72%5<$173$75,&.
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .$7<)5((:$<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          -$1(<%5,6&2(0$50,21*6775867
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          89$/'(7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          -3025*$1&+$6(%$1.1$
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          '$55(19$1(.
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1677+)/2256287+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .$7+<.(11('<
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          5(0$,1'(50$1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$:5(1&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $8525$02


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .$7+<.(11('<
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          5(0$,1'(50$1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$:5(1&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $8525$02


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 195 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      &RPPLWPHQW/HWWHU
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR3XUFKDVHDQG
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      'HYHORSPHQW$JUHHPHQW
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR3XUFKDVHDQG6DOH
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DUNHWLQJ7UDQVLWLRQ6HUYLFHV
                                                                                                          $7717$00<&$03%(//
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     :22'/2&+)25(67'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 196 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR3XUFKDVHDQG
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      5HWDLQHG0DUNHWLQJ&RQWUDFWV
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWRWKH5HWDLQHG
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ&RQWUDFWV6HUYLFHV
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW                         $JUHHPHQW'DWHG
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      7HUPV2I7KH3URSRVHV/HDVH
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW'DWHG
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLILHG*DWKHULQJ$VVXPSWLRQ
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLILHG0LGVWUHDP$VVXPSWLRQ
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(
                                                                                                          7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 197 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          .(550&*((2,/ *$6216+25(/3
            6WDWHZKDWWKHFRQWUDFWRU                      5HWDLQHG0LGVWUHDP&RQWUDFWV
                                                                                                          &2$1$'$5.2(1(5*<6(59,&(6&203$1<
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFHV$JUHHPHQW
                                                                                                     $7717$00<&$03%(//
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :22'/2&+)25(67'5,9(7+)/225
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1'(5025*$1&58'( &21'(16$7(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KURXJKSXWDQG'HILFLHQF\$JUHHPHQW
                                                                                                          $7719,&(35(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1'(5025*$13,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQILUPDWLRQ(PDLO'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1'(5025*$13,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQILUPDWLRQ(PDLO'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1'(5025*$17(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1'(5025*$17(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1*6/(<&216758&7256,1&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW7R7KH0DVWHU6HUYLFH
                                                                                                          6$:'8675'67(
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFW'DWHG
                                                                                                     7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 198 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          .,1*6/(<:$7(5&203$1<//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR:DWHU6XSSO\
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     1/21*6385'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1*6/(<:$7(5&203$1<//&
            6WDWHZKDWWKHFRQWUDFWRU                      :DWHU6XSSO\$JUHHPHQW
                                                                                                          $771'$1,(/$55$17&(2
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1257+/21*6385
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,1*6/(<:$7(5&203$1<//&
            6WDWHZKDWWKHFRQWUDFWRU                      :DWHU6XSSO\$JUHHPHQW
                                                                                                          $771'$1,(/$55$17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1257+/21*6385'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,5./$1' (//,6//3
            6WDWHZKDWWKHFRQWUDFWRU                      385&+$6($1'6$/($*07
                                                                                                          75$9,66768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,5./$1' (//,6//3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          75$9,66768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .,5./$1' (//,6//3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          75$9,66768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .2&+(1(5*<6(59,&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/'(3$570(171$(6%6
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     ($677+675((71257+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :,&+,7$.6


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 199 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          .2',$.*$66(59,&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      )RUP2I:RUN2UGHU'DWHG
                                                                                                          $771&5$,*&2//,16
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     +:<:67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0217*20(5<7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .2',$.*$66(59,&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU'DWHG
                                                                                                          $771&5$,*&2//,16
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +:<:67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0217*20(5<7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          .30*//3
            6WDWHZKDWWKHFRQWUDFWRU                      (QJDJHPHQW/HWWHU$PHQGPHQW
                                                                                                          0$,1675((7
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          /$%$1'(5$5$1&+/3
            6WDWHZKDWWKHFRQWUDFWRU                      :$7(586$*($*5((0(17
                                                                                                          &2%2%+,;621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3,1(%/8))$5


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          /$%$1'(5$5$1&+/3
            6WDWHZKDWWKHFRQWUDFWRU                      :$7(586$*($*5((0(17
                                                                                                          &2%2%+,;621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3,1(%/8))$5


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          /$:2)),&(2))5$1&,6&26$/'$1$-5
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          :9,//$*(%/9'12
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          /$:2)),&(2))5$1&,6&26$/'$1$-5
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          :9,//$*(%/9'12
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 200 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          /$:2)),&(2))5$1&,6&26$/'$1$-5
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          :9,//$*(%/9'12
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     /$5('27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          /2&.(/25'//3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          -$0(6:52%(57621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     75$9,668,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0$&21&21&5(7(352'8&76,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $7717,072%,1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     %/8(:,1*52$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0$&21&21&5(7(352'8&76,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $7717,072%,1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     %/8(:,1*52$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0$&48$5,((1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&*0/(*$/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     '$//$6675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0$5</2,6)5,'$<+8/60$1
            6WDWHZKDWWKHFRQWUDFWRU                      3,3(/,1($1'685)$&(6,7(
                                                                                                          48$.,1*$63(13/$&(1(
            OHDVHLVIRUDQGWKHQDWXUH                     $*07
                                                                                                     $/%848(548(10
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0$5</2,6)5,'$<+8/60$1
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          48$.,1*$63(13/$&(1(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $/%848(548(10
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 201 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0$81')$0,/</,0,7('3$571(56+,3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0(5&85,$(1(5*<$0(5,&$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     ($67*5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0(5&85,$(1(5*<*5283/,0,7('
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQWHH
                                                                                                          6,0280(1$5'28
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     5,$&28572)),&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$51$&$
                                                                                                          &<3586
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,5$0$5+2/',1*6/3
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $7715$1'<(9$16
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     7857/(&5((.
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '$//$67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768, &2(1(5*<0$5.(7,1*$1'6(59,&(6 86$ ,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     32672$.%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW

                                                             $PHQGPHQWWR6SHFLDO3URYLVLRQVWR%DVH
                                                                                                          0,768, &2(1(5*<0$5.(7,1*$1'6(59,&(6 86$ ,1&
            6WDWHZKDWWKHFRQWUDFWRU
                                                             &RQWUDFWIRU6DOHDQG3XUFKDVHRI1DWXUDO   $771/(*$/
            OHDVHLVIRUDQGWKHQDWXUH
                                                        *DV'DWHG                         32672$.%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768, &2/7'
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\
                                                                                                          $7717.1%&6(&7,21
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$58128&+,
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &+20(&+,<2'$.8
                                                                                                          72.<2
                                                                                                          -$3$1
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 202 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      $JUHHPHQWWR([WHQG$UHDRI0XWXDO
                                                                                                          $771/,6$$5&+,%$/'/$1'$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     ,QWHUHVW'DWHG
                                                                                                     *5((1:$<3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW(IIHFWLQJ'LVVROXWLRQ
                                                                                                          $7715<$15(&,2
            OHDVHLVIRUDQGWKHQDWXUH                     RI8QLWV
                                                                                                     *5((1:$<3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW&RQILGHQWLDOLW\RI
                                                                                                          $771055<$15(&&,2/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     ,QIRUPDWLRQ
                                                                                                     *5((1:$<3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 203 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 204 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 205 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 206 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 207 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 208 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 209 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 210 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 211 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 212 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 213 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR-RLQW([SORUDWLRQ
                                                                                                          32672$.%/9'
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 214 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     32672$.%28/(9$5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     32672$.%28/(9$5'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN&UXGH2LO0DUNHWLQJ
                                                                                                          $7710$5.(7,1*$1'75$163257$7,210$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7710$5.(7,1*$1'75$163257$7,210$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $7710$5.(7,1*$1'75$163257$7,210$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW'DWHG
                                                                                                          $7710$5.(7,1*$1'75$163257$7,210$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      7DNH,Q.LQG/HWWHU$JUHHPHQW
                                                                                                          &20,768,( 386$//&
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $7710,'675($0$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32672$.%/9'68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 215 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          0,768,( 37(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$JUHHPHQWWR([WHQG$UHDRI
                                                                                                          &20,768,( 386$//&
            OHDVHLVIRUDQGWKHQDWXUH                     0XWXDO,QWHUHVW'DWHG
                                                                                                     $7710,'675($0$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32672$.%/9'68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          021$5&+6,/,&$//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR0DVWHU3URGXFW
                                                                                                          $771&+$6(1($/
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH$JUHHPHQW
                                                                                                     )0
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          %2;
                                                                                                          0$*12/,$7;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          021$5&+6,/,&$//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DVWHU3URGXFW3XUFKDVH$JUHHPHQW
                                                                                                          &2817<52$'
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     &/(9(/$1'7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*7(&+12/2*,(686$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW7R:RUN2UGHU1R
                                                                                                          :*5((1652$'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     :2$')RU*RRGDQG6HUYLFHV
                                                                                                     &2*(1(5$/&2816(/
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*7(&+12/2*,(686$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR:RUN2UGHU'DWHG
                                                                                                          :*5((1652$'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     &2*(1(5$/&2816(/
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$ $',9,6,212)1$%256'5,//,1*7(&+12/2*,(6
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU5LJ;'DWHG
                                                                                                          86$,1&
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :*5((1652$'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$ $',9,6,212)1$%256'5,//,1*7(&+12/2*,(6
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU5LJ;'DWHG
                                                                                                          86$,1&
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     :*5((1652$'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 216 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          1$%256'5,//,1*86$ $',9,6,212)1$%256'5,//,1*7(&+12/2*,(6
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR:RUN2UGHU
                                                                                                          86$,1&
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     $771%5(776&+(//(1%(5*23(5$7,216&217$&7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          :*5((1652$'68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU5LJ;'DWHG
                                                                                                          :*5((1652$'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU'DWHG
                                                                                                          :*5((1652$'68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$
            6WDWHZKDWWKHFRQWUDFWRU                      :RUN2UGHU'DWHG
                                                                                                          :*5((1652$'68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$%256'5,//,1*86$
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR:RUN2UGHU
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :*5((1652$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1$6'$4&25325$7(62/87,216//&
            6WDWHZKDWWKHFRQWUDFWRU                      $VVLJQPHQW$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     21(/,%(57<3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          %52$':$<
                                                                                                          7+)/225
                                                                                                          1(:<25.1<
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          1(;7(5$(1(5*<&$3,7$/+2/',1*6,1&
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\WR1$(6%0DVWHU
                                                                                                          $77175($685(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     81,9(56(%/9'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          -812%($&+)/


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 217 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          1(;7(5$(1(5*<0$5.(7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          81,9(56(%/9'
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV'DWHG
                                                                                                     -812%($&+)/
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          12978%26&23(
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $771.$75,1$3$8/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     6+(/'2152$'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          2&&,'(17$/(1(5*<0$5.(7,1*,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&76$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     *5((1:$<3/$=$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          2&&,'(17$/3(752/(80&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQWHH'DWHG
                                                                                                          $771+$5221$-+$9(5,6(1,25$66,67$1775($685(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     *5((1:$<3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3$&,),&6800,7(1(5*<//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     0$,1675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          ,59,1(7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3(752$0,*266833/<,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $771$/$19$648(=
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1257+(/'5,'*(3.:<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3(752&+,1$,17(51$7,21$/ $0(5,&$ ,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7715+21'$'(036(<
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     :(676$0+2867213$5.:$<6287+21(%5,$5/$.(3/$=$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 218 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          3/$,16*$662/87,216//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP&RQGHQVDWH
                                                                                                          $771-,0+(67(535(6,'(17 &22
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJ$JUHHPHQW
                                                                                                     &/$<675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3/$,16*$662/87,216//&
            6WDWHZKDWWKHFRQWUDFWRU                      &RQGHQVDWH3URFHVVLQJ$JUHHPHQW
                                                                                                          $771-,0+(67(535(6,'(17 &22
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     &/$<675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3/$,16*$662/87,216//&
            6WDWHZKDWWKHFRQWUDFWRU                      5DZ0DNH <*UDGH 3XUFKDVHDQG
                                                                                                          $771-,0+(67(535(6,'(17
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW'DWHG
                                                                                                     &/$<675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          3/$,166287+7(;$6*$7+(5,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      6KLSSLQJ$JUHHPHQW'DWHG
                                                                                                          $771-$0(63,1&+%$&.0$1$*,1*',5(&725
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     3,3(/,1(%86,1(66'(9(/230(17
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &/$<675((768,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          32/<&23,3(//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $7775(170&1$//<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     %(//2
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &25386&+5,67,7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          35,0(23(5$7,1*&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          .$7<)5((:$<68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          352)$%&216758&7,21
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          -,0&277/(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )0
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $5$16$63$667;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 219 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          5$,/52$'&200,66,212)7(;$6
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG%RQG
                                                                                                          $7712,/ *$6',9,6,21
            OHDVHLVIRUDQGWKHQDWXUH                     %'DWHG
                                                                                                     3),1$1&,$/$6685$1&(6(&7,213(50,77,1*352'8&7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          32%2;
                                                                                                          $867,17;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          5$1&+2(1&$17$'2/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          &23$7&%($,5'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0(5,7'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          '$//$67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          5$1&+2(1&$17$'2/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          &23$7&%($,5'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0(5,7'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          '$//$67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          5$1&+2(1&$17$'2/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          &23$7&%($,5'
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0(5,7'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          '$//$67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          5$1&+2/$&2&+,1$0,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          89$/'(7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          5,2%5$92/$1'&2
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          0$,1675((768,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )257:257+7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          52*(56'(1721,25$1&+/7'
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          :$//$&(52*(56
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     *(1(6(25'
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 220 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          52<$/%$1.2)&$1$'$$*(1&<6(59,&(6*5283
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGHQWXUH
                                                                                                          $7710$1$*(5$*(1&<6(59,&(6
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     %$<675((77+)/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7252172210.+
                                                                                                          &$1$'$
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          52<$/%$1.2)&$1$'$$6$'0,1,675$7,9($*(17
            6WDWHZKDWWKHFRQWUDFWRU                      6HFXULW\DQG3OHGJH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     -RLQGHU
                                                                                                     5%&:$7(53$5.3/$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+)/225
                                                                                                          48((1648$<:(67
                                                                                                          7252172210-%
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          52<$/%$1.2)&$1$'$
            6WDWHZKDWWKHFRQWUDFWRU                      ,QGHQWXUH
                                                                                                          $7710$1$*,1*',5(&725*5075$',1*&5(',75,6.
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          52<$/%$1.3/$=$
                                                                                                          %$<675((7
                                                                                                          7252172210-:
            6WDWHWKHWHUPUHPDLQLQJ                                                                      &$1$'$
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          52<$/%$1.2)&$1$'$
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $7710$1$*,1*',5(&725*5075$',1*&5(',75,6.
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          52<$/%$1.3/$=$
                                                                                                          %$<675((7
                                                                                                          7252172210-:
            6WDWHWKHWHUPUHPDLQLQJ                                                                      &$1$'$
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          52<$/%$1.2)&$1$'$
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW6XSSOHPHQWDO,QGHQWXUH
                                                                                                          $7710$1$*,1*',5(&725*5075$',1*&5(',75,6.
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1')/225
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          52<$/%$1.3/$=$
                                                                                                          %$<675((7
                                                                                                          7252172210-:
            6WDWHWKHWHUPUHPDLQLQJ                                                                      &$1$'$
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=&$3,7$/$'9,6256//&
            6WDWHZKDWWKHFRQWUDFWRU                      0RWRU7UDQVSRUWDWLRQ&RQWUDFW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=&$3,7$/$'9,6256//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HYLVHG$SSHQGL[$
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 221 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          6$1&+(=(1(5*<&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      +\GURFDUERQV3XUFKDVHDQG
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG

            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=(1(5*<&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHUWR)LUP*DV*DWKHULQJ
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=(1(5*<&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR5ROOLQJ&UHGLW
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     )DFLOLW\$JUHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=5(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HYLVHG$SSHQGL[$
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6$1&+(=5(6285&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      5HYLVHG$SSHQGL[$
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6&$(1(5*<+2/',1*6//&"
            6WDWHZKDWWKHFRQWUDFWRU                      0RWRU7UDQVSRUWDWLRQ&RQWUDFW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6&$(1(5*<+2/',1*6//&"
            6WDWHZKDWWKHFRQWUDFWRU                      5HYLVHG$SSHQGL[$
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 222 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          6(035$*$6 32:(50$5.(5,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$725
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     7+$9(+41
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1',(*2&$


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6(035$*$6 32:(50$5.(7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLDO3URYLVLRQVWRWKH%DVH
                                                                                                          $771&2175$&7$'0,1,675$725
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFWIRU6DOHDQG3XUFKDVHRI
                                                                                                     7+$9(+41
            RIWKHGHEWRU’VLQWHUHVW                         1DWXUDO*DV
                                                                                                          6$1',(*2&$


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//(1(5*<1257+$0(5,&$ 86 /3
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//(1(5*<1257+$0(5,&$ 86 /3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&761257+$0(5,&$
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     0$,1675((7/(9(/
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      2LODQG*DV/HDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR2LODQG*DV/HDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR2LODQG*DV
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     /HDVH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 223 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1R
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7/(9(/
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      2LO'HOLYHU\&RQWUDFW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7/(9(/
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 224 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*DV3URFHVVLQJ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6+(//75$',1* 86 &203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*DV*DWKHULQJ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH&RQWUDFW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW                         1R
                                                                                                          /(9(/
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW(IIHFWLQJ'LVVROXWLRQ
                                                                                                          $7715216$17,
            OHDVHLVIRUDQGWKHQDWXUH                     RI8QLWV
                                                                                                     6+(50$1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$JUHHPHQWWR([WHQG$UHDRI
                                                                                                          $7715216$17,
            OHDVHLVIRUDQGWKHQDWXUH                     0XWXDO,QWHUHVW'DWHG
                                                                                                     6+(50$1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR-RLQW([SORUDWLRQ
                                                                                                          $7715216$17,
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6+(50$1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN5HVLGXH*DV0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(170$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6+(50$1675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          '(19(5&2


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 225 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN1DWXUDO*DV/LTXLGV
                                                                                                          $7719,&(35(6,'(170$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG
                                                                                                     6+(50$1675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          '(19(5&2


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      0DYHULFN2LO3URGXFWLRQ0DUNHWLQJ
                                                                                                          $7719,&(35(6,'(170$5.(7,1*
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     6+(50$1675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          '(19(5&2


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<
            6WDWHZKDWWKHFRQWUDFWRU                      $JUHHPHQWWR([WHQG$UHDRI0XWXDO
                                                                                                          $771.(//<'212+28(
            OHDVHLVIRUDQGWKHQDWXUH                     ,QWHUHVW'DWHG
                                                                                                     6+(50$1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          60(1(5*<
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW&RQILGHQWLDOLW\RI
                                                                                                          $7715216$17,&25325$7($ '0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     ,QIRUPDWLRQ
                                                                                                     6+(50$1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          '(19(5&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61&$7$5,1$//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQIRU
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     ,PPHGLDWH'HOLYHU\'DWHG

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61&$7$5,1$//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ'DWHG
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61&$7$5,1$//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 226 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61&$7$5,1$//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61&$7$5,1$//&
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61&20$1&+(0$1$*(5//&
            6WDWHZKDWWKHFRQWUDFWRU                      0DQDJHPHQW6HUYLFHV$JUHHPHQW
                                                                                                          $771$1721,256$1&+(=,,,
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%*3//&
            6WDWHZKDWWKHFRQWUDFWRU                      +\GURFDUERQV3XUFKDVHDQG
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG

            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%+2/',1*6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%+2/',1*6//&
            6WDWHZKDWWKHFRQWUDFWRU                      7ROOLQJ$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW5H3XUFKDVHDQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 227 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 228 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 229 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 230 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 231 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 232 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 233 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      385&+$6($1'6$/($*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 234 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,17'(9(/230(17$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      3$57,&,3$7,21$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 235 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 236 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 237 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 238 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 239 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          0$,16767(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      +\GURFDUERQV3XUFKDVHDQG
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW'DWHG

            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHUWR)LUP*DV*DWKHULQJ
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHULP,QYHVWRUV$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVHDQG6DOH$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 240 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGHGDQG5HVWDWHG6HFXULWLHV
                                                                                                          &26$1&+(=(1(5*<&25325$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH$JUHHPHQW
                                                                                                     $771-$0(62’&21125
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0$,1675((7
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      -RLQW'HYHORSPHQW$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI-RLQW'HYHORSPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      &RQVHQWWR$VVLJQPHQWRI,QWHUHVW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR3XUFKDVHDQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6DOH$JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGHGDQG5HVWDWHG6HFXULWLHV
                                                                                                          &261()8168%*3//&
            OHDVHLVIRUDQGWKHQDWXUH                     3XUFKDVH$JUHHPHQW
                                                                                                     $771*5(*25<.23(/
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0$,1675((7
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 241 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      'HYHORSPHQW$JUHHPHQW
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          61()8168%/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR3XUFKDVHDQG6DOH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     0$,1675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          613$<$%/(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      $JHQF\$XWKRUL]DWLRQ$JUHHPHQW
                                                                                                          0$,1675((768,7(+2867217;
            OHDVHLVIRUDQGWKHQDWXUH

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 242 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          6287+6385/3
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          /(67(5$//,621
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     .,5%<'567(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          635,1*),(/'3,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $WWDFKPHQWWR)LUP,QWUDVWDWH*DV
                                                                                                          /$.(52%%,16'5,9(
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ6HUYLFH$JUHHPHQW
                                                                                                     7+(:22'/$1'67;
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          635,1*),(/'3,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP,QWUDVWDWH*DV7UDQVSRUWDWLRQ
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     6HUYLFH$JUHHPHQW'DWHG
                                                                                                     /$.(52%%,16
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          670$5</$1' (;3/25$7,21&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQRI-RLQW([SORUDWLRQ
                                                                                                          $77105.(11(7+.1277/$1'0$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     1257+(/'5,'*(3$5.:$<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          67$7(2)7(;$6$&7,1*%<$1'7+528*+,76$*(17+$55,621
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG33%  
                                                                                                          ,17(5(676/7'
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH'DWHG
                                                                                                     0$,167
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          67$7(2)7(;$6$&7,1*%<$1'7+528*+,76$*(17+$55,621
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG33%  
                                                                                                          ,17(5(676/7'
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH'DWHG
                                                                                                     0$,167
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 243 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          67$7(2)7(;$6$&7,1*%<$1'7+528*+,76$*(17+$55,621
            6WDWHZKDWWKHFRQWUDFWRU                      5DLOURDG&RPPLVVLRQRI7H[DV
                                                                                                          ,17(5(676/7'
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH%RQG1R
                                                                                                     0$,167
            RIWKHGHEWRU’VLQWHUHVW                         %'DWHG
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          67$7(2)7(;$6
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          *(1(5$//$1'2)),&(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     1&21*5(6650
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          675$7(*<(1*,1((5,1* &2168/7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $77&$5(<68//,9$1
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     %52$'),(/'%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          680,7202&25325$7,212)$0(5,&$6
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $77175($685<'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0$',621$9(18(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          683(5,251$785$/*$6&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771%5<&(13,33,77
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          683(5,251$785$/*$6&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLDO3URYLVLRQVWRWKH%DVH
                                                                                                          $771%5<&(13,33,77
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFWIRU6DOHDQG3XUFKDVHRI
                                                                                                     /28,6,$1$675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         1DWXUDO*DV
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7&27,1&
            6WDWHZKDWWKHFRQWUDFWRU                      7D[([DPLQDWLRQ$JUHHPHQW'DWHG
                                                                                                          +2//<5'67(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     &25386&+5,67,7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 244 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          7&27,1&
            6WDWHZKDWWKHFRQWUDFWRU                      'LUHFW3D\3HUPLW8VH7D[&RQVXOWLQJ
                                                                                                          +2//<5'67(
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     &25386&+5,67,7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7&27,1&
            6WDWHZKDWWKHFRQWUDFWRU                      'LUHFW3D\3HUPLW8VH7D[&RQVXOWLQJ
                                                                                                          +2//<5'67(
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                     &25386&+5,67,7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7$5*$*$60$5.(7,1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     /28,6,$1$68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7$5*$5(6285&(6*3//&
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $771&5(',70$1$*(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     /28,6,$1$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          +2867217;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7$8%(52,/&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH&RQWUDFW
                                                                                                          $7717,1$1$*<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :$8*+'568,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7$8%(52,/&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      6DOHV&RQWUDFW
                                                                                                          $7717,1$1$*<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     :$8*+'568,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(&+*(16$'(&9
            6WDWHZKDWWKHFRQWUDFWRU                      7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771/(232/'20$&&+,$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $981,9(56,'$'12&2/&8$8+7(02&
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$11,&2/$6'(/26*$5=$
                                                                                                          18(92/(21&3
                                                                                                          0(;,&2
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 245 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          7(&+*(16$'(&9
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(232/'20$&&+,$
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     $981,9(56,'$'12
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          &2/21,$&8$8+7(02&
                                                                                                          6$11,&2/$6'(/26*$5=$
                                                                                                          18(92/(21&3&3
            6WDWHWKHWHUPUHPDLQLQJ                                                                      0(;,&2
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(&3(752/,17(51$&,21$/6/8
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $771(0,/,$12/(21$1')(51$1'20$17,//$
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     &$//(*$5&,$3$5('('$
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0$'5,'(63$1$
                                                                                                          0$'5,'
                                                                                                          63$,1
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(1$5,6*/2%$/6(59,&(686$&253
            6WDWHZKDWWKHFRQWUDFWRU                      $JUHHPHQWIRUWKH3URYLVLRQRI*RRGV
                                                                                                          $771$),)1$--$5
            OHDVHLVIRUDQGWKHQDWXUH                     'DWHG
                                                                                                     :(67/2236287+68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(1$6.$(1(5*<,1&
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQWHH'DWHG
                                                                                                          $771&5(',7'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     )1%3$5.:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          20$+$1(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(1$6.$0$5.(7,1*9(1785(6
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771683(59,625&2175$&7&203/,$1&(
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                     )1%3$5.:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          20$+$1(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(1$6.$0$5.(7,1*9(1785(6
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLDO3URYLVLRQVWRWKH%DVH
                                                                                                          $771683(59,625&2175$&7&203/,$1&(
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFWIRU6DOHDQG3XUFKDVHRI
                                                                                                     )1%3$5.:$<
            RIWKHGHEWRU’VLQWHUHVW                         1DWXUDO*DV
                                                                                                          20$+$1(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(51,80,19(670(1766$5
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $771$/(-$1'52%2&&+,1,
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     $9(18('(/$3257(1(89(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(89(/
                                                                                                          /8;(0%285*
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 246 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          7(6,6/(6833/<,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $77152%(5760,7+(<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                     0(025,$/'5,9(67(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP7UDQVSRUWDWLRQ
                                                                                                          &2+2:$5'(1(5*<3$571(56
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     ,+:(6768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(:(%%&2817</($16<67(0//&
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH7UDQVSRUW6HUYLFH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                     /$&$17(5$3$5.:$<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      6HFRQG$PHQGPHQWWR)LUP
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                     ,+:(6768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUVW$PHQGPHQWWR)LUP
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                     ,+:(6768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      7KLUG$PHQGPHQWWR)LUP
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ$JUHHPHQW'DWHG
                                                                                                     ,+:(6768,7(
            RIWKHGHEWRU’VLQWHUHVW                         
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      1*/%DQN6HUYLFH$JUHHPHQW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                     ,+:(6768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 247 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          7(;$63,3(/,1(//&
            6WDWHZKDWWKHFRQWUDFWRU                      )LUP7UDQVSRUWDWLRQ$JUHHPHQW
                                                                                                          $77167(9(&586(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    786&$1<6721(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7+(&203/,$1&(*5283,1&
            6WDWHZKDWWKHFRQWUDFWRU                      5DLOURDG&RPPLVVLRQRI7H[DV7
                                                                                                          +:<:(6768,7(
            OHDVHLVIRUDQGWKHQDWXUH                     0DQDJHPHQW3URJUDP
                                                                                                    0217*20(5<7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7+20$65%5$180$1'%(&.</%5$180
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          0($1'(5,1*:$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    %(')25'7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7+206215(87(56 0$5.(76 //&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    7,0(6648$5(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          1(:<25.1<


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          727$/*$6 32:(51257+$0(5,&$,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    /28,6,$1$6768,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW

                                                             )LUVW$PHQGPHQWWRWKH,QWHUUXSWLEOH*DV
                                                                                                          73/6287+7(;352&(66,1*&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU
                                                             *DWKHULQJ3URFHVVLQJDQG3XUFKDVH          :7+68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                       $JUHHPHQW'DWHG                   78/6$2.
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          73/6287+7(;352&(66,1*&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH*DV*DWKHULQJ
                                                                                                          $7716287+7(;$6&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                    :(677+675((768,7(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          78/6$2.


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 248 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          73/6287+7(;75$160,66,21&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH,QWHUVWDWH*DV
                                                                                                          $77173/&2175$&7$'0,1
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ6HUYLFH$JUHHPHQW
                                                                                                    :(677+675((7
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          68,7(
                                                                                                          78/6$2.
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          73/6287+7(;75$160,66,21&203$1</3
            6WDWHZKDWWKHFRQWUDFWRU                      ,QWHUUXSWLEOH,QWHUVWDWH*DV
                                                                                                          $77173/&2175$&7$'0,1
            OHDVHLVIRUDQGWKHQDWXUH                     7UDQVSRUWDWLRQ6HUYLFH$JUHHPHQW
                                                                                                    :(677+675((7
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          68,7(
                                                                                                          78/6$2.
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75$),*85$*528337(/7'
            6WDWHZKDWWKHFRQWUDFWRU                      2Q'HPDQG*XDUDQWHH
                                                                                                          &2//<(548$<
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    2&($1),1$1&,$/&(175(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          
                                                                                                          6,1*$325(
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75$),*85$75$',1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      6SHFLDO3URYLVLRQVWRWKH%DVH
                                                                                                          $771/(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWUDFWIRU6DOHDQG3XUFKDVHRI
                                                                                                    0&.,11(<68,7(
            RIWKHGHEWRU’VLQWHUHVW                         1DWXUDO*DV
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75$),*85$75$',1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    0&.,11(<68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75$,/6721(1$/2*,67,&6//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771/(*$/'(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    9,$)25781$'5,9(68,7(7(55$&(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75$166833/<//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          1$7,&.$9(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    6+(50$12$.6&$
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 249 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          75,0$&75$163257$7,21&(175$/,1&
            6WDWHZKDWWKHFRQWUDFWRU                      0RWRU7UDQVSRUWDWLRQ&RQWUDFW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$725
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    -).%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          75,32/$5,7<(1(5*<&25325$7,21
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $77103$:(/(.
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    :85=%$&+5'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHURI&UHGLW$PHQGPHQW
                                                                                                          :(676$0+2867213$5.:$<1257+
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHURI&UHGLW$PHQGPHQW
                                                                                                          :(676$0+2867213$5.:$<1257+
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      6WDQGE\/HWWHURI&UHGLW
                                                                                                          :(676$0+2867213$5.:$<1257+
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHURI&UHGLW$PHQGPHQW
                                                                                                          :(676$0+2867213$5.:$<1257+
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHURI&UHGLW$PHQGPHQW
                                                                                                          :(676$0+2867213$5.:$<1257+
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 250 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    :(676$0+2867213$5.:$<1257+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:,1($*/(5(6285&(0$1$*(0(17//&
            6WDWHZKDWWKHFRQWUDFWRU                      *DV7UDQVDFWLRQ&RQILUPDWLRQ
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    :(676$0+2867213$5.:$<1257+
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7:2352(1(5*<6(59,&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      3XUFKDVH2UGHU
                                                                                                          $7716&277/8&(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    '$9,'675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          %52:1:22'7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7;&2(1(5*<&253
            6WDWHZKDWWKHFRQWUDFWRU                      -RLQW([SORUDWLRQ$JUHHPHQW
                                                                                                          $771/$1''(3$570(17
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    ($676217(55$%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          7;&25(6285&(6,1&
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQRI-RLQW([SORUDWLRQ
                                                                                                          ($676217(55$%28/(9$5'68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                    6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          8663(&,$/7<,1685$1&(&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG'DWHG
                                                                                                          1257+:(67)5((:$<
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          8663(&,$/7<,1685$1&(&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG33%  
                                                                                                          1257+:(67)5((:$<
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH'DWHG
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 251 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          8663(&,$/7<,1685$1&(&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG33%  
                                                                                                          1257+:(67)5((:$<
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH'DWHG
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW                         


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          8663(&,$/7<,1685$1&(&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      %ODQNHW3HUIRUPDQFH%RQG%RQG
                                                                                                          $771(':,1+)5$1.,,,$771<,1)$&7
            OHDVHLVIRUDQGWKHQDWXUH                     %'DWHG
                                                                                                    1257+:(67)5((:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          8663(&,$/7<,1685$1&(&203$1<
            6WDWHZKDWWKHFRQWUDFWRU                      5DLOURDG&RPPLVVLRQRI7H[DV
                                                                                                          $771(':,1+)5$1.,,,$771<,1)$&7
            OHDVHLVIRUDQGWKHQDWXUH                     &RQWLQXDWLRQ&HUWLILFDWH%RQG1R
                                                                                                    1257+:(67)5((:$<
            RIWKHGHEWRU’VLQWHUHVW                         %'DWHG
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          81,7('(1(5*<75$',1*//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771.(17+203621
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    81,21%/9'68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(:22'&2


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          83675($0(1(5*<6(59,&(6//&
            6WDWHZKDWWKHFRQWUDFWRU                      *DV*DWKHULQJ$JUHHPHQW'DWHG
                                                                                                          *5((1:$<3/$=$68,7(
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9$/(525(),1,1*7(;$6/3
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $7711$785$/*$6',5(&725
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    21(9$/(52:$<
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          6$1$1721,27;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771&+5,67,1$1(9,16
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 252 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      $SSURYDO/HWWHUWR1DWXUDO*DV/LTXLGV
                                                                                                          $771&+5,67,1$1(9,16
            OHDVHLVIRUDQGWKHQDWXUH                     0DUNHWLQJ$JUHHPHQW
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 253 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 254 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      6(,60,&/,& (;3$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 255 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 256 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 257 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 258 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 259 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 260 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 261 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 262 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 263 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      322/,1*81,7$*5((0(17
                                                                                                          *$//(5,$&,5&/(68,7(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $867,17;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      /HWWHU$JUHHPHQW5H*DV
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQWV
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQW1RWR*HRSK\VLFDODQG
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     6HLVPLF'DWD8VH$JUHHPHQW
                                                                                                    *$//(5,$&,5&/(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          $867,17;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      *HRSK\VLFDODQG6HLVPLF'DWD8VH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW
                                                                                                    *$//(5,$&,5&/(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          $867,17;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 264 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      5DWLILFDWLRQDQG$VVXPSWLRQ
                                                                                                          $771-$0(6)085&+,621&+,()),1$1&,$/2)),&(5
            OHDVHLVIRUDQGWKHQDWXUH                     $JUHHPHQW'DWHG
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      0HPRUDQGXPRI$JUHHPHQW'DWHG
                                                                                                          $771-$0(6)085&+,621&+,()),1$1&,$/2)),&(5
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      $PHQGPHQWWR)LUP*DV*DWKHULQJ
                                                                                                          $771-$0(6)085&+,621&+,()),1$1&,$/2)),&(5
            OHDVHLVIRUDQGWKHQDWXUH                     3URFHVVLQJDQG3XUFKDVH$JUHHPHQW
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW                         'DWHG
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          9(1$'2()/3
            6WDWHZKDWWKHFRQWUDFWRU                      2ZQHU V&RQVHQW/HWWHU'DWHG
                                                                                                          $771-$0(6)085&+,621&+,()),1$1&,$/2)),&(5
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    *$//(5,$&,5&/(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          $867,17;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :(6/(<:(670,1(5$/6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    +2867217;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :(677(;$6*$6,1&
            6WDWHZKDWWKHFRQWUDFWRU                      *XDUDQW\'DWHG
                                                                                                          $771&+,()),1$1&,$/2)),&(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    1257+&2/25$'2675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0,'/$1'7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :(67(51*$63$571(56/3
            6WDWHZKDWWKHFRQWUDFWRU                      6XEOHDVH$JUHHPHQW'DWHG
                                                                                                          $771',5(&7255($/(67$7($1'%86,1(666(59,&(6
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 265 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          :(67(51*$63$571(56/3
            6WDWHZKDWWKHFRQWUDFWRU                      6XEOHDVH$JUHHPHQW'DWHG
                                                                                                          $771',5(&7255($/(67$7($1'%86,1(666(59,&(6
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    /$.(52%%,16'5,9(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :(;,1&
            6WDWHZKDWWKHFRQWUDFWRU                      3ULYDWH6LWH$JUHHPHQW
                                                                                                          $7710(5&+$1723(5$7,216
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          3257/$1'0(


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3%<:(67(51*$623(5$7,1*//&,76*(1(5$/
            6WDWHZKDWWKHFRQWUDFWRU                      7UHDWLQJDQG+DQGOLQJ)HHV%UDVDGD
                                                                                                          3$571(5
            OHDVHLVIRUDQGWKHQDWXUH                     *DV3URFHVVLQJ3ODQW
                                                                                                    $7710,'675($0&2175$&7$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5,9(
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3%<:(67(51*$623(5$7,1*//&,76*(1(5$/
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          3$571(5
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    $7710,'675($0&2175$&7$'0,1,675$7,21
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          /$.(52%%,16'5,9(
                                                                                                          7+(:22'/$1'67;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      :*5*DV$JUHHPHQW'DWHG
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     
                                                                                                    32%2;
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          +2867217;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      &RQILUPDWLRQIRU'HOLYHU\'DWHG
                                                                                                          $7710$5.(7,,1*
            OHDVHLVIRUDQGWKHQDWXUH                     

            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                    /$.(52%%,16'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 266 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                    /$.(52%%,16'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R'DWHG
                                                                                                    /$.(52%%,16'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :*523(5$7,1*/3
            6WDWHZKDWWKHFRQWUDFWRU                      *DV3URFHVVLQJ$JUHHPHQW
                                                                                                          $771&2175$&7$'0,1,675$7,21
            OHDVHLVIRUDQGWKHQDWXUH                     $PHQGPHQW1R
                                                                                                    /$.(52%%,16'5,9(68,7(
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          7+(:22'/$1'67;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :,//$/6721%(,1+251
            6WDWHZKDWWKHFRQWUDFWRU                      685)$&(86($*5((0(17
                                                                                                          %52$':$<67(
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    6$1$1721,27;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :257+(<3523(57,(6/7'
            6WDWHZKDWWKHFRQWUDFWRU                      72:(56,7( &20081,&$7,216
                                                                                                          32%2;
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    6,/6%((7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          :7**$60$5.(7,1*,1&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*$60$5.(5,1*
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    1257+&2/25$'2675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          0,'/$1'7;


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW
                                                                                                          ::0/2*,67,&6//&
            6WDWHZKDWWKHFRQWUDFWRU                      %DVH&RQWUDFWIRU6DOHDQG3XUFKDVH
                                                                                                          $771*(1(5$/&2816(/
            OHDVHLVIRUDQGWKHQDWXUH                     RI1DWXUDO*DV
                                                                                                    (7+675((7
            RIWKHGHEWRU’VLQWHUHVW
                                                                                                          68,7(
                                                                                                          $867,17;
            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
                Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 267 of 271

'HEWRU         
                61()0DYHULFN//&                                                                                                                 
                                                                                                                          &DVHQXPEHU LINQRZQ 
              1DPH




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

/LVWDOOFRQWUDFWVDQGXQH[SLUHGOHDVHV                                                                   6WDWHWKHQDPHDQGPDLOLQJDGGUHVVIRUDOORWKHUSDUWLHVZLWKZKRP
                                                                                                          WKHGHEWRUKDVDQH[HFXWRU\FRQWUDFWRUXQH[SLUHGOHDVH

                                                                                                          ;72(1(5*<,1&
            6WDWHZKDWWKHFRQWUDFWRU                      -2,1723(5$7,1*$*07
                                                                                                          +286721675((7
            OHDVHLVIRUDQGWKHQDWXUH
                                                                                                    )257:257+7;
            RIWKHGHEWRU’VLQWHUHVW


            6WDWHWKHWHUPUHPDLQLQJ
            /LVWWKHFRQWUDFWQXPEHURI
            DQ\JRYHUQPHQWFRQWUDFW




2IILFLDO)RUP*                                       6FKHGXOH*([HFXWRU\&RQWUDFWVDQG8QH[SLUHG/HDVHV                                                                                 3DJHRI
        Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 268 of 271



        61()0DYHULFN//&

                              6RXWKHUQ                              7H[DV

                   




;




6DQFKH](QHUJ\&RUSRUDWLRQ 0DLQ6WUHHW6XLWH+RXVWRQ7;    '(/$:$5(75867
                                                                            &203$1<                ;
                                                                                                   ;




6DQFKH](QHUJ\&RUSRUDWLRQ 0DLQ6WUHHW6XLWH+RXVWRQ7;    52<$/%$1.2)&$1$'$
                                                                                                   ;




613DOPHWWR//&           0DLQ6WUHHW6XLWH+RXVWRQ7;    '(/$:$5(75867
                                                                            &203$1<                ;
                                                                                                   ;




613DOPHWWR//&           0DLQ6WUHHW6XLWH+RXVWRQ7;    52<$/%$1.2)&$1$'$   ;




610DUTXLV//&            0DLQ6WUHHW6XLWH+RXVWRQ7;    '(/$:$5(75867
                                                                            &203$1<
                                                                                                   ;
                                                                                                   ;




610DUTXLV//&            0DLQ6WUHHW6XLWH+RXVWRQ7;    52<$/%$1.2)&$1$'$
                                                                                                   ;




                                                                                                       
                  Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 269 of 271

'HEWRU           61()0DYHULFN//&
                                                              
                                                                                                                             &DVHQXPEHU LINQRZQ 
               1DPH




             Additional Page if Debtor Has More Codebtors


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

         &ROXPQ&RGHEWRU                                                                                                              &ROXPQ&UHGLWRU


         1DPH                                0DLOLQJDGGUHVV                                                                 1DPH                                                     &KHFNDOOVFKHGXOHV
                                                                                                                                                                                                          WKDWDSSO\

    61&RWXOOD$VVHWV//&                      0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



    61&RWXOOD$VVHWV//&                      0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *



    612SHUDWLQJ//&                           0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



   612SHUDWLQJ//&                           0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *



   61706//&                                 0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



   61706//&                                 0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *



   61&DWDULQD//&                            0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



   61&DWDULQD//&                            0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *



   5RFNLQ/5DQFK&RPSDQ\                    0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
       //&
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



   5RFNLQ/5DQFK&RPSDQ\                    0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
       //&
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *



   613D\DEOHV//&                            0DLQ6WUHHW6XLWH+RXVWRQ7;                                          '(/$:$5(75867&203$1<
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ;()

                                                                                                                                                                                                           *



2IILFLDO)RUP+                                                                                   6FKHGXOH+&RGHEWRUV                                                                             3DJHRI
                  Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 270 of 271

'HEWRU           61()0DYHULFN//&
                                                              
                                                                                                                             &DVHQXPEHU LINQRZQ 
               1DPH




             Additional Page if Debtor Has More Codebtors


&RS\WKLVSDJHRQO\LIPRUHVSDFHLVQHHGHG&RQWLQXHQXPEHULQJWKHOLQHVVHTXHQWLDOO\IURPWKHSUHYLRXVSDJH

         &ROXPQ&RGHEWRU                                                                                                              &ROXPQ&UHGLWRU


         1DPH                                0DLOLQJDGGUHVV                                                                 1DPH                                                     &KHFNDOOVFKHGXOHV
                                                                                                                                                                                                          WKDWDSSO\

   613D\DEOHV//&                            0DLQ6WUHHW6XLWH+RXVWRQ7;                                          52<$/%$1.2)&$1$'$
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                           ()

                                                                                                                                                                                                           *




2IILFLDO)RUP+                                                                                   6FKHGXOH+&RGHEWRUV                                                                             3DJHRI
    Case 19-34508 Document 382 Filed in TXSB on 09/24/19 Page 271 of 271




    61()0DYHULFN//&

                          6RXWKHUQ              7H[DV

              




                                                                                            




                                                                                              LQ




;

;

;

;

;

;




                            V&DPHURQ:*HRUJH




                                     &DPHURQ:*HRUJH


                                     ([HFXWLYH9LFH3UHVLGHQWDQG&KLHI)LQDQFLDO2IILFHU




                                                                                               4 of 11
